UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 12/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Mutual Beacon Fund ALTERA CORPORATION Meeting Date:OCT 06, 2015 Record Date:AUG 12, 2015 Meeting Type:SPECIAL Ticker:ALTR Security ID:021441100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAXALTA INCORPORATED Meeting Date:MAY 27, 2016 Record Date:APR 11, 2016 Meeting Type:SPECIAL Ticker:BXLT Security ID:07177M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Reappoint KPMG LLP as Auditors Management For For 6 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 7 Re-elect Richard Burrows as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Sue Farr as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Savio Kwan as Director Management For For 12 Re-elect Pedro Malan as Director Management For For 13 Re-elect Christine Morin-Postel as Director Management For For 14 Re-elect Gerry Murphy as Director Management For For 15 Re-elect Dimitri Panayotopoulos as Director Management For For 16 Re-elect Kieran Poynter as Director Management For For 17 Re-elect Ben Stevens as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve 2016 Long-Term Incentive Plan Management For For 22 Approve 2016 Sharesave Scheme Management For For 23 Authorise EU Political Donations and Expenditure Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CA, INC. Meeting Date:AUG 05, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For For 1B Elect Director Raymond J. Bromark Management For For 1C Elect Director Gary J. Fernandes Management For For 1D Elect Director Michael P. Gregoire Management For For 1E Elect Director Rohit Kapoor Management For For 1F Elect Director Jeffrey G. Katz Management For For 1G Elect Director Kay Koplovitz Management For For 1H Elect Director Christopher B. Lofgren Management For For 1I Elect Director Richard Sulpizio Management For For 1J Elect Director Laura S. Unger Management For For 1K Elect Director Arthur F. Weinbach Management For For 1L Elect Director Renato (Ron) Zambonini Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard D. Fairbank Management For For 1b Elect Director Patrick W. Gross Management For For 1c Elect Director Ann Fritz Hackett Management For Against 1d Elect Director Lewis Hay, III Management For For 1e Elect Director Benjamin P. Jenkins, III Management For For 1f Elect Director Peter Thomas Killalea Management For For 1g Elect Director Pierre E. Leroy Management For For 1h Elect Director Peter E. Raskind Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Bradford H. Warner Management For For 1k Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For Against 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employment Terms of Gil Shwed, CEO Management For Against 4 Approve Executive Compensation Policy Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against FREEPORT-MCMORAN INC. Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For Withhold 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Increase Authorized Common Stock Management For Against 6 Provide Directors May Be Removed With or Without Cause. Management For For 7 Approve Omnibus Stock Plan Management For For 8 Report on Actions to Reduce Impact of Enhanced Oil Recovery Shareholder Against Against GLAXOSMITHKLINE PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Vindi Banga as Director Management For For 4 Elect Dr Jesse Goodman as Director Management For For 5 Re-elect Sir Philip Hampton as Director Management For For 6 Re-elect Sir Andrew Witty as Director Management For For 7 Re-elect Sir Roy Anderson as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For For 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Urs Rohner as Director Management For For 13 Re-elect Dr Moncef Slaoui as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For Against JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against KLX INC. Meeting Date:AUG 26, 2015 Record Date:JUN 29, 2015 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director John T. Collins Management For For 1.3 Elect Director Peter V. Del Presto Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:SEP 11, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Interim Dividend from Distributable Reserves Management For For 3 Insert Article 32.3 Re: Authorize Board to Distribute Interim Dividends from Distributable Reserves Management For For 4 Close Meeting Management None None KONINKLIJKE KPN NV Meeting Date:APR 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.114 Per Share Management For For 7 Decrease Share Capital with Repayment to Shareholders Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Ratify Ernst & Young Accountants LLP as Auditors Management For For 11 Opportunity to Make Recommendations Management None None 12 Relect P.A.M. van Bommel to Supervisory Board Management For For 13 Announce Vacancies on the Board Management None None 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Approve Cancellation of Repurchased Shares Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 18 Close Meeting Management None None LIBERTY GLOBAL PLC Meeting Date:APR 20, 2016 Record Date:MAR 10, 2016 Meeting Type:SPECIAL Ticker:LBTY.A Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve Acquisition of CWC Shares Management For For 3 Adjourn Meeting Management For For MARATHON OIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 19, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12.1 Elect Vivek Badrinath as Director Management For For 12.2 Elect Bruce Brown as Director Management For For 12.3 Elect Louis R. Hughes as Director Management For For 12.4 Elect Jean C. Monty as Director Management For For 12.5 Elect Elizabeth Nelson as Director Management For For 12.6 Elect Olivier Piou as Director Management For For 12.7 Elect Risto Siilasmaa as Director Management For For 12.8 Elect Carla Smits-Nusteling as Director Management For For 12.9 Elect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 23, 2016 Record Date:JAN 22, 2016 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.70 per Share Management For For 4 Approve CHF 24.9 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Authorize Repurchase of up to CHF 10 Billion in Issued Share Capital Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.16 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 93 Million Management For For 6.3 Approve Remuneration Report (Non-Binding) Management For For 7.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 7.2 Reelect Nancy Andrews as Director Management For For 7.3 Reelect Dimitri Azar as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Tom Buechner as Director Management For For 7.12 Elect Elizabeth Doherty as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Andreas Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against OPEN TEXT CORPORATION Meeting Date:OCT 02, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director Mark Barrenechea Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail E. Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For Withhold 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Employee Stock Purchase Plan Management For For REYNOLDS AMERICAN INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:RAI Security ID:761713106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan M. Cameron Management For For 1b Elect Director Martin D. Feinstein Management For For 1c Elect Director Murray S. Kessler Management For For 1d Elect Director Lionel L. Nowell, III Management For For 1e Elect Director Ricardo Oberlander Management For For 1f Elect Director Jerome Abelman Management For For 1g Elect Director Robert Lerwill Management For For 2 Declassify the Board of Directors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Adopt and Issue a General Payout Policy Shareholder Against Against 7 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against RITE AID CORPORATION Meeting Date:JUN 22, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:RAD Security ID:767754104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Standley Management For For 1b Elect Director Joseph B. Anderson, Jr. Management For Against 1c Elect Director Bruce G. Bodaken Management For For 1d Elect Director David R. Jessick Management For For 1e Elect Director Kevin E. Lofton Management For For 1f Elect Director Myrtle S. Potter Management For For 1g Elect Director Michael N. Regan Management For For 1h Elect Director Frank A. Savage Management For For 1i Elect Director Marcy Syms Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SANDISK CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:OCT 30, 2015 Record Date:SEP 29, 2015 Meeting Type:SPECIAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Services Framework Agreement Management For For 2 Approve Engineering and Construction Services Framework Agreement Management For For 3 Elect Zhang Jianhua as Director Management For For 4 Elect Li Guoqing as Directorr Management For For 5 Elect Lu Dong as Director Management For For 6 Elect Yan Shaochun as Director Management For For 7 Elect Hui Chiu Chung, Stephen as Director Management For For 8 Elect Jin Yong as Director Management For For 9 Elect Ye Zheng as Director Management For For 10 Elect Deng Qunwei as Supervisor Management For For 11 Elect Zhou Yingguan as Supervisor Management For For 12 Elect Wang Guoliang as Supervisor Management For For 13 Elect Wang Cunting as Supervisor Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:MAY 06, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:2386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements Management For For 4 Approve Final Dividend Distribution Plan Management For For 5 Approve Interim Profit Distribution Plan Management For For 6 Approve Grant Thornton China (Special General Partnership) and Grant Thornton Hong Kong Limited as Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Approve Business Operation Plan, Investment Plan and Financial Budget Plan Management For For 1 Authorize Repurchase of Issued Share Capital Management For For 2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SINOPEC ENGINEERING GROUP CO LTD Meeting Date:MAY 06, 2016 Record Date:APR 05, 2016 Meeting Type:SPECIAL Ticker:2386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued Share Capital Management For For SOCIETE GENERALE Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Advisory Vote on Compensation of Lorenzo Bini Smaghi, Chairman Management For For 6 Advisory Vote on Compensation of Frederic Oudea, CEO Management For For 7 Advisory Vote on Compensation of Severin Cabannes and Bernardo Sanchez Incera, Vice CEOs Management For For 8 Advisory Vote on the Aggregate Remuneration Granted in 2015 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 9 Reelect Nathalie Rachou as Director Management For For 10 Elect Juan Maria Nin Genova as Director Management For For 11 Elect Emmanuel Roman as Director Management For For 12 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.5 Million Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 403 Million and/or Capitalization of Reserves of up to EUR 550 Million Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 100.779 Million Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 17 Authorize Issuance of Convertible Bonds for Private Placements without Preemptive Rights, up to Aggregate Nominal Amount of EUR 100.779 Million Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize up to 1.4 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Executive Corporate Officers Management For For 20 Authorize up to 0.6 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Employees Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For STANDARD CHARTERED PLC Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect David Conner as Director Management For For 5 Elect Bill Winters as Director Management For For 6 Re-elect Om Bhatt as Director Management For For 7 Re-elect Dr Kurt Campbell as Director Management For For 8 Re-elect Dr Louis Cheung as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Andy Halford as Director Management For For 11 Re-elect Dr Han Seung-soo as Director Management For For 12 Re-elect Christine Hodgson as Director Management For For 13 Re-elect Gay Huey Evans as Director Management For For 14 Re-elect Naguib Kheraj as Director Management For For 15 Re-elect Simon Lowth as Director Management For For 16 Re-elect Sir John Peace as Director Management For For 17 Re-elect Jasmine Whitbread as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STRYKER CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SYMANTEC CORPORATION Meeting Date:NOV 03, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish Public Policy Board Committee Shareholder Against Against TESCO PLC Meeting Date:SEP 30, 2015 Record Date:SEP 28, 2015 Meeting Type:SPECIAL Ticker:TSCO Security ID:G87621101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of the Homeplus Group Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:APR 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Yitzhak Peterburg as Director Until the 2019 Annual Meeting of Shareholders Management For For 1b Reelect Arie Belldegrun as Director Until the 2019 Annual Meeting of Shareholders Management For For 1c Reelect Amir Elstein as Director Until the 2019 Annual Meeting of Shareholders Management For For 2 Amend Compensation Policy for the Directors and Officers of the Company Management For For 2a Vote FOR if you are a controlling shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against 3a Approve an Increase to the Fees Payable to Erez Vigodman, CEO Management For For 3b Approve Amendment to Annual Cash Bonus Objectives and Payout Terms for Erez Vigodman, CEO Management For For 3c Approve Amendment to Annual Equity Awards for Erez Vigodman, CEO Management For For 4 Approve Amendment to the 2015 Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder Management For For 5 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Herbert L. Henkel Management For For 1d Elect Director Siddharth N. (Bobby) Mehta Management For For 1e Elect Director Jacques P. Perold Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against Against THE CHEMOURS COMPANY Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:CC Security ID:163851108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradley J. Bell Management For For 1b Elect Director Mary B. Cranston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Retain Classified Board Structure Management Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:JUN 27, 2016 Record Date:MAY 19, 2016 Meeting Type:SPECIAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TIME WARNER CABLE INC. Meeting Date:JUL 01, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Thomas H. Castro Management For For 1c Elect Director David C. Chang Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Peter R. Haje Management For For 1f Elect Director Donna A. James Management For For 1g Elect Director Don Logan Management For For 1h Elect Director Robert D. Marcus Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TIME WARNER CABLE INC. Meeting Date:SEP 21, 2015 Record Date:JUL 28, 2015 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER INC. Meeting Date:JUN 17, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director William P. Barr Management For For 1.3 Elect Director Jeffrey L. Bewkes Management For For 1.4 Elect Director Stephen F. Bollenbach Management For For 1.5 Elect Director Robert C. Clark Management For For 1.6 Elect Director Mathias Dopfner Management For For 1.7 Elect Director Jessica P. Einhorn Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director Fred Hassan Management For For 1.10 Elect Director Paul D. Wachter Management For For 1.11 Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRONOX LIMITED Meeting Date:MAY 25, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For Withhold 1.4 Elect Director Peter Johnston Management For For 1.5 Elect Director Ilan Kaufthal Management For Withhold 1.6 Elect Director Jeffry N. Quinn Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 24, 2015 Meeting Type:ANNUAL Ticker:FOX Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Barry Rosenstein Management For For 1i Elect Director Leonard D. Schaeffer Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 26, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Lowndes A. Smith as Director Management For For 1.3 Elect Gary C. Tolman as Director Management For For 2.1 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 2.2 Elect Jennifer L. Pitts as Director for HG Re Ltd. Management For For 2.3 Elect Christine Repasy as Director for HG Re Ltd. Management For For 2.4 Elect John Sinkus as Director for HG Re Ltd. Management For For 3.1 Elect Lysa Brown as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.2 Elect Kevin Pearson as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.4 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.1 Elect Raymond Barrette as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.4 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 5.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 5.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 5.3 Elect Kevin Pearson as Director for Split Rock Insurance, Ltd. Management For For 5.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 6.1 Elect Sarah Kolar as Director for Grand Marais Capital Limited Management For For 6.2 Elect Jonah Pfeffer as Director for Grand Marais Capital Limited Management For For 6.3 Elect Davinia Smith as Director for Grand Marais Capital Limited Management For For 7.1 Elect Sarah Kolar as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.2 Elect Paul McDonough as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.4 Elect John Treacy as Director for Any New Non-United States Operating Subsidiary Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 20, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adjust Executive Compensation Metrics for Share Buybacks Shareholder Against Against Franklin Mutual European Fund ACCOR Meeting Date:APR 22, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sophie Gasperment as Director Management For For 6 Reelect Nadra Moussalem as Director Management For For 7 Reelect Patrick Sayer as Director Management For For 8 Ratify Change of Location of Registered Office to 82, Rue Henri Farman, 92130 Issy-les-Moulineaux and Amend Article 4 of Bylaws Accordingly Management For For 9 Authorize Repurchase of up to 23 Million Shares Management For For 10 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Set Limit for Shares Granted to Executives Pursuant to Item 10 at 15 Percent of All Shares Granted Pursuant to Item 10 Management For For 12 Advisory Vote on Compensation of Sebastien Bazin Management For For 13 Advisory Vote on Compensation of Sven Boinet Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For AGEAS SA/NV Meeting Date:APR 27, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Press Release of March 14, 2016 Management None None 3.1.1 Receive Directors' Reports (Non-Voting) Management None None 3.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 3.1.3 Adopt Financial Statements Management For For 3.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 3.2.2 Approve Dividends of EUR 1.65 Per Share Management For For 3.3.1 Approve Discharge of Directors Management For For 3.3.2 Approve Discharge of Auditors Management For For 4.1 Discussion on Company's Corporate Governance Structure Management None None 4.2 Discuss and Approve Remuneration Report Management For For 5.1 Elect Yvonne Lang Ketterer as Independent Director Management For For 5.2 Elect Antonio Cano as Executive Director Management For For 5.3 Reelect Jane Murphy as Independent Director Management For For 5.4 Reelect Lucrezia Reichlin as Independent Director Management For For 5.5 Reelect Richard Jackson as Independent Director Management For For 6.1 Approve Cancellation of 7,207,962 Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 6.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 6.3 Change Date of Annual Meeting Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Close Meeting Management None None ARKEMA Meeting Date:JUN 07, 2016 Record Date:JUN 02, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AKE Security ID:F0392W125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.90 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Approve Agreement with Thierry Le Henaff Management For For 6 Reelect Thierry Le Henaff as Director Management For For 7 Advisory Vote on Compensation of Thierry Le Henaff, Chairman and CEO Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 372 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights, but with a Binding Priority Right, up to 10 Percent of the Share Capital Management For For 11 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of IssuedCapital for Private Placements Management For For 12 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Under Items 9 to 13 Above Management For For 15 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 372 Million Management For For 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 17 Authorize up to 1.45 Million Shares of Issued Capital for Use in Restricted Stock Plans (with Performance Conditions Attached) Management For For 18 Authorize up to 50,000 Shares of Issued Capital for Use in Restricted Stock Plans (Pension for the Chairman and CEO) Management For For 19 Amend Article 10 of Bylaws Re: Employee Representative Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Stock Dividend Program (Cash or Shares) Shareholder Against Against ASSICURAZIONI GENERALI SPA Meeting Date:APR 26, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:T05040109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Allocation of Income Management For For 2.1 Fix Number of Directors Management For For 2.2.1 Slate 1 Submitted by Mediobanca Spa Shareholder None Did Not Vote 2.2.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 2.3 Approve Remuneration of Directors Management For For 3 Approve Remuneration Report Management For For 4.1 Approve Group Long Term Incentive Plan (LTIP) 2016 Management For For 4.2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares to Service LTIP 2016 Management For For 4.3 Approve Equity Plan Financing to Service LTIP 2016 Management For For 5.1 Amend Article Re: 9 (Equity Related) Management For For 5.2 Amend Article Re: 28 (Board Powers) Management For For BALFOUR BEATTY PLC Meeting Date:MAY 19, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:BBY Security ID:G3224V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Philip Aiken as Director Management For For 4 Elect Dr Stephen Billingham as Director Management For For 5 Re-elect Stuart Doughty as Director Management For For 6 Re-elect Iain Ferguson as Director Management For For 7 Elect Philip Harrison as Director Management For For 8 Re-elect Maureen Kempston Darkes as Director Management For For 9 Re-elect Leo Quinn as Director Management For For 10 Re-elect Graham Roberts as Director Management For For 11 Appoint KPMG LLP as Auditors Management For For 12 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares and Preference Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Diane Schueneman as Director Management For For 4 Elect Jes Staley as Director Management For For 5 Elect Sir Gerry Grimstone as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect John McFarlane as Director Management For For 11 Re-elect Tushar Morzaria as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Diane de Saint Victor as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For Against 20 Authorise Issue of Equity in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:SPECIAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Barclays Group's Shareholding in Barclays Africa Group Limited Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:SPECIAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for BG Group plc by Royal Dutch Shell plc Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:COURT Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For BNP PARIBAS SA Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.31 per Share Management For For 4 Approve Non-Compete Agreement with Jean-Laurent Bonnafe, CEO Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean-Laurent Bonnafe as Director Management For For 7 Reelect Marion Guillou as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Elect Wouter De Ploey as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO until April 30, 2015 Management For For 14 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.3 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Set Total Limit for Capital Increase without Preemptive Rights to Result from Issuance Requests Under Items 17 and 18 at EUR 240 Million Management For For 20 Authorize Capitalization of Reserves of Up to EUR 1.2 Billion for Bonus Issue or Increase in Par Value Management For For 21 Set Total Limit for Capital Increase with or without Preemptive Rights to Result from Issuance Requests Under Items 16 to 18 at EUR 1.2 Billion Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAIRN ENERGY PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Alexander Berger as Director Management For For 9 Re-elect Jacqueline Sheppard as Director Management For For 10 Elect Keith Lough as Director Management For For 11 Elect Peter Kallos as Director Management For For 12 Re-elect Simon Thomson as Director Management For For 13 Re-elect James Smith as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 18 Approve Disposal of Cairn India Limited Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.13 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Leo W. Houle as Non- Executive Director Management For Against 3.e Reelect Peter Kalantzis as Non-Executive Director Management For For 3.f Reelect John B. Lanaway as Non-Executive Director Management For For 3.g Reelect Guido Tabellini as Non-Executive Director Management For For 3.h Reelect Jacqueline A. Tammenoms Bakker as Non-Executive Director Management For For 3.i Reelect Jacques Theurillat as Non-Executive Director Management For For 3.j Reelect Suzanne Heywood as Non-Executive Director Management For Against 3.k Reelect Silke Scheiber as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Authorize Cancellation of Special Voting Shares and Common Shares Held in Treasury Management For For 6 Close Meeting Management None None COMMERZBANK AG Meeting Date:APR 20, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2016 Management For For 6 Ratify PricewaterhouseCoopers as Auditors for the First Quarter of Fiscal 2017 Management For For 7 Approve Remuneration of Supervisory Board Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 13, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Anne-Sophie de La Bigne as Supervisory Board Member Management For For 8 Reelect Jean-Pierre Duprieu as Supervisory Board Member Management For For 9 Ratify Appointment of Monique Leroux as Supervisory Board Member Management For For 10 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 555,000 Management For For 11 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 12 Appoint Jean-Baptiste Deschryver as Alternate Auditor Management For For 13 Renew Appointment of Deloitte and Associes as Auditor Management For For 14 Renew Appointment of B.E.A.S as Alternate Auditor Management For For 15 Approve Issuance of Securities Convertible into Debt, up to an Aggregate Amount of EUR 2.5 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 127 Million Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 36 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 36 Million Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Capital Increase of Up to 10 Percent of Issued Capital for Future Exchange Offers and Future Acquisitions Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 127 Million Management For For 24 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 25 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For COVESTRO AG Meeting Date:MAY 03, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:1COV Security ID:D0R41Z100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Approve Remuneration System for Management Board Members Management For Against 7 Approve Remuneration of Supervisory Board Management For For DEUTSCHE POST AG Meeting Date:MAY 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:DPW Security ID:D19225107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2017 Management For For 7.1 Elect Katja Windt to the Supervisory Board Management For For 7.2 Elect Werner Gatzer to the Supervisory Board Management For For 7.3 Elect Ingrid Deltenre to the Supervisory Board Management For For 7.4 Elect Nikolaus von Bomhard to the Supervisory Board Management For For 8 Amend Affiliation Agreement with Subsidiary Deutsche Post Beteiligungen Holding GmbH Management For For DEUTSCHE TELEKOM AG Meeting Date:MAY 25, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.55 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 8 Elect Helga Jung to the Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10 Amend Articles Re: Participation and Voting at Shareholder Meetings Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPV32346 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Mike Biggs as Director Management For For 5 Re-elect Paul Geddes as Director Management For For 6 Re-elect Jane Hanson as Director Management For For 7 Re-elect Sebastian James as Director Management For For 8 Re-elect Andrew Palmer as Director Management For For 9 Re-elect John Reizenstein as Director Management For For 10 Re-elect Clare Thompson as Director Management For For 11 Elect Richard Ward as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DUFRY AG Meeting Date:APR 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Juan Carlos Torres Carretero as Director and Board Chairman Management For Against 4.2.1 Reelect Andres Holzer Neumann as Director Management For For 4.2.2 Reelect Jorge Born as Director Management For For 4.2.3 Reelect Xavier Bouton as Director Management For For 4.2.4 Reelect Julian Diaz Gonzalez as Director Management For For 4.2.5 Reelect George Koutsolioutsos as Director Management For For 4.2.6 Reelect Joaquin Moya-Angeler Cabrera as Director Management For For 4.3.1 Elect Heekyung Min as Director Management For For 4.3.2 Elect Claire Chiang as Director Management For For 5.1 Appoint Jorge Born as Member of the Compensation Committee Management For For 5.2 Appoint Xavier Bouton as Member of the Compensation Committee Management For For 5.3 Appoint Heekyung Min as Member of the Compensation Committee Management For For 6 Ratify Ernst & Young Ltd. as Auditors Management For For 7 Designate Altenburger Ltd. as Independent Proxy Management For For 8.1 Approve Maximum Remuneration of Directors in the Amount of CHF 7.7 Million Management For Against 8.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 49 Million Management For For 9 Transact Other Business (Voting) Management For Against ENEL SPA Meeting Date:JAN 11, 2016 Record Date:DEC 29, 2015 Meeting Type:SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Partial Non-Proportional Demerger of Enel Green Power SpA in Favor of Enel SpA Management For For ENEL SPA Meeting Date:MAY 26, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3.1 Slate 1 Submitted by the Italian Ministry of Economy and Finance Shareholder None For 3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 4 Approve Internal Auditors' Remuneration Shareholder None For 5 Approve 2016 Monetary Long-Term Incentive Plan Management For For 6 Approve Remuneration Report Management For For 1 Amend Articles Re: 14.3 (Board-Related) Management For For EUSKALTEL S.A. Meeting Date:NOV 12, 2015 Record Date:NOV 06, 2015 Meeting Type:SPECIAL Ticker:EKT Security ID:E4R02W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Appointment of and Elect Javier Fernandez Alonso as Director Management For For 2 Approve Acquisition of R Cable y Comunicaciones Galicia SA Management For For 3 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 4 Appoint KPMG Auditores as Auditor Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For FLSMIDTH & CO.A/S Meeting Date:APR 05, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Actual Remuneration of Directors for 2015 in the Aggregate Amount of DKK 5.3 Million Management For For 3b Approve Remuneration of Directors for 2016 in the Amount of DKK 1.2 Million for the Chairman, DKK 800,000 for the Vice Chairman and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 4 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Torkil Bentzen as Director Management For For 5c Reelect Sten Jakobsen as Director Management For For 5d Reelect Tom Knutzen as Director Management For For 5e Reelect Caroline Marie as Director Management For For 5f Elect Marius Kloppers as New Director Management For For 5g Elect Richard Smith as New Director Management For For 6 Ratify Deloitte as Auditors Management For For 7.1a Amend Articles Re: Change from Bearer Shares to Registered Shares Management For For 7.1b Amend Articles Re: Notification of Annual General Meetings Management For For 7.2 Approve Creation of DKK 11 Million Pool of Capital without Preemptive Rights Management For For 7.3 Authorize Board to Declare Special Dividends Management For For 7.4 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 7.5 Authorize Share Repurchase Program Management For For 8 Other Business Management None None G4S PLC Meeting Date:MAY 26, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:GFS Security ID:G39283109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect John Daly as Director Management For For 5 Re-elect Ashley Almanza as Director Management For For 6 Re-elect John Connolly as Director Management For For 7 Re-elect Winnie Kin Wah Fok as Director Management For For 8 Re-elect Himanshu Raja as Director Management For For 9 Re-elect Paul Spence as Director Management For For 10 Re-elect Clare Spottiswoode as Director Management For For 11 Re-elect Tim Weller as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Amend Articles of Association Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For GLAXOSMITHKLINE PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Vindi Banga as Director Management For For 4 Elect Dr Jesse Goodman as Director Management For For 5 Re-elect Sir Philip Hampton as Director Management For For 6 Re-elect Sir Andrew Witty as Director Management For For 7 Re-elect Sir Roy Anderson as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For For 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Urs Rohner as Director Management For For 13 Re-elect Dr Moncef Slaoui as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For Against HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:DEC 16, 2015 Record Date:DEC 10, 2015 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Service Arrangement between OTE S.A., OTE Group, Deutsche Telecom AG and Telekom Deutschland GmbH Management For For 2 Approve Related Party Transactions Management For For HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:JUN 23, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Ratify Auditors Management For Against 4 Approve Director Remuneration Management For Against 5 Approve Director Liability Contracts Management For For 6 Approve Transactions with Subsidiaries Management For For 7 Amend Corporate Purpose Management For For 8 Announcement of the Election of New Board Members in Replacement of Resigned Directors Management None None HSBC HOLDINGS PLC Meeting Date:APR 22, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4(a) Elect Henri de Castries as Director Management For For 4(b) Elect Irene Lee as Director Management For For 4(c) Elect Pauline van der Meer Mohr as Director Management For For 4(d) Elect Paul Walsh as Director Management For For 4(e) Re-elect Phillip Ameen as Director Management For For 4(f) Re-elect Kathleen Casey as Director Management For For 4(g) Re-elect Laura Cha as Director Management For For 4(h) Re-elect Lord Evans of Weardale as Director Management For For 4(i) Re-elect Joachim Faber as Director Management For For 4(j) Re-elect Douglas Flint as Director Management For For 4(k) Re-elect Stuart Gulliver as Director Management For For 4(l) Re-elect Sam Laidlaw as Director Management For For 4(m) Re-elect John Lipsky as Director Management For For 4(n) Re-elect Rachel Lomax as Director Management For For 4(o) Re-elect Iain Mackay as Director Management For For 4(p) Re-elect Heidi Miller as Director Management For For 4(q) Re-elect Marc Moses as Director Management For For 4(r) Re-elect Jonathan Symonds as Director Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Directors to Allot Any Repurchased Shares Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 12 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Approve Scrip Dividend Scheme Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For INTESA SANPAOLO SPA Meeting Date:FEB 26, 2016 Record Date:FEB 17, 2016 Meeting Type:SPECIAL Ticker:ISP Security ID:T55067101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Bylaws Management For For INTESA SANPAOLO SPA Meeting Date:APR 27, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:ISP Security ID:T55067101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income Management For For 2.a Fix Number of Directors Shareholder For For 2.b.1 Slate 1 Submitted by Compagnia di Sanpaolo, Fondazione Cariplo, Fondazione Cassa di Risparmio di Padova e Rovigo, and Fondazione Cassa di Risparmio in Bologna Shareholder None Did Not Vote 2.b.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 2.c Elect Massimo Gian Maria Gros-Pietro as Board Chair and Paolo Andrea Colombo as Vice-Chairman Shareholder None For 3.a Approve Remuneration Report Management For For 3.b Approve Remuneration of Directors Shareholder None For 3.c Remuneration Policies for Employees and Non-Employed Staff Management For For 3.d Fix Maximum Variable Compensation Ratio Management For For 3.e Approve Executive Incentive Bonus Plan; Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 3.f Approve Severance Agreements Management For For KINGFISHER PLC Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Alignment Shares and Transformation Incentive Plan Management For For 5 Approve Final Dividend Management For For 6 Re-elect Daniel Bernard as Director Management For For 7 Re-elect Andrew Bonfield as Director Management For For 8 Re-elect Pascal Cagni as Director Management For For 9 Re-elect Clare Chapman as Director Management For For 10 Re-elect Anders Dahlvig as Director Management For For 11 Re-elect Veronique Laury as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Re-elect Karen Witts as Director Management For For 14 Elect Rakhi (Parekh) Goss-Custard as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For KLOECKNER & CO SE Meeting Date:MAY 13, 2016 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2015 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 4.1 Elect Karl-Ulrich Koehler to the Supervisory Board Management For For 4.2 Elect Tobias Kollmann to the Supervisory Board Management For For 4.3 Reelect Friedhelm Loh to the Supervisory Board Management For For 4.4 Reelect Dieter Vogel to the Supervisory Board Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7 Approve Affiliation Agreements with Subsidiary kloeckner.v GmbH Management For For KONINKLIJKE KPN NV Meeting Date:SEP 11, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Interim Dividend from Distributable Reserves Management For For 3 Insert Article 32.3 Re: Authorize Board to Distribute Interim Dividends from Distributable Reserves Management For For 4 Close Meeting Management None None KONINKLIJKE KPN NV Meeting Date:APR 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.114 Per Share Management For For 7 Decrease Share Capital with Repayment to Shareholders Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Ratify Ernst & Young Accountants LLP as Auditors Management For For 11 Opportunity to Make Recommendations Management None None 12 Relect P.A.M. van Bommel to Supervisory Board Management For For 13 Announce Vacancies on the Board Management None None 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Approve Cancellation of Repurchased Shares Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 18 Close Meeting Management None None KONINKLIJKE PHILIPS N.V. Meeting Date:DEC 18, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect A. Bhattacharya to Management Board Management For Against KONINKLIJKE PHILIPS N.V. Meeting Date:MAY 12, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Reelect N. Dhawan to Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Share Issuances Under 8a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 1.50 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Philippe Dauman as Director Management For For 4.1d Reelect Paul Desmarais as Director Management For For 4.1e Reelect Oscar Fanjul as Director Management For For 4.1f Reelect Alexander Gut as Director Management For For 4.1g Reelect Bruno Lafont as Director Management For For 4.1h Reelect Gerard Lamarche as Director Management For For 4.1i Reelect Adrian Loader as Director Management For For 4.1j Reelect Nassef Sawiris as Director Management For For 4.1k Reelect Thomas Schmidheiny as Director Management For For 4.1l Reelect Hanne Sorensen as Director Management For For 4.1m Reelect Dieter Spaelti as Director Management For For 4.2 Elect Juerg Oleas as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.4.1 Appoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.4.2 Appoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.5.1 Ratify Ernst & Young AG as Auditors Management For For 4.5.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LANCASHIRE HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Peter Clarke as Director Management For For 6 Re-elect Emma Duncan as Director Management For For 7 Re-elect Simon Fraser as Director Management For For 8 Re-elect Samantha Hoe-Richardson as Director Management For For 9 Re-elect Alex Maloney as Director Management For For 10 Re-elect Tom Milligan as Director Management For For 11 Re-elect Elaine Whelan as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Amend Company's Bye-laws Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Common Shares Management For For LANXESS AG Meeting Date:MAY 20, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 3.1 Approve Discharge of Management Board Member Matthias Zachert for Fiscal 2015 Management For For 3.2 Approve Discharge of Management Board Member Hubert Fink for Fiscal 2015 Management For For 3.3 Approve Discharge of Management Board Member Michael Pontzen for Fiscal 2015 Management For For 3.4 Approve Discharge of Management Board Member Rainier van Roessel for Fiscal 2015 Management For For 3.5 Approve Discharge of Management Board Member Bernhard Duettmann for Fiscal 2015 Management For For 4.1 Approve Discharge of Supervisory Board Member Rolf Stomberg for Fiscal 2015 Management For For 4.2 Approve Discharge of Supervisory Board Member Axel Berndt for Fiscal 2015 Management For For 4.3 Approve Discharge of Supervisory Board Member Werner Czaplik for Fiscal 2015 Management For For 4.4 Approve Discharge of Supervisory Board Member Ulrich Freese for Fiscal 2015 Management For For 4.5 Approve Discharge of Supervisory Board Member Hans-Dieter Gerriets for Fiscal 2015 Management For For 4.6 Approve Discharge of Supervisory Board Member Friedrich Janssen for Fiscal 2015 Management For For 4.7 Approve Discharge of Supervisory Board Member Robert J. Koehler for Fiscal 2015 Management For For 4.8 Approve Discharge of Supervisory Board Member Rainer Laufs for Fiscal 2015 Management For For 4.9 Approve Discharge of Supervisory Board Member Thomas Meiers for Fiscal 2015 Management For For 4.10 Approve Discharge of Supervisory Board Member Claudia Nemat for Fiscal 2015 Management For For 4.11 Approve Discharge of Supervisory Board Member Lawrence A. Rosen for Fiscal 2015 Management For For 4.12 Approve Discharge of Supervisory Board Member Hans-Juergen Schicker for Fiscal 2015 Management For For 4.13 Approve Discharge of Supervisory Board Member Gisela Seidel for Fiscal 2015 Management For For 4.14 Approve Discharge of Supervisory Board Member Ralf Sikorski for Fiscal 2015 Management For For 4.15 Approve Discharge of Supervisory Board Member Manuela Strauch for Fiscal 2015 Management For For 4.16 Approve Discharge of Supervisory Board Member Theo H. Walthie for Fiscal 2015 Management For For 4.17 Approve Discharge of Supervisory Board Member Matthias L. Wolfgruber for Fiscal 2015 Management For For 5.1 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 5.2 Ratify PricewaterhouseCoopers AG as Auditors for the First Half of 2016 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For LIBERTY GLOBAL PLC Meeting Date:APR 20, 2016 Record Date:MAR 10, 2016 Meeting Type:SPECIAL Ticker:LBTY.A Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve Acquisition of CWC Shares Management For For 3 Adjourn Meeting Management For For MEDA AB Meeting Date:APR 14, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:MEDA A Security ID:W5612K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Allow Questions Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 2.50 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Determine Number of Directors (9) and Deputy Directors of Board (0) Management For For 12 Approve Remuneration of Directors in the Amount of SEK 1 Million for Chairman, and SEK 700,000 for Vice Chairman, and SEK 400,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 13 Reelect Peter Claesson, Peter von Ehrenheim, Luca Rovati,Martin Svalstedt, Karen Sorensen, Lars Westerberg, Guido Oelkers, Kimberly Lein-Mathisen, and Lillie Li Valeur as Directors; Ratify PricewaterhouseCoopers as Auditor Management For For 14 Reelect Martin Svalstedt as Board Chairman Management For For 15 Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Issuance of up to 36.5 Million Shares without Preemptive Rights Management For For 18 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 19 Other Business Management None None 20 Close Meeting Management None None METRO AG Meeting Date:FEB 19, 2016 Record Date:JAN 28, 2016 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015/2016 Management For For 6.1 Reelect Ann-Kristin Achleitner to the Supervisory Board Management For For 6.2 Elect Karin Dohm to the Supervisory Board Management For For 6.3 Reelect Peter Kuepfer to the Supervisory Board Management For For 6.4 Elect Juergen Steinemann to the Supervisory Board Management For For 7 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 8 Approve Remuneration of Supervisory Board Management For For NN GROUP NV Meeting Date:OCT 06, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect Helene Vletter-van Dort to Supervisory Board Management For For 2b Elect Robert Jenkins to Supervisory Board Management For For 2c Elect Dick Harryvan to Supervisory Board Management For For 3 Close Meeting Management None None NN GROUP NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2015 Management None None 3 Discuss Remuneration Policy 2015 Management None None 4a Adopt Financial Statements 2015 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.51 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect Jan Holsboer to Supervisory Board Management For Abstain 6b Reelect Yvonne van Rooij to Supervisory Board Management For For 7a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 7b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 8 Authorize Shares Repurchase Management For For 9 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 19, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Louis R. Hughes, Jean C. Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa and Kari Stadigh as Directors; Elect Carla Smits-Nusteling as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12.1 Elect Vivek Badrinath as Director Management For For 12.2 Elect Bruce Brown as Director Management For For 12.3 Elect Louis R. Hughes as Director Management For For 12.4 Elect Jean C. Monty as Director Management For For 12.5 Elect Elizabeth Nelson as Director Management For For 12.6 Elect Olivier Piou as Director Management For For 12.7 Elect Risto Siilasmaa as Director Management For For 12.8 Elect Carla Smits-Nusteling as Director Management For For 12.9 Elect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 23, 2016 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.70 per Share Management For For 4 Approve CHF 24.9 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Authorize Repurchase of up to CHF 10 Billion in Issued Share Capital Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.16 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 93 Million Management For For 6.3 Approve Remuneration Report (Non-Binding) Management For For 7.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 7.2 Reelect Nancy Andrews as Director Management For For 7.3 Reelect Dimitri Azar as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Tom Buechner as Director Management For For 7.12 Elect Elizabeth Doherty as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Andreas Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against OSLO BORS VPS HOLDING ASA Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 4.15 Per Share Management For For 5 Approve Remuneration of Auditors Management For For 6 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 7 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For For 8a Reelect Benedicte Fasmer as Director Management For For 8b Reelect Harald Espedal as Director Management For For 8c Reelect Widar Salbuvik as Director Management For For 8d Reelect Ottar Ertzeid as Director Management For For 8e Elect Catharina Hellerud as New Director Management For For 9a Reelect Bjorn Nass as Member of Nominating Committee Management For For 9b Reelect Ola Wessel-Aas as Member of Nominating Committee Management For For 9c Reelect Ida Mo as Member of Nominating Committee Management For For 10 Presentation for Pre-Approval of Nominations to the Board of Directors of Oslo Bors ASA, the Board of Directors of Verdipapirsentralen ASA, and the Control Committee of Verdipapirsentralen ASA Management For For 11 Authorize Share Repurchase Program and Reissuance of Repurchased Shares in Connection with Incentive Plan Management For For 12 Authorize Board to Declare Special Dividends Management For For RELX PLC Meeting Date:APR 21, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint Ernst & Young LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Elect Marike van Lier Lels as Director Management For For 7 Elect Carol Mills as Director Management For For 8 Elect Robert MacLeod as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Wolfhart Hauser as Director Management For For 12 Re-elect Adrian Hennah as Director Management For For 13 Re-elect Nick Luff as Director Management For For 14 Re-elect Linda Sanford as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For REXEL Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:RXL Security ID:F7782J366 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.40 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Rudy Provoost, Chairman and CEO Management For For 6 Approve Severance Payment Agreement with Catherine Guillouard, Vice-CEO Management For For 7 Advisory Vote on Compensation of Rudy Provoost, Chairman and CEO Management For Against 8 Advisory Vote on Compensation of Catherine Guillouard, Vice-CEO Management For Against 9 Reelect Thomas Farrell as Director Management For For 10 Ratify Appointment of Elen Phillips as Director Management For For 11 Reelect Elen Phillips as Director Management For For 12 Ratify Appointment of Marianne Culver as Director Management For For 13 Reelect Marianne Culver as Director Management For For 14 Appoint KPMG as Auditor Management For For 15 Appoint Salustro Reydel as Alternate Auditor Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize up to 1.4 Percent of Issued Capital for Use in Restricted Stock Plans (with Performance Conditions Attached) Management For Against 19 Authorize up to 0.3 Percent of Issued Capital for Use in Restricted Stock Plans (without Performance Conditions Attached) Management For For 20 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for International Employees Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Martin Scicluna as Director Management For For 4 Re-elect Stephen Hester as Director Management For For 5 Elect Scott Egan as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Re-elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Elect Martin Strobel as Director Management For For 12 Re-elect Johanna Waterous as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Approve Directors' Fees Management For For 23 Amend Articles of Association Management For For 24 Amend Articles of Association Management For For 25 Approve Final Dividend Management For For SANOFI Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.93 per Share Management For For 4 Reelect Laurent Attal as Director Management For For 5 Reelect Claudie Haignere as Director Management For For 6 Reelect Carole Piwnica as Director Management For For 7 Elect Thomas Sudhof as Director Management For For 8 Elect Diane Souza as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Olivier Brandicourt, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plans Management For For 13 Authorize up to 1.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For SOCIETE GENERALE Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Advisory Vote on Compensation of Lorenzo Bini Smaghi, Chairman Management For For 6 Advisory Vote on Compensation of Frederic Oudea, CEO Management For For 7 Advisory Vote on Compensation of Severin Cabannes and Bernardo Sanchez Incera, Vice CEOs Management For For 8 Advisory Vote on the Aggregate Remuneration Granted in 2015 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 9 Reelect Nathalie Rachou as Director Management For For 10 Elect Juan Maria Nin Genova as Director Management For For 11 Elect Emmanuel Roman as Director Management For For 12 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.5 Million Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 403 Million and/or Capitalization of Reserves of up to EUR 550 Million Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 100.779 Million Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 17 Authorize Issuance of Convertible Bonds for Private Placements without Preemptive Rights, up to Aggregate Nominal Amount of EUR 100.779 Million Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize up to 1.4 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Executive Corporate Officers Management For For 20 Authorize up to 0.6 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Employees Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For STANDARD CHARTERED PLC Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect David Conner as Director Management For For 5 Elect Bill Winters as Director Management For For 6 Re-elect Om Bhatt as Director Management For For 7 Re-elect Dr Kurt Campbell as Director Management For For 8 Re-elect Dr Louis Cheung as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Andy Halford as Director Management For For 11 Re-elect Dr Han Seung-soo as Director Management For For 12 Re-elect Christine Hodgson as Director Management For For 13 Re-elect Gay Huey Evans as Director Management For For 14 Re-elect Naguib Kheraj as Director Management For For 15 Re-elect Simon Lowth as Director Management For For 16 Re-elect Sir John Peace as Director Management For For 17 Re-elect Jasmine Whitbread as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STOREBRAND ASA Meeting Date:APR 13, 2016 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8a Approve Indicative Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8b Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11 Proposal to Disband the Board of Representatives Management For For 12 Amend Articles to Reflect Proposal to Disband Board of Representatives and Changes to Local Regulation Management For For 13a Reelect Birger Magnus as Director Management For For 13b Reelect Laila Dahlen as Director Management For For 13c Reelect Hakon Reistad Fure as Director Management For For 13d Reelect Gyrid Skalleberg Ingero as Director Management For For 13e Reelect Nils Are Karstad Lyso as Director Management For For 13f Reelect Karin Bing Orgland as Director Management For For 13g Reelect Martin Skancke as Director Management For For 13h Reelect Birger Magnus as Board Chairman Management For For 14a Reelect Terje R. Venold as Member of Nominating Committee Management For For 14b Elect Odd Ivar Biller as New Member of Nominating Committee Management For For 14c Reelect Per Otto Dyb as Member of Nominating Committee Management For For 14d Reelect Olaug Svarva as Member of Nominating Committee Management For For 14e Rlect Terje R. Venold Chairman of Nominating Committee Management For For 15 Amend Rules of Procedure for Nominating Committee Management For For 16 Approve Remuneration of Directors; Approve Remuneration for Committee Work; Approve Remuneration for Nominating Committee Management For For 17 Approve Remuneration of Auditors Management For For 18 Close Meeting Management None None SYNGENTA AG Meeting Date:APR 26, 2016 Record Date: Meeting Type:ANNUAL Ticker:SYNN Security ID:H84140112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report (Non-Binding) Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve CHF 36,750 Reduction in Share Capital via Cancellation of Treasury Shares Management For For 5.1 Approve Allocation of Income and Dividends of CHF 11.00 per Share Management For For 5.2 Approve Allocation of Special Dividend of CHF 5.00 per Share Management For For 6.1 Reelect Vinita Bali as Director Management For For 6.2 Reelect Stefan Borgas as Director Management For For 6.3 Reelect Gunnar Brock as Director Management For For 6.4 Reelect Michel Demare as Director Management For For 6.5 Reelect Eleni Gabre-Madhin as Director Management For For 6.6 Reelect David Lawrence as Director Management For For 6.7 Reelect Eveline Saupper as Director Management For For 6.8 Reelect Juerg Witmer as Director Management For For 7 Reelect Michel Demare as Board Chairman Management For For 8.1 Reelect Eveline Saupper as Member of the Compensation Committee Management For For 8.2 Reelect Juerg Witmer as Member of the Compensation Committee Management For For 8.3 Appoint Stefan Borgas as Member of the Compensation Committee Management For For 9 Approve Remuneration of Directors in the Amount of CHF 4.5 Million Management For For 10 Approve Remuneration of Executive Committee in the Amount of CHF 41 Million Management For For 11 Designate Lukas Handschin as Independent Proxy Management For For 12 Ratify KPMG AG as Auditors Management For For 13 Transact Other Business (Voting) Management For Against TELECOM ITALIA SPA Meeting Date:MAY 25, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:TIT Security ID:T92778108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Report Management For Against 4 Approve 2016-2019 Special Award Plan Management For Against 5 Approve Decrease in Size of Board Management For For 6 Approve Change in Company Name to TIM SpA Management For For THYSSENKRUPP AG Meeting Date:JAN 29, 2016 Record Date:JAN 07, 2016 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015/2016 Management For For UBS GROUP AG Meeting Date:MAY 10, 2016 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of 0.60 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.25 Million Management For For 5 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 28.5 Million Management For For 6.1.1 Reelect Axel Weber as Director and Board Chairman Management For For 6.1.2 Reelect Michel Demare as Director Management For For 6.1.3 Reelect David Sidwell as Director Management For For 6.1.4 Reelect Reto Francioni as Director Management For For 6.1.5 Reelect Ann Godbehere as Director Management For For 6.1.6 Reelect William Parrett as Director Management For For 6.1.7 Reelect Isabelle Romy as Director Management For For 6.1.8 Reelect Beatrice Weder di Mauro as Director Management For For 6.1.9 Reelect Joseph Yam as Director Management For For 6.2.1 Elect Robert Scully as Director Management For For 6.2.2 Elect Dieter Wemmer as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNICREDIT SPA Meeting Date:APR 14, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Stock Dividend Program Management For For 4 Increase Legal Reserve Management For For 5.1 Slate 1 Submitted by Fondazione Cassa Di Risparmio Di Torino, Cofimar Srl, and Allianz Shareholder None For 5.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 6 Approve Internal Auditors' Remuneration Shareholder None For 7 Elect Mohamed Hamad Ghanem Hamad Al Mehairi as Director Management For For 8 Approve Remuneration Report Management For For 9 Approve 2016 Group Incentive System Management For For 10 Approve Group Employees Share Ownership Plan 2016 Management For For 1 Authorize Capitalization of Reserves for a Bonus Issue Management For For 2 Authorize Board to Increase Capital to Service 2015 Incentive Plans Management For For 3 Authorize Board to Increase Capital to Service 2016 Incentive Plans Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 30, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.47 per Share Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify PwC Wirtschaftspruefung GmbH as Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Jutta Kath as Supervisory Board Member Management For For 7.2 Elect Rudolf Koenighofer as Supervisory Board Member Management For For VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOESTALPINE AG Meeting Date:JUL 01, 2015 Record Date:JUN 21, 2015 Meeting Type:ANNUAL Ticker:VOE Security ID:A9101Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For VOSSLOH AG Meeting Date:MAY 25, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:VOS Security ID:D9494V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3.1 Approve Discharge of Management Board for Fiscal 2015 Management For For 3.2 Postpone Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 6 Amend Corporate Purpose Management For For WINCOR NIXDORF AG Meeting Date:JAN 25, 2016 Record Date:JAN 03, 2016 Meeting Type:ANNUAL Ticker:WIN Security ID:D9695J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 6.1 Elect Valerie Julia Barth to the Supervisory Board Management For For 6.2 Elect Hans-Ulrich Holdenried to the Supervisory Board Management For For 6.3 Elect Alexander Dibelius to the Supervisory Board Management For For 7 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 8 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 9 Amend Stock Option Plan Management For For XL GROUP PLC Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Stephen J. O. Catlin Management For For 1.3 Elect Director Dale R. Comey Management For For 1.4 Elect Director Claus-Michael Dill Management For For 1.5 Elect Director Robert R. Glauber Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Joseph Mauriello Management For For 1.9 Elect Director Eugene M. McQuade Management For For 1.10 Elect Director Michael S. McGavick Management For For 1.11 Elect Director Clayton S. Rose Management For For 1.12 Elect Director Anne Stevens Management For For 1.13 Elect Director John M. Vereker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Omnibus Stock Plan Management For For XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Cancellation of Capital Authorization Management For For 3 Approve Acquisition XL-Ireland ordinary shares by XL-Bermuda Management For For 4 Approve Authorization of Directors to Allot XL-Ireland Ordinary Shares to XL-Bermuda Management For For 5 Approve Ireland Reserve Application Proposal Management For For 6 Amend Articles Re: Ireland Memorandum Amendment Proposal Management For For 7 Amend Articles Re: Ireland Articles Amendment Proposal Management For For 8 Amend Bye-Law Re: Bermuda Bye-Law Threshold Proposal Management For For 9 Amend Articles Re: Bermuda Merger and Amalgamation Threshold Proposal Management For For 10 Amend Articles Re: Bermuda Repurchase Right Proposal Management For Against 11 Adjourn Meeting Management For Against XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:COURT Ticker:XL Security ID:G98290111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Adjourn Meeting Management For For Franklin Mutual Financial Services Fund AB&T FINANCIAL CORPORATION Meeting Date:DEC 17, 2015 Record Date:NOV 02, 2015 Meeting Type:ANNUAL Ticker:ABTO Security ID:00037W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald F. McSwain Management For Withhold 1.2 Elect Director F. Alan Smith Management For For 1.3 Elect Director Craig D. Taylor Management For For 1.4 Elect Director Charles L. Yates Management For For 2 Approve Stock Option Plan Management For For 3 Ratify Elliott Davis Decosimo, PLLC as Auditors Management For Against ACE LIMITED Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Shares Management For For 2 Change Company Name to Chubb Limited Management For For 3 Issue Shares in Connection with Merger Management For For 4.1 Elect Sheila P. Burke as Director Management For For 4.2 Elect James I. Cash, Jr. as Director Management For For 4.3 Elect Lawrence W. Kellner as Director Management For For 4.4 Elect James M. Zimmerman as Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against AGEAS SA/NV Meeting Date:APR 27, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Press Release of March 14, 2016 Management None None 3.1.1 Receive Directors' Reports (Non-Voting) Management None None 3.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 3.1.3 Adopt Financial Statements Management For For 3.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 3.2.2 Approve Dividends of EUR 1.65 Per Share Management For For 3.3.1 Approve Discharge of Directors Management For For 3.3.2 Approve Discharge of Auditors Management For For 4.1 Discussion on Company's Corporate Governance Structure Management None None 4.2 Discuss and Approve Remuneration Report Management For For 5.1 Elect Yvonne Lang Ketterer as Independent Director Management For For 5.2 Elect Antonio Cano as Executive Director Management For For 5.3 Reelect Jane Murphy as Independent Director Management For For 5.4 Reelect Lucrezia Reichlin as Independent Director Management For For 5.5 Reelect Richard Jackson as Independent Director Management For For 6.1 Approve Cancellation of 7,207,962 Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 6.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 6.3 Change Date of Annual Meeting Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Close Meeting Management None None ALLEGHANY CORPORATION Meeting Date:APR 22, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Karen Brenner Management For For 1b Elect Director John G. Foos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director George L. Miles, Jr. Management For For 1i Elect Director Henry S. Miller Management For For 1j Elect Director Robert S. Miller Management For For 1k Elect Director Linda A. Mills Management For For 1l Elect Director Suzanne Nora Johnson Management For For 1m Elect Director John A. Paulson Management For For 1n Elect Director Ronald A. Rittenmeyer Management For For 1o Elect Director Douglas M. Steenland Management For For 1p Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARGO GROUP INTERNATIONAL HOLDINGS, LTD. Meeting Date:MAY 03, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:AGII Security ID:G0464B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect F. Sedgwick Browne as Director Management For For 1b Elect Kathleen A. Nealon as Director Management For For 1c Elect John H. Tonelli as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ASSICURAZIONI GENERALI SPA Meeting Date:APR 26, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:T05040109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Allocation of Income Management For For 2.1 Fix Number of Directors Management For For 2.2.1 Slate 1 Submitted by Mediobanca Spa Shareholder None Did Not Vote 2.2.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 2.3 Approve Remuneration of Directors Management For For 3 Approve Remuneration Report Management For For 4.1 Approve Group Long Term Incentive Plan (LTIP) 2016 Management For For 4.2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares to Service LTIP 2016 Management For For 4.3 Approve Equity Plan Financing to Service LTIP 2016 Management For For 5.1 Amend Article Re: 9 (Equity Related) Management For For 5.2 Amend Article Re: 28 (Board Powers) Management For For BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Diane Schueneman as Director Management For For 4 Elect Jes Staley as Director Management For For 5 Elect Sir Gerry Grimstone as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect John McFarlane as Director Management For For 11 Re-elect Tushar Morzaria as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Diane de Saint Victor as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For Against 20 Authorise Issue of Equity in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:SPECIAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Barclays Group's Shareholding in Barclays Africa Group Limited Management For For BB&T CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director James A. Faulkner Management For For 1.5 Elect Director I. Patricia Henry Management For For 1.6 Elect Director Eric C. Kendrick Management For For 1.7 Elect Director Kelly S. King Management For For 1.8 Elect Director Louis B. Lynn Management For For 1.9 Elect Director Edward C. Milligan Management For For 1.10 Elect Director Charles A. Patton Management For For 1.11 Elect Director Nido R. Qubein Management For Against 1.12 Elect Director William J. Reuter Management For For 1.13 Elect Director Tollie W. Rich, Jr. Management For For 1.14 Elect Director Christine Sears Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against BNP PARIBAS SA Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.31 per Share Management For For 4 Approve Non-Compete Agreement with Jean-Laurent Bonnafe, CEO Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean-Laurent Bonnafe as Director Management For For 7 Reelect Marion Guillou as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Elect Wouter De Ploey as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO until April 30, 2015 Management For For 14 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.3 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Set Total Limit for Capital Increase without Preemptive Rights to Result from Issuance Requests Under Items 17 and 18 at EUR 240 Million Management For For 20 Authorize Capitalization of Reserves of Up to EUR 1.2 Billion for Bonus Issue or Increase in Par Value Management For For 21 Set Total Limit for Capital Increase with or without Preemptive Rights to Result from Issuance Requests Under Items 16 to 18 at EUR 1.2 Billion Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For CAIRN HOMES PLC Meeting Date:APR 18, 2016 Record Date:APR 16, 2016 Meeting Type:SPECIAL Ticker:CRN Security ID:G1858L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Shares with Preemptive Rights Pursuant to the Capital Raise Management For For 2 Authorise Issue of Shares without Preemptive Rights Pursuant to the Capital Raise Management For For CAIRN HOMES PLC Meeting Date:MAY 10, 2016 Record Date:MAY 08, 2016 Meeting Type:ANNUAL Ticker:CRN Security ID:G1858L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Review the Affairs of the Company Management For For 2 Approve Directors' Remuneration Report Management For For 3a Elect John Reynolds as a Director Management For For 3b Elect Michael Stanley as a Director Management For For 3c Elect Alan McIntosh as a Director Management For For 3d Elect Eamonn O'Kennedy as a Director Management For For 3e Elect Andrew Bernhardt as a Director Management For For 3f Elect Gary Britton as a Director Management For For 3g Elect Giles Davies as a Director Management For For 3h Elect Aidan O'Hogan as a Director Management For For 4 Authorise Directors to Fix Remuneration of Auditors Management For For 5 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance of Treasury Shares Management For For 10 Allow Electronic Distribution of Company Communications Management For For CAPE BANCORP, INC. Meeting Date:APR 25, 2016 Record Date:MAR 08, 2016 Meeting Type:SPECIAL Ticker:CBNJ Security ID:139209100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:APR 18, 2016 Record Date:FEB 18, 2016 Meeting Type:SPECIAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Adjourn Meeting Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha M. Bachman Management For For 1.2 Elect Director Richard M. DeMartini Management For For 1.3 Elect Director Peter N. Foss Management For For 1.4 Elect Director William A. Hodges Management For For 1.5 Elect Director Oscar A. Keller, III Management For For 1.6 Elect Director Marc D. Oken Management For For 1.7 Elect Director R. Eugene Taylor Management For For 1.8 Elect Director William G. Ward, Sr. Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard D. Fairbank Management For For 1b Elect Director Patrick W. Gross Management For For 1c Elect Director Ann Fritz Hackett Management For Against 1d Elect Director Lewis Hay, III Management For For 1e Elect Director Benjamin P. Jenkins, III Management For For 1f Elect Director Peter Thomas Killalea Management For For 1g Elect Director Pierre E. Leroy Management For For 1h Elect Director Peter E. Raskind Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Bradford H. Warner Management For For 1k Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:JUN 08, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:3908 Security ID:ADPV33204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Work Report of the Board of Directors Management For For 2 Approve 2015 Work Report of the Supervisory Committee Management For For 3 Approve 2015 Annual Report Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve KPMG Huazhen LLP as Domestic Accounting Firm and KPMG as International Accounting Firm and Authorize Board to Fix Their Remuneration Management For For 6 Elect Liu Li as Director Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Approve Authorization of Issuance of Short-Term Commercial Papers Management For For 9 Approve Authorization of Issuance of Onshore and Offshore Debt Financing Instruments Management For For 10 Amend Articles of Association Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:OCT 29, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lee Ka Sze, Carmelo as Director Management For Against 2 Elect Zhang Xinmei as Supervisor Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Board of Supervisors Management For For 3 Approve 2015 Annual Report of A shares Management For For 4 Approve 2015 Annual Report of H shares Management For For 5 Approve 2015 Financial Statements And Statutory Reports Management For For 6 Approve 2015 Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2015 Due Diligence Report Management For For 9 Approve 2015 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHUBB LIMITED Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary A. Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John Edwardson Management For For 5.9 Elect Director Lawrence W. Kellner Management For For 5.10 Elect Director Leo F. Mullin Management For For 5.11 Elect Director Kimberly Ross Management For For 5.12 Elect Director Robert Scully Management For For 5.13 Elect Director Eugene B. Shanks, Jr. Management For For 5.14 Elect Director Theodore E. Shasta Management For For 5.15 Elect Director David Sidwell Management For For 5.16 Elect Director Olivier Steimer Management For For 5.17 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Issue Shares Without Preemptive Rights Management For For 10 Approve Omnibus Stock Plan Management For For 11.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 11.2 Approve Remuneration of Executive Committee in the Amount of CHF 44 Million for Fiscal 2017 Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For Against CIT GROUP INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael A. Carpenter Management For For 1c Elect Director Alan Frank Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director Steven T. Mnuchin Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director John J. Oros Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Amend Charter to Remove NOL Provision Management For For CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against For CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di lorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CNO FINANCIAL GROUP, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CNO Security ID:12621E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward J. Bonach Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Robert C. Greving Management For For 1d Elect Director Mary R. (Nina) Henderson Management For For 1e Elect Director Charles J. Jacklin Management For For 1f Elect Director Daniel R. Maurer Management For For 1g Elect Director Neal C. Schneider Management For For 1h Elect Director Frederick J. Sievert Management For For 1i Elect Director Michael T. Tokarz Management For For 2 Amend Securities Transfer Restrictions Related to NOL Protective Amendment Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COLUMBIA BANKING SYSTEM, INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David A. Dietzler Management For For 1b Elect Director Melanie J. Dressel Management For For 1c Elect Director Craig D. Eerkes Management For For 1d Elect Director Ford Elsaesser Management For For 1e Elect Director Mark A. Finkelstein Management For For 1f Elect Director John P. Folsom Management For For 1g Elect Director Thomas M. Hulbert Management For For 1h Elect Director Michelle M. Lantow Management For For 1i Elect Director S. Mae Fujita Numata Management For For 1j Elect Director Elizabeth Seaton Management For For 1k Elect Director William T. Weyerhaeuser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CREDIT SUISSE GROUP AG Meeting Date:NOV 19, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CHF 2.3 Million Share Capital Increase without Preemptive Rights for Private Placement Management For For 2 Approve Share Capital Increase of Up to CHF 10.4 Million with Preemptive Rights Management For For 3.1 Additional Voting Instructions - Shareholder Proposals (Voting) Management None Against 3.2 Additional Voting Instructions - Board of Directors Proposals (Voting) Management None Against CREDIT SUISSE GROUP AG Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 1.2 Approve Remuneration Report Management For Against 1.3 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 0.70 per Share from Capital Contribution Reserves Management For For 4.1 Approve Maximum Remuneration of Directors in the Amount of CHF 12 Million Management For Against 4.2.1 Approve Short-Term Variable Remuneration of Executive Committee in the Amount of CHF 34.6 Million Management For For 4.2.2 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 33 Million Management For For 4.2.3 Approve Maximum Long-Term Variable Remuneration of Executive Committee in the Amount of CHF 49 Million Management For For 5.1 Approve Amendment of Pool of Authorized Capital with or without Preemptive Rights for Script Dividends Management For For 5.2 Approve Amendment of Pool of Authorized Cpaital with or without Preemptive Rights for Future Acquisitions Management For For 6.1a Reelect Urs Rohner as Director and Board Chairman Management For For 6.1b Reelect Jassim Al Thani as Director Management For For 6.1c Reelect Iris Bohnet as Director Management For For 6.1d Reelect Noreen Doyle as Director Management For For 6.1e Reelect Andreas Koopmann as Director Management For For 6.1f Reelect Jean Lanier as Director Management For For 6.1g Reelect Seraina Maag as Director Management For For 6.1h Reelect Kai Nargolwala as Director Management For For 6.1i Reelect Severin Schwan as Director Management For For 6.1j Reelect Richard Thornburgh as Director Management For For 6.1k Reelect John Tiner as Director Management For For 6.1l Elect Alexander Gut as Director Management For For 6.1m Elect Joaquin J. Ribeiro as Director Management For For 6.2a Appoint Iris Bohnet as Member of the Compensation Committee Management For For 6.2b Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 6.2c Appoint Jean Lanier as Member of the Compensation Committee Management For For 6.2d Appoint Kai Nargolwala as Member of the Compensation Committee Management For For 6.3 Ratify KPMG AG as Auditors Management For For 6.4 Ratify BDO AG as Special Auditor Management For For 6.5 Designate Andreas Keller as Independent Proxy Management For For 7.1 Transact Other Business: Proposals by Shareholders (Voting) Management None Against 7.2 Transact Other Business: Proposals by the Board of Directors (Voting) Management None Against DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:AUG 18, 2015 Record Date:JUL 17, 2015 Meeting Type:SPECIAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Future Dividend Return Plan for Three Years After the A Share Offering Management For For 2 Approve Stabilization of the Company's Share Price for Three Years After the A Share Offering Management For For 3 Approve Undertakings on Matters Relating to the A Share Offering by the Company, Controlling Shareholder, Actual Controllers, Directors, Supervisors and Senior Management Management For For 4 Approve Dilution of Immediate Return and Recovery After the A Share Offering Management For For 5 Approve Da Hua Accounting Firm (Special General Partnership) as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Amendments to the Rules for the Management of Proceeds of the Company Management For For 7 Approve Amendments to the Decision Making System of Connected Transaction of the Company Management For For 8 Approve Report in Relation to the Use of Proceeds Raised by Previous H Share offering Management For For 9 Approve Self-Assessment Report in Respect of Land and Residential Property Sales Matters Related to the Real Estate Development Projects Management For For 10 Approve Undertaking in Respect of Land and Residential Property Sales Matters Related to the Real Estate Development Projects Management For For 11 Approve Plan Under the A Share Offering Management For For 11.1 Approve Type of Securities to be Issued Under the A Share Offering Management For For 11.2 Approve Par Value Under the A Share Offering Management For For 11.3 Approve Issue Size Under the A Share Offering Management For For 11.4 Approve Target Subscribers Under the A Share Offering Management For For 11.5 Approve Issue Method Under the A Share Offering Management For For 11.6 Approve Pricing Method Under the A Share Offering Management For For 11.7 Approve Underwriting Method Under the A Share Offering Management For For 11.8 Approve Listing Place Under the A Share Offering Management For For 11.9 Approve Form Conversion Under the A Share Offering Management For For 11.10 Approve Resolution Validity Period Under the A Share Offering Management For For 12 Approve Distribution of the Accumulated Undistributed Profits Before the A Share Offering Management For For 13 Approve Use of Proceeds to be Raised Through the A Share Offering and the Feasibility Analysis Management For For 14 Authorize Board to Deal with All Matters Relating to the A Share Offering Management For For 15 Amend Articles of Association Management For For 16 Amend Rules of Procedures Regarding General Meetings of Shareholders Management For For DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:AUG 18, 2015 Record Date:JUL 17, 2015 Meeting Type:SPECIAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Future Dividend Return Plan for the Next Three Years Management For For 2 Approve Stabilization of the Company's Share Price for Three Years After the A Share Offering Management For For 3 Approve Undertakings on Matters Relating to the A Share Offering by the Company, Controlling Shareholder, Actual Controllers, Directors, Supervisors and Senior Management Management For For 4 Approve Dilution of Immediate Return and Recovery After the A Share Offering Management For For 5.1 Approve Type of Securities to be Issued Under the A Share Offering Management For For 5.2 Approve Par Value Under the A Share Offering Management For For 5.3 Approve Issue Size Under the A Share Offering Management For For 5.4 Approve Target Subscribers Under the A Share Offering Management For For 5.5 Approve Issue Method Under the A Share Offering Management For For 5.6 Approve Pricing Method Under the A Share Offering Management For For 5.7 Approve Underwriting Method Under the A Share Offering Management For For 5.8 Approve Listing Place Under the A Share Offering Management For For 5.9 Approve Form Conversion Under the A Share Offering Management For For 5.10 Approve Resolution Validity Period Under the A Share Offering Management For For 6 Approve Distribution of the Accumulated Undistributed Profits Before the A Share Offering Management For For 7 Approve Use of Proceeds to be Raised Through the A Share Offering and the Feasibility Analysis Management For For 8 Authorize Board to Deal with All Matters Relating to the A Share Offering Management For For DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:JAN 29, 2016 Record Date:DEC 29, 2015 Meeting Type:SPECIAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ding Benxi as Director Management For For 2 Elect Qi Jie as Director Management For For 3 Elect Qu Dejun as Director Management For For 4 Elect Yin Hai as Director Management For For 5 Elect Liu Zhaohui as Director Management For For 6 Elect Wang Zhibin as Director Management For For 7 Elect Hu, Fred Zuliu as Director Management For For 8 Elect Qi Daqing as Director Management For Against 9 Elect Li Guinian as Director Management For For 10 Elect Zhao Deming as Supervisor Management For For 11 Elect Liu Chee Ming as Supervisor Management For For 12 Authorize Board to Fix Remuneration of Directors, the Supervisory Committee to Fix Remuneration of Supervisors and to Enter into Service Contracts Management For For 13 Approve Change of Use of Part of the Proceeds from the Issuance of H Shares and Related Transactions Management For For 14 Approve Issuance of Corporate Bonds Shareholder None For 15 Approve Issuance of Debt Financing Instruments Shareholder None For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPV32346 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Mike Biggs as Director Management For For 5 Re-elect Paul Geddes as Director Management For For 6 Re-elect Jane Hanson as Director Management For For 7 Re-elect Sebastian James as Director Management For For 8 Re-elect Andrew Palmer as Director Management For For 9 Re-elect John Reizenstein as Director Management For For 10 Re-elect Clare Thompson as Director Management For For 11 Elect Richard Ward as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ENSTAR GROUP LIMITED Meeting Date:JUN 14, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:ESGR Security ID:G3075P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert J. Campbell Management For For 1b Elect Director Paul J. O'Shea Management For For 1c Elect Director Sumit Rajpal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG Audit as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Elect Subsidiary Director Management For For FCB FINANCIAL HOLDINGS, INC. Meeting Date:MAY 16, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:FCB Security ID:30255G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Bernikow Management For For 1.2 Elect Director Thomas E. Constance Management For For 1.3 Elect Director William L. Mack Management For For 1.4 Elect Director Frederic Salerno Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIRST PACIFIC CO., LTD. Meeting Date:JUN 06, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Ernst & Young as Independent Auditors and Authorize Board or Audit and Risk Management Committee to Fix Their Remuneration Management For For 4.1 Elect Manuel V. Pangilinan as Director Management For For 4.2 Elect Edward K.Y. Chen as Director Management For For 4.3 Elect Margaret Leung Ko May Yee as Director Management For Against 4.4 Elect Philip Fan Yan Hok as Director Management For For 4.5 Elect Madeleine Lee Suh Shin as Director Management For For 4.6 Elect Tedy Djuhar as Director Management For Against 5 Authorize Board or Remuneration Committee to Fix Remuneration of Directors Management For For 6 Authorize Board to Appoint Additional Directors Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against 10 Approve Share Premium Reduction and Transfer of Credit Amount from Contributed Surplus Account Management For For FIRST PACIFIC CO., LTD. Meeting Date:JUN 28, 2016 Record Date: Meeting Type:SPECIAL Ticker:142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Premium Reduction and Transfer of Credit Amount from Contributed Surplus Account Management For For GENWORTH MORTGAGE INSURANCE AUSTRALIA LTD Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GMA Security ID:Q3983N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Approve the Grant of 364,119 Share Rights to Georgette Nicholas, Genworth Australia Chief Executive Office of the Company Management For For 3 Approve the Capital Reduction Management For For 4 Approve the Share Consolidation Management For For 5 Approve the On-Market Share Buy-Back Management For For 6 Approve the Renewal of the Proportional Takeover Provisions Management For For 7 Elect Stuart Take as Director Management For For 8 Elect Jerome Upton as Director Management For For 9 Elect Tony Gill as Director Management For For GUARANTY BANCORP Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Edward B. Cordes Management For For 1B Elect Director John M. Eggemeyer Management For For 1C Elect Director Keith R. Finger Management For For 1D Elect Director Stephen D. Joyce Management For For 1E Elect Director Gail H. Klapper Management For For 1F Elect Director Stephen G. McConahey Management For For 1G Elect Director Paul W. Taylor Management For For 1H Elect Director W. Kirk Wycoff Management For For 1I Elect Director Albert C. Yates Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HIBERNIA REIT PLC Meeting Date:JUL 30, 2015 Record Date:JUL 28, 2015 Meeting Type:ANNUAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Daniel Kitchen as a Director Management For For 3b Re-elect Colm Barrington as a Director Management For For 3c Re-elect Stewart Harrington as a Director Management For For 3d Re-elect William Nowlan as a Director Management For For 3e Re-elect Terence O'Rourke as a Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Approve Final Dividend Management For For 6 Authorize the Company to Call EGM with Two Weeks' Notice Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights to W.K. Nowlan REIT Management Limited Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights to W.K. Nowlan REIT Management Limited Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 11 Authorize Share Repurchase Program Management For For 12 Authorize Reissuance Price Range of Treasury Shares Management For For 13 Amend Memorandum of Association Management For For 14 Adopt New Articles of Association Management For For HIBERNIA REIT PLC Meeting Date:OCT 27, 2015 Record Date:OCT 25, 2015 Meeting Type:SPECIAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of the Entire Issued Share Capital of Nowlan Property Ltd Management For For 2 Elect Kevin Nowlan as Director Management For For 3 Elect Thomas Edwards-Moss as Director Management For For 4 Authorize the Company to Call EGM with Two Weeks Notice Management For For HOIST FINANCE AB Meeting Date:APR 29, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:HOFI Security ID:W4R31M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Receive Board's report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 0.75 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13.1 Determine Number of Members (7) and Deputy Members (0) of Board Management For For 13.2 Approve Remuneration of Directors in the Amount of 1.4 Million for Chairman and SEK 450,000 for Other Directors; Approve Fees for Committee Work Management For For 13.3 Approve Remuneration of Auditors Management For For 13.4 Reelect Ingrid Bonde, Liselotte Hjorth, Annika Poutiainen, Gunilla Wikman, Jorgen Olsson and Costas Thoupos as Directors; Elect Magnus Uggla as New Director Management For For 13.5 Reelect Ingrid Bonde as Board Chairman Management For For 13.6 Ratify KPMG as Auditors Management For For 14 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Close Meeting Management None None HSBC HOLDINGS PLC Meeting Date:APR 22, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4(a) Elect Henri de Castries as Director Management For For 4(b) Elect Irene Lee as Director Management For For 4(c) Elect Pauline van der Meer Mohr as Director Management For For 4(d) Elect Paul Walsh as Director Management For For 4(e) Re-elect Phillip Ameen as Director Management For For 4(f) Re-elect Kathleen Casey as Director Management For For 4(g) Re-elect Laura Cha as Director Management For For 4(h) Re-elect Lord Evans of Weardale as Director Management For For 4(i) Re-elect Joachim Faber as Director Management For For 4(j) Re-elect Douglas Flint as Director Management For For 4(k) Re-elect Stuart Gulliver as Director Management For For 4(l) Re-elect Sam Laidlaw as Director Management For For 4(m) Re-elect John Lipsky as Director Management For For 4(n) Re-elect Rachel Lomax as Director Management For For 4(o) Re-elect Iain Mackay as Director Management For For 4(p) Re-elect Heidi Miller as Director Management For For 4(q) Re-elect Marc Moses as Director Management For For 4(r) Re-elect Jonathan Symonds as Director Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Directors to Allot Any Repurchased Shares Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 12 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Approve Scrip Dividend Scheme Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against KB FINANCIAL GROUP INC. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Choi Young-hwi as Outside Director Management For For 3.2 Elect Choi Woon-yeol as Outside Director Management For For 3.3 Elect Yoo Seok-ryeol as Outside Director Management For For 3.4 Elect Lee Byeong-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Gyeong-hui as Outside Director Management For For 3.7 Elect Han Jong-su as Outside Director Management For For 4.1 Elect Choi Young-hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Gyeong-hui as Member of Audit Committee Management For For 4.4 Elect Han Jong-su as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOREAN REINSURANCE CO. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and Four Outside Directors (Bundled) Management For For 4 Elect Han Taek-su as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LANCASHIRE HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Peter Clarke as Director Management For For 6 Re-elect Emma Duncan as Director Management For For 7 Re-elect Simon Fraser as Director Management For For 8 Re-elect Samantha Hoe-Richardson as Director Management For For 9 Re-elect Alex Maloney as Director Management For For 10 Re-elect Tom Milligan as Director Management For For 11 Re-elect Elaine Whelan as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Amend Company's Bye-laws Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Common Shares Management For For MAIDEN HOLDINGS, LTD. Meeting Date:MAY 04, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:MHLD Security ID:G5753U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Barry D. Zyskind as Director of Maiden Holdings, Ltd. Management For For 1.2 Elect Simcha G. Lyons as Director of Maiden Holdings, Ltd. Management For For 1.3 Elect Raymond M. Neff as Director of Maiden Holdings, Ltd. Management For For 1.4 Elect Yehuda L. Neuberger as Director of Maiden Holdings, Ltd. Management For For 1.5 Elect Steven H. Nigro as Director of Maiden Holdings, Ltd. Management For For 2.6 Elect Patrick J. Haveron as Director of Maiden Reinsurance Ltd. Management For For 2.7 Elect David A. Lamneck as Director of Maiden Reinsurance Ltd. Management For For 2.8 Elect Lawrence F. Metz as Director of Maiden Reinsurance Ltd. Management For For 2.9 Elect Arturo M. Raschbaum as Director of Maiden Reinsurance Ltd. Management For For 2.10 Elect Karen L. Schmitt as Director of Maiden Reinsurance Ltd. Management For For 3.11 Elect Patrick J. Haveron as Director of Maiden Global Holdings, Ltd. Management For For 3.12 Elect Lawrence F. Metz as Director of Maiden Global Holdings, Ltd. Management For For 3.13 Elect Arturo M. Raschbaum as Director of Maiden Global Holdings, Ltd. Management For For 3.14 Elect Maxwell Reid as Director of Maiden Global Holdings, Ltd. Management For For 3.15 Elect Karen L. Schmitt as Director of Maiden Global Holdings, Ltd. Management For For 4 Ratify BDO USA, LLP as Auditors Management For For METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For NN GROUP NV Meeting Date:OCT 06, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect Helene Vletter-van Dort to Supervisory Board Management For For 2b Elect Robert Jenkins to Supervisory Board Management For For 2c Elect Dick Harryvan to Supervisory Board Management For For 3 Close Meeting Management None None NN GROUP NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2015 Management None None 3 Discuss Remuneration Policy 2015 Management None None 4a Adopt Financial Statements 2015 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.51 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect Jan Holsboer to Supervisory Board Management For Abstain 6b Reelect Yvonne van Rooij to Supervisory Board Management For For 7a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 7b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 8 Authorize Shares Repurchase Management For For 9 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None OSLO BORS VPS HOLDING ASA Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 4.15 Per Share Management For For 5 Approve Remuneration of Auditors Management For For 6 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 7 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For For 8a Reelect Benedicte Fasmer as Director Management For For 8b Reelect Harald Espedal as Director Management For For 8c Reelect Widar Salbuvik as Director Management For For 8d Reelect Ottar Ertzeid as Director Management For For 8e Elect Catharina Hellerud as New Director Management For For 9a Reelect Bjorn Nass as Member of Nominating Committee Management For For 9b Reelect Ola Wessel-Aas as Member of Nominating Committee Management For For 9c Reelect Ida Mo as Member of Nominating Committee Management For For 10 Presentation for Pre-Approval of Nominations to the Board of Directors of Oslo Bors ASA, the Board of Directors of Verdipapirsentralen ASA, and the Control Committee of Verdipapirsentralen ASA Management For For 11 Authorize Share Repurchase Program and Reissuance of Repurchased Shares in Connection with Incentive Plan Management For For 12 Authorize Board to Declare Special Dividends Management For For PARTNERRE LTD. Meeting Date:NOV 19, 2015 Record Date:SEP 23, 2015 Meeting Type:SPECIAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Bylaws Management For For 2 Approve Merger Agreement Management For For 3 Advisory Vote on Golden Parachutes Management For Against 4 Adjourn Meeting Management For For PARTNERRE LTD. Meeting Date:DEC 18, 2015 Record Date:NOV 02, 2015 Meeting Type:ANNUAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan H. Holsboer Management For Withhold 1.2 Elect Director Roberto Mendoza Management For Withhold 1.3 Elect Director Kevin M. Twomey Management For Withhold 1.4 Elect Director David Zwiener Management For Withhold 2 Approve Deloitte Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PICC PROPERTY AND CASUALTY CO., LTD. Meeting Date:JUN 24, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:2328 Security ID:Y6975Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Audited Financial Statements and Auditor's Report Management For For 4 Approve 2015 Profit Distribution Plan and Payment of Final Dividend Management For For 5 Approve 2016 Directors' Fees Management For For 6 Approve 2016 Supervisors' Fees Management For For 7 Elect Chu Bende as Director Management For For 8 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of 10-Year Capital Supplementary Bonds and Related Transactions Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Martin Scicluna as Director Management For For 4 Re-elect Stephen Hester as Director Management For For 5 Elect Scott Egan as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Re-elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Elect Martin Strobel as Director Management For For 12 Re-elect Johanna Waterous as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Approve Directors' Fees Management For For 23 Amend Articles of Association Management For For 24 Amend Articles of Association Management For For 25 Approve Final Dividend Management For For SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Meeting Date:APR 28, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:SONA Security ID:843395104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Roderick Porter Management For For 1.2 Elect Director W. Bruce Jennings Management For For 2 Ratify Dixon Hughes Goodman LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STANDARD CHARTERED PLC Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect David Conner as Director Management For For 5 Elect Bill Winters as Director Management For For 6 Re-elect Om Bhatt as Director Management For For 7 Re-elect Dr Kurt Campbell as Director Management For For 8 Re-elect Dr Louis Cheung as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Andy Halford as Director Management For For 11 Re-elect Dr Han Seung-soo as Director Management For For 12 Re-elect Christine Hodgson as Director Management For For 13 Re-elect Gay Huey Evans as Director Management For For 14 Re-elect Naguib Kheraj as Director Management For For 15 Re-elect Simon Lowth as Director Management For For 16 Re-elect Sir John Peace as Director Management For For 17 Re-elect Jasmine Whitbread as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Balkcom, Jr. Management For For 1b Elect Director Archie L. Bransford, Jr. Management For For 1c Elect Director Kim M. Childers Management For For 1d Elect Director Ann Q. Curry Management For For 1e Elect Director Joseph W. Evans Management For For 1f Elect Director Virginia A. Hepner Management For For 1g Elect Director John D. Houser Management For For 1h Elect Director William D. McKnight Management For For 1i Elect Director Robert H. McMahon Management For For 1j Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Dixon Hughes Goodman LLP as Auditors Management For For STATE NATIONAL COMPANIES, INC. Meeting Date:JUN 03, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:SNC Security ID:85711T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Becker Management For For 1.2 Elect Director Marsha Cameron Management For For 1.3 Elect Director David King Management For For 1.4 Elect Director Terry Ledbetter Management For For 1.5 Elect Director Fred Reichelt Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For STATE NATIONAL COMPANIES, INC. Meeting Date:JUN 03, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:SNC Security ID:85711T305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Becker Management For For 1.2 Elect Director Marsha Cameron Management For For 1.3 Elect Director David King Management For For 1.4 Elect Director Terry Ledbetter Management For For 1.5 Elect Director Fred Reichelt Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For STOREBRAND ASA Meeting Date:APR 13, 2016 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8a Approve Indicative Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8b Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11 Proposal to Disband the Board of Representatives Management For For 12 Amend Articles to Reflect Proposal to Disband Board of Representatives and Changes to Local Regulation Management For For 13a Reelect Birger Magnus as Director Management For For 13b Reelect Laila Dahlen as Director Management For For 13c Reelect Hakon Reistad Fure as Director Management For For 13d Reelect Gyrid Skalleberg Ingero as Director Management For For 13e Reelect Nils Are Karstad Lyso as Director Management For For 13f Reelect Karin Bing Orgland as Director Management For For 13g Reelect Martin Skancke as Director Management For For 13h Reelect Birger Magnus as Board Chairman Management For For 14a Reelect Terje R. Venold as Member of Nominating Committee Management For For 14b Elect Odd Ivar Biller as New Member of Nominating Committee Management For For 14c Reelect Per Otto Dyb as Member of Nominating Committee Management For For 14d Reelect Olaug Svarva as Member of Nominating Committee Management For For 14e Rlect Terje R. Venold Chairman of Nominating Committee Management For For 15 Amend Rules of Procedure for Nominating Committee Management For For 16 Approve Remuneration of Directors; Approve Remuneration for Committee Work; Approve Remuneration for Nominating Committee Management For For 17 Approve Remuneration of Auditors Management For For 18 Close Meeting Management None None SUN HUNG KAI & CO., LTD. Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:86 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Simon Chow Wing Charn as Director Management For For 2b Elect Peter Anthony Curry as Director Management For For 2c Elect Jonathan Andrew Cimino as Director Management For For 2d Elect Alan Stephen Jones as Director Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against SUNTRUST BANKS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr Management For For 1.8 Elect Director Frank P. Scruggs, Jr. Management For For 1.9 Elect Director Bruce L. Tanner Management For For 1.10 Elect Director Thomas R. Watjen Management For For 1.11 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For TAKARA LEBEN CO., LTD. Meeting Date:JUN 27, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:8897 Security ID:J80744105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 9 Management For For 2.1 Elect Director Murayama, Yoshio Management For For 2.2 Elect Director Shimada, Kazuichi Management For For 2.3 Elect Director Okabe, Takeshi Management For For 2.4 Elect Director Tejima, Yoshitaka Management For For 2.5 Elect Director Kitagawa, Toshiya Management For For 2.6 Elect Director Hara, Tadayuki Management For For 2.7 Elect Director Takaara, Mika Management For For 2.8 Elect Director Shida, Hitoshi Management For For 3 Appoint Statutory Auditor Kimura, Shunji Management For Against THE ALLSTATE CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Herbert L. Henkel Management For For 1d Elect Director Siddharth N. (Bobby) Mehta Management For For 1e Elect Director Jacques P. Perold Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 26, 2016 Record Date:JAN 29, 2016 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UBS GROUP AG Meeting Date:MAY 10, 2016 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of 0.60 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.25 Million Management For For 5 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 28.5 Million Management For For 6.1.1 Reelect Axel Weber as Director and Board Chairman Management For For 6.1.2 Reelect Michel Demare as Director Management For For 6.1.3 Reelect David Sidwell as Director Management For For 6.1.4 Reelect Reto Francioni as Director Management For For 6.1.5 Reelect Ann Godbehere as Director Management For For 6.1.6 Reelect William Parrett as Director Management For For 6.1.7 Reelect Isabelle Romy as Director Management For For 6.1.8 Reelect Beatrice Weder di Mauro as Director Management For For 6.1.9 Reelect Joseph Yam as Director Management For For 6.2.1 Elect Robert Scully as Director Management For For 6.2.2 Elect Dieter Wemmer as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 30, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.47 per Share Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify PwC Wirtschaftspruefung GmbH as Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Jutta Kath as Supervisory Board Member Management For For 7.2 Elect Rudolf Koenighofer as Supervisory Board Member Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Corporate Values and Policies on Investments in Companies Tied to Genocide Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 26, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Lowndes A. Smith as Director Management For For 1.3 Elect Gary C. Tolman as Director Management For For 2.1 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 2.2 Elect Jennifer L. Pitts as Director for HG Re Ltd. Management For For 2.3 Elect Christine Repasy as Director for HG Re Ltd. Management For For 2.4 Elect John Sinkus as Director for HG Re Ltd. Management For For 3.1 Elect Lysa Brown as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.2 Elect Kevin Pearson as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.4 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.1 Elect Raymond Barrette as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.4 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 5.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 5.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 5.3 Elect Kevin Pearson as Director for Split Rock Insurance, Ltd. Management For For 5.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 6.1 Elect Sarah Kolar as Director for Grand Marais Capital Limited Management For For 6.2 Elect Jonah Pfeffer as Director for Grand Marais Capital Limited Management For For 6.3 Elect Davinia Smith as Director for Grand Marais Capital Limited Management For For 7.1 Elect Sarah Kolar as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.2 Elect Paul McDonough as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.4 Elect John Treacy as Director for Any New Non-United States Operating Subsidiary Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XL GROUP PLC Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Stephen J. O. Catlin Management For For 1.3 Elect Director Dale R. Comey Management For For 1.4 Elect Director Claus-Michael Dill Management For For 1.5 Elect Director Robert R. Glauber Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Joseph Mauriello Management For For 1.9 Elect Director Eugene M. McQuade Management For For 1.10 Elect Director Michael S. McGavick Management For For 1.11 Elect Director Clayton S. Rose Management For For 1.12 Elect Director Anne Stevens Management For For 1.13 Elect Director John M. Vereker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Omnibus Stock Plan Management For For XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Cancellation of Capital Authorization Management For For 3 Approve Acquisition XL-Ireland ordinary shares by XL-Bermuda Management For For 4 Approve Authorization of Directors to Allot XL-Ireland Ordinary Shares to XL-Bermuda Management For For 5 Approve Ireland Reserve Application Proposal Management For For 6 Amend Articles Re: Ireland Memorandum Amendment Proposal Management For For 7 Amend Articles Re: Ireland Articles Amendment Proposal Management For For 8 Amend Bye-Law Re: Bermuda Bye-Law Threshold Proposal Management For For 9 Amend Articles Re: Bermuda Merger and Amalgamation Threshold Proposal Management For For 10 Amend Articles Re: Bermuda Repurchase Right Proposal Management For Against 11 Adjourn Meeting Management For Against XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:COURT Ticker:XL Security ID:G98290111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Adjourn Meeting Management For For Franklin Mutual Global Discovery Fund ACCOR Meeting Date:APR 22, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sophie Gasperment as Director Management For For 6 Reelect Nadra Moussalem as Director Management For For 7 Reelect Patrick Sayer as Director Management For For 8 Ratify Change of Location of Registered Office to 82, Rue Henri Farman, 92130 Issy-les-Moulineaux and Amend Article 4 of Bylaws Accordingly Management For For 9 Authorize Repurchase of up to 23 Million Shares Management For For 10 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Set Limit for Shares Granted to Executives Pursuant to Item 10 at 15 Percent of All Shares Granted Pursuant to Item 10 Management For For 12 Advisory Vote on Compensation of Sebastien Bazin Management For For 13 Advisory Vote on Compensation of Sven Boinet Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Shares Management For For 2 Change Company Name to Chubb Limited Management For For 3 Issue Shares in Connection with Merger Management For For 4.1 Elect Sheila P. Burke as Director Management For For 4.2 Elect James I. Cash, Jr. as Director Management For For 4.3 Elect Lawrence W. Kellner as Director Management For For 4.4 Elect James M. Zimmerman as Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against ALLEGHANY CORPORATION Meeting Date:APR 22, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Karen Brenner Management For For 1b Elect Director John G. Foos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLY FINANCIAL INC. Meeting Date:MAY 03, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Maureen A. Breakiron-Evans Management For For 1.4 Elect Director Mayree C. Clark Management For For 1.5 Elect Director Stephen A. Feinberg Management For For 1.6 Elect Director Kim S. Fennebresque Management For For 1.7 Elect Director Marjorie Magner Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Michael F. Steib Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 1.11 Elect Director Jeffrey J. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ALTERA CORPORATION Meeting Date:OCT 06, 2015 Record Date:AUG 12, 2015 Meeting Type:SPECIAL Ticker:ALTR Security ID:021441100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALTRIA GROUP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For Against 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For Against 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Health Impacts of Additives and Chemicals in Products Shareholder Against Against 5 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Ralph de la Vega Management For For 1f Elect Director Anne L. Lauvergeon Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director Theodore J. Leonsis Management For For 1i Elect Director Richard C. Levin Management For For 1j Elect Director Samuel J. Palmisano Management For For 1k Elect Director Daniel L. Vasella Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Prepare Employment Diversity Report Shareholder Against Against 6 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director George L. Miles, Jr. Management For For 1i Elect Director Henry S. Miller Management For For 1j Elect Director Robert S. Miller Management For For 1k Elect Director Linda A. Mills Management For For 1l Elect Director Suzanne Nora Johnson Management For For 1m Elect Director John A. Paulson Management For For 1n Elect Director Ronald A. Rittenmeyer Management For For 1o Elect Director Douglas M. Steenland Management For For 1p Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For B/E AEROSPACE, INC. Meeting Date:JUL 30, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For Withhold 1.2 Elect Director David J. Anderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Deferred Share Bonus Plan Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Diane Schueneman as Director Management For For 4 Elect Jes Staley as Director Management For For 5 Elect Sir Gerry Grimstone as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect John McFarlane as Director Management For For 11 Re-elect Tushar Morzaria as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Diane de Saint Victor as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For Against 20 Authorise Issue of Equity in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:SPECIAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Barclays Group's Shareholding in Barclays Africa Group Limited Management For For BAXALTA INCORPORATED Meeting Date:MAY 27, 2016 Record Date:APR 11, 2016 Meeting Type:SPECIAL Ticker:BXLT Security ID:07177M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:SPECIAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for BG Group plc by Royal Dutch Shell plc Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:COURT Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For BNP PARIBAS SA Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.31 per Share Management For For 4 Approve Non-Compete Agreement with Jean-Laurent Bonnafe, CEO Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean-Laurent Bonnafe as Director Management For For 7 Reelect Marion Guillou as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Elect Wouter De Ploey as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO until April 30, 2015 Management For For 14 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.3 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Set Total Limit for Capital Increase without Preemptive Rights to Result from Issuance Requests Under Items 17 and 18 at EUR 240 Million Management For For 20 Authorize Capitalization of Reserves of Up to EUR 1.2 Billion for Bonus Issue or Increase in Par Value Management For For 21 Set Total Limit for Capital Increase with or without Preemptive Rights to Result from Issuance Requests Under Items 16 to 18 at EUR 1.2 Billion Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Reappoint KPMG LLP as Auditors Management For For 6 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 7 Re-elect Richard Burrows as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Sue Farr as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Savio Kwan as Director Management For For 12 Re-elect Pedro Malan as Director Management For For 13 Re-elect Christine Morin-Postel as Director Management For For 14 Re-elect Gerry Murphy as Director Management For For 15 Re-elect Dimitri Panayotopoulos as Director Management For For 16 Re-elect Kieran Poynter as Director Management For For 17 Re-elect Ben Stevens as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve 2016 Long-Term Incentive Plan Management For For 22 Approve 2016 Sharesave Scheme Management For For 23 Authorise EU Political Donations and Expenditure Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:APR 18, 2016 Record Date:FEB 18, 2016 Meeting Type:SPECIAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Adjourn Meeting Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha M. Bachman Management For For 1.2 Elect Director Richard M. DeMartini Management For For 1.3 Elect Director Peter N. Foss Management For For 1.4 Elect Director William A. Hodges Management For For 1.5 Elect Director Oscar A. Keller, III Management For For 1.6 Elect Director Marc D. Oken Management For For 1.7 Elect Director R. Eugene Taylor Management For For 1.8 Elect Director William G. Ward, Sr. Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For Against 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employment Terms of Gil Shwed, CEO Management For Against 4 Approve Executive Compensation Policy Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:OCT 29, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lee Ka Sze, Carmelo as Director Management For Against 2 Elect Zhang Xinmei as Supervisor Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Board of Supervisors Management For For 3 Approve 2015 Annual Report of A shares Management For For 4 Approve 2015 Annual Report of H shares Management For For 5 Approve 2015 Financial Statements And Statutory Reports Management For For 6 Approve 2015 Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2015 Due Diligence Report Management For For 9 Approve 2015 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Board Management For For 3 Approve 2015 Audited Financial Statements Management For For 4 Approve 2015 Profit Distribution Plan and Final Dividend Management For For 5 Approve 2015 Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and Authorize Directors' Committee to Fix Their Remuneration Management For For 7 Approve Mutual Coal Supply Agreement, Annual Caps and Related Transactions Management For For 8 Approve Mutual Supplies and Services Agreement, Annual Caps and Related Transactions Management For For 9 Approve Financial Services Agreement, Annual Caps and Related Transactions Management For For 10.01 Elect Li Dong as Director Management For For 10.02 Elect Zhao Jibin as Director Management For For 11 Elect Zhou Dayu as Supervisor Management For For CHINA TELECOM CORPORATION LTD Meeting Date:OCT 23, 2015 Record Date:SEP 22, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chang Xiaobing as Director and Authorize Board to Fix His Remuneration Management For For CHINA TELECOM CORPORATION LTD Meeting Date:NOV 27, 2015 Record Date:OCT 27, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engineering Framework Agreement, the Renewed Annual Caps and Related Transactions Management For For 2 Approve Ancillary Telecommunications Services Agreement, the Renewed Annual Caps and Related Transactions Management For For 3 Approve Revised Annual Cap Under the Engineering Framework Agreement and Related Transactions Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 25, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year 2015 Management For For 2 Approve Profit Distribution Plan and Final Dividend for the Year 2015 Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Approve Issuance of Debentures Management For Against 4.2 Authorize Board to Deal with All Matters in Relation to the Issuance of Debentures Management For Against 5.1 Approve Issuance of Company Bonds Management For For 5.2 Authorize Board to Deal with All Matters in Relation to the Issuance of Company Bonds Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Board to Increase Registered Capital of the Company and Amend Articles of Association to Reflect Such Increase Management For Against CHUBB LIMITED Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary A. Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John Edwardson Management For For 5.9 Elect Director Lawrence W. Kellner Management For For 5.10 Elect Director Leo F. Mullin Management For For 5.11 Elect Director Kimberly Ross Management For For 5.12 Elect Director Robert Scully Management For For 5.13 Elect Director Eugene B. Shanks, Jr. Management For For 5.14 Elect Director Theodore E. Shasta Management For For 5.15 Elect Director David Sidwell Management For For 5.16 Elect Director Olivier Steimer Management For For 5.17 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Issue Shares Without Preemptive Rights Management For For 10 Approve Omnibus Stock Plan Management For For 11.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 11.2 Approve Remuneration of Executive Committee in the Amount of CHF 44 Million for Fiscal 2017 Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For Against CIGNA CORPORATION Meeting Date:DEC 03, 2015 Record Date:OCT 22, 2015 Meeting Type:SPECIAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For CIT GROUP INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael A. Carpenter Management For For 1c Elect Director Alan Frank Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director Steven T. Mnuchin Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director John J. Oros Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Amend Charter to Remove NOL Provision Management For For CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against For CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di lorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.13 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Leo W. Houle as Non- Executive Director Management For Against 3.e Reelect Peter Kalantzis as Non-Executive Director Management For For 3.f Reelect John B. Lanaway as Non-Executive Director Management For For 3.g Reelect Guido Tabellini as Non-Executive Director Management For For 3.h Reelect Jacqueline A. Tammenoms Bakker as Non-Executive Director Management For For 3.i Reelect Jacques Theurillat as Non-Executive Director Management For For 3.j Reelect Suzanne Heywood as Non-Executive Director Management For Against 3.k Reelect Silke Scheiber as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Authorize Cancellation of Special Voting Shares and Common Shares Held in Treasury Management For For 6 Close Meeting Management None None COMMERZBANK AG Meeting Date:APR 20, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2016 Management For For 6 Ratify PricewaterhouseCoopers as Auditors for the First Quarter of Fiscal 2017 Management For For 7 Approve Remuneration of Supervisory Board Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 13, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Anne-Sophie de La Bigne as Supervisory Board Member Management For For 8 Reelect Jean-Pierre Duprieu as Supervisory Board Member Management For For 9 Ratify Appointment of Monique Leroux as Supervisory Board Member Management For For 10 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 555,000 Management For For 11 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 12 Appoint Jean-Baptiste Deschryver as Alternate Auditor Management For For 13 Renew Appointment of Deloitte and Associes as Auditor Management For For 14 Renew Appointment of B.E.A.S as Alternate Auditor Management For For 15 Approve Issuance of Securities Convertible into Debt, up to an Aggregate Amount of EUR 2.5 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 127 Million Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 36 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 36 Million Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Capital Increase of Up to 10 Percent of Issued Capital for Future Exchange Offers and Future Acquisitions Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 127 Million Management For For 24 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 25 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For CONSOL ENERGY INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas J. Deluliis Management For For 1.2 Elect Director Alvin R. Carpenter Management For For 1.3 Elect Director William E. Davis Management For For 1.4 Elect Director Maureen E. Lally-Green Management For For 1.5 Elect Director Gregory A. Lanham Management For For 1.6 Elect Director Bernard Lanigan, Jr. Management For For 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director Joseph P. Platt Management For For 1.9 Elect Director William P. Powell Management For For 1.10 Elect Director Edwin S. Roberson Management For For 1.11 Elect Director William N. Thorndike, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against DEUTSCHE TELEKOM AG Meeting Date:MAY 25, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.55 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 8 Elect Helga Jung to the Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10 Amend Articles Re: Participation and Voting at Shareholder Meetings Management For For ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against EMC CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald J. Carty Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director James S. DiStasio Management For For 1d Elect Director John R. Egan Management For For 1e Elect Director William D. Green Management For For 1f Elect Director Jami Miscik Management For For 1g Elect Director Paul Sagan Management For For 1h Elect Director Laura J. Sen Management For For 1i Elect Director Joseph M. Tucci Management For For 2 Ratify Pricewaterhousecoopers Llp as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMPIRE COMPANY LIMITED Meeting Date:SEP 10, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:EMP.A Security ID:291843407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote on Executive Compensation Approach Management For For 2 Approve Stock Split Management For For ENEL SPA Meeting Date:JAN 11, 2016 Record Date:DEC 29, 2015 Meeting Type:SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Partial Non-Proportional Demerger of Enel Green Power SpA in Favor of Enel SpA Management For For ENEL SPA Meeting Date:MAY 26, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3.1 Slate 1 Submitted by the Italian Ministry of Economy and Finance Shareholder None For 3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 4 Approve Internal Auditors' Remuneration Shareholder None For 5 Approve 2016 Monetary Long-Term Incentive Plan Management For For 6 Approve Remuneration Report Management For For 1 Amend Articles Re: 14.3 (Board-Related) Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For Withhold 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Increase Authorized Common Stock Management For Against 6 Provide Directors May Be Removed With or Without Cause. Management For For 7 Approve Omnibus Stock Plan Management For For 8 Report on Actions to Reduce Impact of Enhanced Oil Recovery Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Linda R. Gooden Management For For 1d Elect Director Joseph Jimenez Management For For 1e Elect Director Kathryn V. Marinello Management For For 1f Elect Director Jane L. Mendillo Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against GLAXOSMITHKLINE PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Vindi Banga as Director Management For For 4 Elect Dr Jesse Goodman as Director Management For For 5 Re-elect Sir Philip Hampton as Director Management For For 6 Re-elect Sir Andrew Witty as Director Management For For 7 Re-elect Sir Roy Anderson as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For For 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Urs Rohner as Director Management For For 13 Re-elect Dr Moncef Slaoui as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For Against HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 23, 2016 Record Date:JAN 26, 2016 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For Against 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HP INC. Meeting Date:APR 04, 2016 Record Date:FEB 05, 2016 Meeting Type:ANNUAL Ticker:HPQ Security ID:40434L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director Shumeet Banerji Management For For 1c Elect Director Carl Bass Management For For 1d Elect Director Robert R. Bennett Management For For 1e Elect Director Charles V. Bergh Management For For 1f Elect Director Stacy Brown-Philpot Management For For 1g Elect Director Stephanie A. Burns Management For For 1h Elect Director Mary Anne Citrino Management For For 1i Elect Director Rajiv L. Gupta Management For For 1j Elect Director Stacey Mobley Management For For 1k Elect Director Subra Suresh Management For For 1l Elect Director Dion J. Weisler Management For For 1m Elect Director Margaret C. Whitman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Cumulative Voting Management For For HSBC HOLDINGS PLC Meeting Date:APR 22, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4(a) Elect Henri de Castries as Director Management For For 4(b) Elect Irene Lee as Director Management For For 4(c) Elect Pauline van der Meer Mohr as Director Management For For 4(d) Elect Paul Walsh as Director Management For For 4(e) Re-elect Phillip Ameen as Director Management For For 4(f) Re-elect Kathleen Casey as Director Management For For 4(g) Re-elect Laura Cha as Director Management For For 4(h) Re-elect Lord Evans of Weardale as Director Management For For 4(i) Re-elect Joachim Faber as Director Management For For 4(j) Re-elect Douglas Flint as Director Management For For 4(k) Re-elect Stuart Gulliver as Director Management For For 4(l) Re-elect Sam Laidlaw as Director Management For For 4(m) Re-elect John Lipsky as Director Management For For 4(n) Re-elect Rachel Lomax as Director Management For For 4(o) Re-elect Iain Mackay as Director Management For For 4(p) Re-elect Heidi Miller as Director Management For For 4(q) Re-elect Marc Moses as Director Management For For 4(r) Re-elect Jonathan Symonds as Director Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Directors to Allot Any Repurchased Shares Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 12 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Approve Scrip Dividend Scheme Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For Abstain 3 Elect Nam Seong-il as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 03, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alison Cooper as Director Management For For 5 Re-elect David Haines as Director Management For For 6 Re-elect Michael Herlihy as Director Management For For 7 Re-elect Matthew Phillips as Director Management For For 8 Re-elect Oliver Tant as Director Management For For 9 Re-elect Mark Williamson as Director Management For For 10 Re-elect Karen Witts as Director Management For For 11 Re-elect Malcolm Wyman as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Approve Change of Company Name to Imperial Brands plc Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For INTERNATIONAL PAPER COMPANY Meeting Date:MAY 09, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Joan E. Spero Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 05, 2016 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Charles Allen-Jones as a Director Management For For 3 Re-elect Adam Keswick as a Director Management For For 4 Re-elect Percy Weatherall as a Director Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Pre-emptive Rights Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against KB FINANCIAL GROUP INC. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Choi Young-hwi as Outside Director Management For For 3.2 Elect Choi Woon-yeol as Outside Director Management For For 3.3 Elect Yoo Seok-ryeol as Outside Director Management For For 3.4 Elect Lee Byeong-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Gyeong-hui as Outside Director Management For For 3.7 Elect Han Jong-su as Outside Director Management For For 4.1 Elect Choi Young-hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Gyeong-hui as Member of Audit Committee Management For For 4.4 Elect Han Jong-su as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For Withhold 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. Macdonald Management For For 1.8 Elect Director Michael C. Morgan Management For For 1.9 Elect Director Arthur C. Reichstetter Management For For 1.10 Elect Director Fayez Sarofim Management For For 1.11 Elect Director C. Park Shaper Management For For 1.12 Elect Director William A. Smith Management For For 1.13 Elect Director Joel V. Staff Management For For 1.14 Elect Director Robert F. Vagt Management For For 1.15 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 4 Report on Methane Emissions Management Shareholder Against Against 5 Report on Sustainability, Including Human Rights Shareholder Against Against 6 Report on Steps Taken to Increase Board Diversity Shareholder Against Against KINGFISHER PLC Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Alignment Shares and Transformation Incentive Plan Management For For 5 Approve Final Dividend Management For For 6 Re-elect Daniel Bernard as Director Management For For 7 Re-elect Andrew Bonfield as Director Management For For 8 Re-elect Pascal Cagni as Director Management For For 9 Re-elect Clare Chapman as Director Management For For 10 Re-elect Anders Dahlvig as Director Management For For 11 Re-elect Veronique Laury as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Re-elect Karen Witts as Director Management For For 14 Elect Rakhi (Parekh) Goss-Custard as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For KLX INC. Meeting Date:AUG 26, 2015 Record Date:JUN 29, 2015 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director John T. Collins Management For For 1.3 Elect Director Peter V. Del Presto Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:SEP 11, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Interim Dividend from Distributable Reserves Management For For 3 Insert Article 32.3 Re: Authorize Board to Distribute Interim Dividends from Distributable Reserves Management For For 4 Close Meeting Management None None KONINKLIJKE KPN NV Meeting Date:APR 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.114 Per Share Management For For 7 Decrease Share Capital with Repayment to Shareholders Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Ratify Ernst & Young Accountants LLP as Auditors Management For For 11 Opportunity to Make Recommendations Management None None 12 Relect P.A.M. van Bommel to Supervisory Board Management For For 13 Announce Vacancies on the Board Management None None 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Approve Cancellation of Repurchased Shares Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 18 Close Meeting Management None None KONINKLIJKE PHILIPS N.V. Meeting Date:DEC 18, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect A. Bhattacharya to Management Board Management For Against KONINKLIJKE PHILIPS N.V. Meeting Date:MAY 12, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Reelect N. Dhawan to Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Share Issuances Under 8a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 1.50 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Philippe Dauman as Director Management For For 4.1d Reelect Paul Desmarais as Director Management For For 4.1e Reelect Oscar Fanjul as Director Management For For 4.1f Reelect Alexander Gut as Director Management For For 4.1g Reelect Bruno Lafont as Director Management For For 4.1h Reelect Gerard Lamarche as Director Management For For 4.1i Reelect Adrian Loader as Director Management For For 4.1j Reelect Nassef Sawiris as Director Management For For 4.1k Reelect Thomas Schmidheiny as Director Management For For 4.1l Reelect Hanne Sorensen as Director Management For For 4.1m Reelect Dieter Spaelti as Director Management For For 4.2 Elect Juerg Oleas as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.4.1 Appoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.4.2 Appoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.5.1 Ratify Ernst & Young AG as Auditors Management For For 4.5.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LIBERTY GLOBAL PLC Meeting Date:APR 20, 2016 Record Date:MAR 10, 2016 Meeting Type:SPECIAL Ticker:LBTY.A Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve Acquisition of CWC Shares Management For For 3 Adjourn Meeting Management For For MACY'S, INC. Meeting Date:MAY 20, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:M Security ID:55616P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Stephen F. Bollenbach Management For For 1c Elect Director John A. Bryant Management For For 1d Elect Director Deirdre P. Connelly Management For For 1e Elect Director Leslie D. Hale Management For For 1f Elect Director William H. Lenehan Management For For 1g Elect Director Sara Levinson Management For For 1h Elect Director Terry J. Lundgren Management For For 1i Elect Director Joyce M. Roche Management For For 1j Elect Director Paul C. Varga Management For For 1k Elect Director Craig E. Weatherup Management For For 1l Elect Director Marna C. Whittington Management For For 1m Elect Director Annie Young-Scrivner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MARATHON OIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For METRO AG Meeting Date:FEB 19, 2016 Record Date:JAN 28, 2016 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015/2016 Management For For 6.1 Reelect Ann-Kristin Achleitner to the Supervisory Board Management For For 6.2 Elect Karin Dohm to the Supervisory Board Management For For 6.3 Reelect Peter Kuepfer to the Supervisory Board Management For For 6.4 Elect Juergen Steinemann to the Supervisory Board Management For For 7 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 8 Approve Remuneration of Supervisory Board Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NN GROUP NV Meeting Date:OCT 06, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect Helene Vletter-van Dort to Supervisory Board Management For For 2b Elect Robert Jenkins to Supervisory Board Management For For 2c Elect Dick Harryvan to Supervisory Board Management For For 3 Close Meeting Management None None NN GROUP NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2015 Management None None 3 Discuss Remuneration Policy 2015 Management None None 4a Adopt Financial Statements 2015 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.51 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect Jan Holsboer to Supervisory Board Management For Abstain 6b Reelect Yvonne van Rooij to Supervisory Board Management For For 7a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 7b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 8 Authorize Shares Repurchase Management For For 9 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 19, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Louis R. Hughes, Jean C. Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa and Kari Stadigh as Directors; Elect Carla Smits-Nusteling as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12.1 Elect Vivek Badrinath as Director Management For For 12.2 Elect Bruce Brown as Director Management For For 12.3 Elect Louis R. Hughes as Director Management For For 12.4 Elect Jean C. Monty as Director Management For For 12.5 Elect Elizabeth Nelson as Director Management For For 12.6 Elect Olivier Piou as Director Management For For 12.7 Elect Risto Siilasmaa as Director Management For For 12.8 Elect Carla Smits-Nusteling as Director Management For For 12.9 Elect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 23, 2016 Record Date:JAN 22, 2016 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.70 per Share Management For For 4 Approve CHF 24.9 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Authorize Repurchase of up to CHF 10 Billion in Issued Share Capital Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.16 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 93 Million Management For For 6.3 Approve Remuneration Report (Non-Binding) Management For For 7.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 7.2 Reelect Nancy Andrews as Director Management For For 7.3 Reelect Dimitri Azar as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Tom Buechner as Director Management For For 7.12 Elect Elizabeth Doherty as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Andreas Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against NRG ENERGY, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director Terry G. Dallas Management For For 1.6 Elect Director Mauricio Gutierrez Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Proxy Access Shareholder None For 6 Report on Lobbying Payments and Political Contributions Shareholder Against For OPEN TEXT CORPORATION Meeting Date:OCT 02, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director Mark Barrenechea Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail E. Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For Withhold 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Employee Stock Purchase Plan Management For For PARTNERRE LTD. Meeting Date:NOV 19, 2015 Record Date:SEP 23, 2015 Meeting Type:SPECIAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Bylaws Management For For 2 Approve Merger Agreement Management For For 3 Advisory Vote on Golden Parachutes Management For Against 4 Adjourn Meeting Management For For PARTNERRE LTD. Meeting Date:DEC 18, 2015 Record Date:NOV 02, 2015 Meeting Type:ANNUAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan H. Holsboer Management For Withhold 1.2 Elect Director Roberto Mendoza Management For Withhold 1.3 Elect Director Kevin M. Twomey Management For Withhold 1.4 Elect Director David Zwiener Management For Withhold 2 Approve Deloitte Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Werner Geissler Management For For 1.5 Elect Director Jennifer Li Management For For 1.6 Elect Director Jun Makihara Management For For 1.7 Elect Director Sergio Marchionne Management For For 1.8 Elect Director Kalpana Morparia Management For For 1.9 Elect Director Lucio A. Noto Management For For 1.10 Elect Director Frederik Paulsen Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Stephen M. Wolf Management For For 2 Ratify PricewaterhouseCoopers SA as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Human Rights Policy, Including the Right to Health Shareholder Against Against 5 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against PICC PROPERTY AND CASUALTY CO., LTD. Meeting Date:JUN 24, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:2328 Security ID:Y6975Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Audited Financial Statements and Auditor's Report Management For For 4 Approve 2015 Profit Distribution Plan and Payment of Final Dividend Management For For 5 Approve 2016 Directors' Fees Management For For 6 Approve 2016 Supervisors' Fees Management For For 7 Elect Chu Bende as Director Management For For 8 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of 10-Year Capital Supplementary Bonds and Related Transactions Management For For RELX PLC Meeting Date:APR 21, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint Ernst & Young LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Elect Marike van Lier Lels as Director Management For For 7 Elect Carol Mills as Director Management For For 8 Elect Robert MacLeod as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Wolfhart Hauser as Director Management For For 12 Re-elect Adrian Hennah as Director Management For For 13 Re-elect Nick Luff as Director Management For For 14 Re-elect Linda Sanford as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For REYNOLDS AMERICAN INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:RAI Security ID:761713106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan M. Cameron Management For For 1b Elect Director Martin D. Feinstein Management For For 1c Elect Director Murray S. Kessler Management For For 1d Elect Director Lionel L. Nowell, III Management For For 1e Elect Director Ricardo Oberlander Management For For 1f Elect Director Jerome Abelman Management For For 1g Elect Director Robert Lerwill Management For For 2 Declassify the Board of Directors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Adopt and Issue a General Payout Policy Shareholder Against Against 7 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against RITE AID CORPORATION Meeting Date:JUN 22, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:RAD Security ID:767754104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Standley Management For For 1b Elect Director Joseph B. Anderson, Jr. Management For Against 1c Elect Director Bruce G. Bodaken Management For For 1d Elect Director David R. Jessick Management For For 1e Elect Director Kevin E. Lofton Management For For 1f Elect Director Myrtle S. Potter Management For For 1g Elect Director Michael N. Regan Management For For 1h Elect Director Frank A. Savage Management For For 1i Elect Director Marcy Syms Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Martin Scicluna as Director Management For For 4 Re-elect Stephen Hester as Director Management For For 5 Elect Scott Egan as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Re-elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Elect Martin Strobel as Director Management For For 12 Re-elect Johanna Waterous as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Approve Directors' Fees Management For For 23 Amend Articles of Association Management For For 24 Amend Articles of Association Management For For 25 Approve Final Dividend Management For For SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SANDISK CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For SANDS CHINA LTD. Meeting Date:FEB 19, 2016 Record Date:FEB 05, 2016 Meeting Type:SPECIAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendment of the Terms of the Equity Award Plan of the Company Management For Against SANDS CHINA LTD. Meeting Date:MAY 27, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wong Ying Wai as Director Management For For 3b Elect Robert Glen Goldstein as Director Management For For 3c Elect Charles Daniel Forman as Director Management For For 3d Elect Steven Zygmunt Strasser as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SK HYNIX INC. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Jun-ho as Inside Director Management For For 2.2 Elect Park Jeong-ho as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Approve Terms of Retirement Pay Management For For SOCIETE GENERALE Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Advisory Vote on Compensation of Lorenzo Bini Smaghi, Chairman Management For For 6 Advisory Vote on Compensation of Frederic Oudea, CEO Management For For 7 Advisory Vote on Compensation of Severin Cabannes and Bernardo Sanchez Incera, Vice CEOs Management For For 8 Advisory Vote on the Aggregate Remuneration Granted in 2015 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 9 Reelect Nathalie Rachou as Director Management For For 10 Elect Juan Maria Nin Genova as Director Management For For 11 Elect Emmanuel Roman as Director Management For For 12 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.5 Million Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 403 Million and/or Capitalization of Reserves of up to EUR 550 Million Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 100.779 Million Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 17 Authorize Issuance of Convertible Bonds for Private Placements without Preemptive Rights, up to Aggregate Nominal Amount of EUR 100.779 Million Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize up to 1.4 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Executive Corporate Officers Management For For 20 Authorize up to 0.6 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Employees Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For STANDARD CHARTERED PLC Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect David Conner as Director Management For For 5 Elect Bill Winters as Director Management For For 6 Re-elect Om Bhatt as Director Management For For 7 Re-elect Dr Kurt Campbell as Director Management For For 8 Re-elect Dr Louis Cheung as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Andy Halford as Director Management For For 11 Re-elect Dr Han Seung-soo as Director Management For For 12 Re-elect Christine Hodgson as Director Management For For 13 Re-elect Gay Huey Evans as Director Management For For 14 Re-elect Naguib Kheraj as Director Management For For 15 Re-elect Simon Lowth as Director Management For For 16 Re-elect Sir John Peace as Director Management For For 17 Re-elect Jasmine Whitbread as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STRYKER CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTRUST BANKS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr Management For For 1.8 Elect Director Frank P. Scruggs, Jr. Management For For 1.9 Elect Director Bruce L. Tanner Management For For 1.10 Elect Director Thomas R. Watjen Management For For 1.11 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:NOV 03, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish Public Policy Board Committee Shareholder Against Against SYNGENTA AG Meeting Date:APR 26, 2016 Record Date: Meeting Type:ANNUAL Ticker:SYNN Security ID:H84140112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report (Non-Binding) Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve CHF 36,750 Reduction in Share Capital via Cancellation of Treasury Shares Management For For 5.1 Approve Allocation of Income and Dividends of CHF 11.00 per Share Management For For 5.2 Approve Allocation of Special Dividend of CHF 5.00 per Share Management For For 6.1 Reelect Vinita Bali as Director Management For For 6.2 Reelect Stefan Borgas as Director Management For For 6.3 Reelect Gunnar Brock as Director Management For For 6.4 Reelect Michel Demare as Director Management For For 6.5 Reelect Eleni Gabre-Madhin as Director Management For For 6.6 Reelect David Lawrence as Director Management For For 6.7 Reelect Eveline Saupper as Director Management For For 6.8 Reelect Juerg Witmer as Director Management For For 7 Reelect Michel Demare as Board Chairman Management For For 8.1 Reelect Eveline Saupper as Member of the Compensation Committee Management For For 8.2 Reelect Juerg Witmer as Member of the Compensation Committee Management For For 8.3 Appoint Stefan Borgas as Member of the Compensation Committee Management For For 9 Approve Remuneration of Directors in the Amount of CHF 4.5 Million Management For For 10 Approve Remuneration of Executive Committee in the Amount of CHF 41 Million Management For For 11 Designate Lukas Handschin as Independent Proxy Management For For 12 Ratify KPMG AG as Auditors Management For For 13 Transact Other Business (Voting) Management For Against TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:APR 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Yitzhak Peterburg as Director Until the 2019 Annual Meeting of Shareholders Management For For 1b Reelect Arie Belldegrun as Director Until the 2019 Annual Meeting of Shareholders Management For For 1c Reelect Amir Elstein as Director Until the 2019 Annual Meeting of Shareholders Management For For 2 Amend Compensation Policy for the Directors and Officers of the Company Management For For 2a Vote FOR if you are a controlling shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against 3a Approve an Increase to the Fees Payable to Erez Vigodman, CEO Management For For 3b Approve Amendment to Annual Cash Bonus Objectives and Payout Terms for Erez Vigodman, CEO Management For For 3c Approve Amendment to Annual Equity Awards for Erez Vigodman, CEO Management For For 4 Approve Amendment to the 2015 Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder Management For For 5 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Herbert L. Henkel Management For For 1d Elect Director Siddharth N. (Bobby) Mehta Management For For 1e Elect Director Jacques P. Perold Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 26, 2016 Record Date:JAN 29, 2016 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 29, 2016 Record Date:JAN 07, 2016 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015/2016 Management For For TIME WARNER CABLE INC. Meeting Date:JUL 01, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Thomas H. Castro Management For For 1c Elect Director David C. Chang Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Peter R. Haje Management For For 1f Elect Director Donna A. James Management For For 1g Elect Director Don Logan Management For For 1h Elect Director Robert D. Marcus Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TIME WARNER CABLE INC. Meeting Date:SEP 21, 2015 Record Date:JUL 28, 2015 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER INC. Meeting Date:JUN 17, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director William P. Barr Management For For 1.3 Elect Director Jeffrey L. Bewkes Management For For 1.4 Elect Director Stephen F. Bollenbach Management For For 1.5 Elect Director Robert C. Clark Management For For 1.6 Elect Director Mathias Dopfner Management For For 1.7 Elect Director Jessica P. Einhorn Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director Fred Hassan Management For For 1.10 Elect Director Paul D. Wachter Management For For 1.11 Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 24, 2015 Meeting Type:ANNUAL Ticker:FOX Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Corporate Values and Policies on Investments in Companies Tied to Genocide Shareholder Against Against WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Barry Rosenstein Management For For 1i Elect Director Leonard D. Schaeffer Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 26, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Lowndes A. Smith as Director Management For For 1.3 Elect Gary C. Tolman as Director Management For For 2.1 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 2.2 Elect Jennifer L. Pitts as Director for HG Re Ltd. Management For For 2.3 Elect Christine Repasy as Director for HG Re Ltd. Management For For 2.4 Elect John Sinkus as Director for HG Re Ltd. Management For For 3.1 Elect Lysa Brown as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.2 Elect Kevin Pearson as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.4 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.1 Elect Raymond Barrette as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.4 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 5.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 5.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 5.3 Elect Kevin Pearson as Director for Split Rock Insurance, Ltd. Management For For 5.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 6.1 Elect Sarah Kolar as Director for Grand Marais Capital Limited Management For For 6.2 Elect Jonah Pfeffer as Director for Grand Marais Capital Limited Management For For 6.3 Elect Davinia Smith as Director for Grand Marais Capital Limited Management For For 7.1 Elect Sarah Kolar as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.2 Elect Paul McDonough as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.4 Elect John Treacy as Director for Any New Non-United States Operating Subsidiary Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 20, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adjust Executive Compensation Metrics for Share Buybacks Shareholder Against Against XL GROUP PLC Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Stephen J. O. Catlin Management For For 1.3 Elect Director Dale R. Comey Management For For 1.4 Elect Director Claus-Michael Dill Management For For 1.5 Elect Director Robert R. Glauber Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Joseph Mauriello Management For For 1.9 Elect Director Eugene M. McQuade Management For For 1.10 Elect Director Michael S. McGavick Management For For 1.11 Elect Director Clayton S. Rose Management For For 1.12 Elect Director Anne Stevens Management For For 1.13 Elect Director John M. Vereker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Omnibus Stock Plan Management For For XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Cancellation of Capital Authorization Management For For 3 Approve Acquisition XL-Ireland ordinary shares by XL-Bermuda Management For For 4 Approve Authorization of Directors to Allot XL-Ireland Ordinary Shares to XL-Bermuda Management For For 5 Approve Ireland Reserve Application Proposal Management For For 6 Amend Articles Re: Ireland Memorandum Amendment Proposal Management For For 7 Amend Articles Re: Ireland Articles Amendment Proposal Management For For 8 Amend Bye-Law Re: Bermuda Bye-Law Threshold Proposal Management For For 9 Amend Articles Re: Bermuda Merger and Amalgamation Threshold Proposal Management For For 10 Amend Articles Re: Bermuda Repurchase Right Proposal Management For Against 11 Adjourn Meeting Management For Against XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:COURT Ticker:XL Security ID:G98290111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Adjourn Meeting Management For For Franklin Mutual International Fund ACCOR Meeting Date:APR 22, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sophie Gasperment as Director Management For For 6 Reelect Nadra Moussalem as Director Management For For 7 Reelect Patrick Sayer as Director Management For For 8 Ratify Change of Location of Registered Office to 82, Rue Henri Farman, 92130 Issy-les-Moulineaux and Amend Article 4 of Bylaws Accordingly Management For For 9 Authorize Repurchase of up to 23 Million Shares Management For For 10 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Set Limit for Shares Granted to Executives Pursuant to Item 10 at 15 Percent of All Shares Granted Pursuant to Item 10 Management For For 12 Advisory Vote on Compensation of Sebastien Bazin Management For For 13 Advisory Vote on Compensation of Sven Boinet Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Shares Management For For 2 Change Company Name to Chubb Limited Management For For 3 Issue Shares in Connection with Merger Management For For 4.1 Elect Sheila P. Burke as Director Management For For 4.2 Elect James I. Cash, Jr. as Director Management For For 4.3 Elect Lawrence W. Kellner as Director Management For For 4.4 Elect James M. Zimmerman as Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against AGEAS SA/NV Meeting Date:APR 27, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Press Release of March 14, 2016 Management None None 3.1.1 Receive Directors' Reports (Non-Voting) Management None None 3.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 3.1.3 Adopt Financial Statements Management For For 3.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 3.2.2 Approve Dividends of EUR 1.65 Per Share Management For For 3.3.1 Approve Discharge of Directors Management For For 3.3.2 Approve Discharge of Auditors Management For For 4.1 Discussion on Company's Corporate Governance Structure Management None None 4.2 Discuss and Approve Remuneration Report Management For For 5.1 Elect Yvonne Lang Ketterer as Independent Director Management For For 5.2 Elect Antonio Cano as Executive Director Management For For 5.3 Reelect Jane Murphy as Independent Director Management For For 5.4 Reelect Lucrezia Reichlin as Independent Director Management For For 5.5 Reelect Richard Jackson as Independent Director Management For For 6.1 Approve Cancellation of 7,207,962 Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 6.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 6.3 Change Date of Annual Meeting Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Close Meeting Management None None ARKEMA Meeting Date:JUN 07, 2016 Record Date:JUN 02, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AKE Security ID:F0392W125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.90 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Approve Agreement with Thierry Le Henaff Management For For 6 Reelect Thierry Le Henaff as Director Management For For 7 Advisory Vote on Compensation of Thierry Le Henaff, Chairman and CEO Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 372 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights, but with a Binding Priority Right, up to 10 Percent of the Share Capital Management For For 11 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of IssuedCapital for Private Placements Management For For 12 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Under Items 9 to 13 Above Management For For 15 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 372 Million Management For For 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 17 Authorize up to 1.45 Million Shares of Issued Capital for Use in Restricted Stock Plans (with Performance Conditions Attached) Management For For 18 Authorize up to 50,000 Shares of Issued Capital for Use in Restricted Stock Plans (Pension for the Chairman and CEO) Management For For 19 Amend Article 10 of Bylaws Re: Employee Representative Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Stock Dividend Program (Cash or Shares) Shareholder Against Against ASSICURAZIONI GENERALI SPA Meeting Date:APR 26, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:T05040109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Allocation of Income Management For For 2.1 Fix Number of Directors Management For For 2.2.1 Slate 1 Submitted by Mediobanca Spa Shareholder None Did Not Vote 2.2.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 2.3 Approve Remuneration of Directors Management For For 3 Approve Remuneration Report Management For For 4.1 Approve Group Long Term Incentive Plan (LTIP) 2016 Management For For 4.2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares to Service LTIP 2016 Management For For 4.3 Approve Equity Plan Financing to Service LTIP 2016 Management For For 5.1 Amend Article Re: 9 (Equity Related) Management For For 5.2 Amend Article Re: 28 (Board Powers) Management For For BALFOUR BEATTY PLC Meeting Date:MAY 19, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:BBY Security ID:G3224V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Philip Aiken as Director Management For For 4 Elect Dr Stephen Billingham as Director Management For For 5 Re-elect Stuart Doughty as Director Management For For 6 Re-elect Iain Ferguson as Director Management For For 7 Elect Philip Harrison as Director Management For For 8 Re-elect Maureen Kempston Darkes as Director Management For For 9 Re-elect Leo Quinn as Director Management For For 10 Re-elect Graham Roberts as Director Management For For 11 Appoint KPMG LLP as Auditors Management For For 12 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares and Preference Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Diane Schueneman as Director Management For For 4 Elect Jes Staley as Director Management For For 5 Elect Sir Gerry Grimstone as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect John McFarlane as Director Management For For 11 Re-elect Tushar Morzaria as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Diane de Saint Victor as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For Against 20 Authorise Issue of Equity in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:SPECIAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Barclays Group's Shareholding in Barclays Africa Group Limited Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:SPECIAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for BG Group plc by Royal Dutch Shell plc Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:COURT Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For BNP PARIBAS SA Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.31 per Share Management For For 4 Approve Non-Compete Agreement with Jean-Laurent Bonnafe, CEO Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean-Laurent Bonnafe as Director Management For For 7 Reelect Marion Guillou as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Elect Wouter De Ploey as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO until April 30, 2015 Management For For 14 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.3 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Set Total Limit for Capital Increase without Preemptive Rights to Result from Issuance Requests Under Items 17 and 18 at EUR 240 Million Management For For 20 Authorize Capitalization of Reserves of Up to EUR 1.2 Billion for Bonus Issue or Increase in Par Value Management For For 21 Set Total Limit for Capital Increase with or without Preemptive Rights to Result from Issuance Requests Under Items 16 to 18 at EUR 1.2 Billion Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAIRN HOMES PLC Meeting Date:APR 18, 2016 Record Date:APR 16, 2016 Meeting Type:SPECIAL Ticker:CRN Security ID:G1858L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Shares with Preemptive Rights Pursuant to the Capital Raise Management For For 2 Authorise Issue of Shares without Preemptive Rights Pursuant to the Capital Raise Management For For CAIRN HOMES PLC Meeting Date:MAY 10, 2016 Record Date:MAY 08, 2016 Meeting Type:ANNUAL Ticker:CRN Security ID:G1858L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Review the Affairs of the Company Management For For 2 Approve Directors' Remuneration Report Management For For 3a Elect John Reynolds as a Director Management For For 3b Elect Michael Stanley as a Director Management For For 3c Elect Alan McIntosh as a Director Management For For 3d Elect Eamonn O'Kennedy as a Director Management For For 3e Elect Andrew Bernhardt as a Director Management For For 3f Elect Gary Britton as a Director Management For For 3g Elect Giles Davies as a Director Management For For 3h Elect Aidan O'Hogan as a Director Management For For 4 Authorise Directors to Fix Remuneration of Auditors Management For For 5 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance of Treasury Shares Management For For 10 Allow Electronic Distribution of Company Communications Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:JUN 08, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:3908 Security ID:ADPV33204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Work Report of the Board of Directors Management For For 2 Approve 2015 Work Report of the Supervisory Committee Management For For 3 Approve 2015 Annual Report Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve KPMG Huazhen LLP as Domestic Accounting Firm and KPMG as International Accounting Firm and Authorize Board to Fix Their Remuneration Management For For 6 Elect Liu Li as Director Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Approve Authorization of Issuance of Short-Term Commercial Papers Management For For 9 Approve Authorization of Issuance of Onshore and Offshore Debt Financing Instruments Management For For 10 Amend Articles of Association Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:OCT 29, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lee Ka Sze, Carmelo as Director Management For Against 2 Elect Zhang Xinmei as Supervisor Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Board of Supervisors Management For For 3 Approve 2015 Annual Report of A shares Management For For 4 Approve 2015 Annual Report of H shares Management For For 5 Approve 2015 Financial Statements And Statutory Reports Management For For 6 Approve 2015 Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2015 Due Diligence Report Management For For 9 Approve 2015 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Board Management For For 3 Approve 2015 Audited Financial Statements Management For For 4 Approve 2015 Profit Distribution Plan and Final Dividend Management For For 5 Approve 2015 Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and Authorize Directors' Committee to Fix Their Remuneration Management For For 7 Approve Mutual Coal Supply Agreement, Annual Caps and Related Transactions Management For For 8 Approve Mutual Supplies and Services Agreement, Annual Caps and Related Transactions Management For For 9 Approve Financial Services Agreement, Annual Caps and Related Transactions Management For For 10.01 Elect Li Dong as Director Management For For 10.02 Elect Zhao Jibin as Director Management For For 11 Elect Zhou Dayu as Supervisor Management For For CHINA TELECOM CORPORATION LTD Meeting Date:OCT 23, 2015 Record Date:SEP 22, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chang Xiaobing as Director and Authorize Board to Fix His Remuneration Management For For CHINA TELECOM CORPORATION LTD Meeting Date:NOV 27, 2015 Record Date:OCT 27, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engineering Framework Agreement, the Renewed Annual Caps and Related Transactions Management For For 2 Approve Ancillary Telecommunications Services Agreement, the Renewed Annual Caps and Related Transactions Management For For 3 Approve Revised Annual Cap Under the Engineering Framework Agreement and Related Transactions Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 25, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year 2015 Management For For 2 Approve Profit Distribution Plan and Final Dividend for the Year 2015 Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Approve Issuance of Debentures Management For Against 4.2 Authorize Board to Deal with All Matters in Relation to the Issuance of Debentures Management For Against 5.1 Approve Issuance of Company Bonds Management For For 5.2 Authorize Board to Deal with All Matters in Relation to the Issuance of Company Bonds Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Board to Increase Registered Capital of the Company and Amend Articles of Association to Reflect Such Increase Management For Against CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Meeting Date:MAY 20, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:1728 Security ID:G215A8108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wang Muqing as Director Management For For 3b Elect Li Zhubo as Director Management For For 3c Elect Wong Tin Yau, Kelvin as Director Management For Against 3d Elect Li Yi as Director Management For For 3e Elect Wan To as Director Management For For 3f Elect Cao Tong as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHUBB LIMITED Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary A. Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John Edwardson Management For For 5.9 Elect Director Lawrence W. Kellner Management For For 5.10 Elect Director Leo F. Mullin Management For For 5.11 Elect Director Kimberly Ross Management For For 5.12 Elect Director Robert Scully Management For For 5.13 Elect Director Eugene B. Shanks, Jr. Management For For 5.14 Elect Director Theodore E. Shasta Management For For 5.15 Elect Director David Sidwell Management For For 5.16 Elect Director Olivier Steimer Management For For 5.17 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Issue Shares Without Preemptive Rights Management For For 10 Approve Omnibus Stock Plan Management For For 11.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 11.2 Approve Remuneration of Executive Committee in the Amount of CHF 44 Million for Fiscal 2017 Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For Against CLEAR MEDIA LTD. Meeting Date:JAN 28, 2016 Record Date: Meeting Type:SPECIAL Ticker:00100 Security ID:G21990109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Terms of the Framework Agreement, Annual Caps and Related Transactions Management For For 2 Approve that Assignee Will Assume Obligations and Rights of Guangdong White Horse Advertising Co Ltd, Hainan White Horse Media Advertising Co Ltd or White Horse (Shanghai) Investment Co Ltd Under the Framework Agreement and the Applicable Annual Caps Management For For CLEAR MEDIA LTD. Meeting Date:MAY 27, 2016 Record Date:MAY 25, 2016 Meeting Type:ANNUAL Ticker:100 Security ID:G21990109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Joseph Tcheng as Director Management For For 3b Elect Zhang Huai Jun as Director Management For Against 3c Elect Peter Cosgrove as Director Management For For 3d Elect Thomas Manning as Director Management For For 4 Elect Wang Shou Zhi as Director Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Approve Ernst & Young s Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Repurchase of Issued Share Capital Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Reissuance of Repurchased Shares Management For Against CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.13 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Leo W. Houle as Non- Executive Director Management For Against 3.e Reelect Peter Kalantzis as Non-Executive Director Management For For 3.f Reelect John B. Lanaway as Non-Executive Director Management For For 3.g Reelect Guido Tabellini as Non-Executive Director Management For For 3.h Reelect Jacqueline A. Tammenoms Bakker as Non-Executive Director Management For For 3.i Reelect Jacques Theurillat as Non-Executive Director Management For For 3.j Reelect Suzanne Heywood as Non-Executive Director Management For Against 3.k Reelect Silke Scheiber as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Authorize Cancellation of Special Voting Shares and Common Shares Held in Treasury Management For For 6 Close Meeting Management None None COCA-COLA EAST JAPAN CO LTD Meeting Date:MAR 29, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:2580 Security ID:J0814R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2 Approve Accounting Transfers Management For For 3 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 4.1 Elect Director Calin Dragan Management For For 4.2 Elect Director Kawamoto, Naruhiko Management For For 4.3 Elect Director Ozeki, Haruko Management For For 4.4 Elect Director Irial Finan Management For For 4.5 Elect Director Daniel Sayre Management For For 4.6 Elect Director Inagaki, Haruhiko Management For For 4.7 Elect Director Takanashi, Keiji Management For For 4.8 Elect Director Yoshioka, Hiroshi Management For For 4.9 Elect Director Jawahar Solai Kuppuswamy Management For For 4.10 Elect Director Costel Mandrea Management For For 5 Approve Aggregate Compensation Ceiling for Directors and Deep Discount Stock Option Plan Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 13, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Anne-Sophie de La Bigne as Supervisory Board Member Management For For 8 Reelect Jean-Pierre Duprieu as Supervisory Board Member Management For For 9 Ratify Appointment of Monique Leroux as Supervisory Board Member Management For For 10 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 555,000 Management For For 11 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 12 Appoint Jean-Baptiste Deschryver as Alternate Auditor Management For For 13 Renew Appointment of Deloitte and Associes as Auditor Management For For 14 Renew Appointment of B.E.A.S as Alternate Auditor Management For For 15 Approve Issuance of Securities Convertible into Debt, up to an Aggregate Amount of EUR 2.5 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 127 Million Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 36 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 36 Million Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Capital Increase of Up to 10 Percent of Issued Capital for Future Exchange Offers and Future Acquisitions Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 127 Million Management For For 24 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 25 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For COVESTRO AG Meeting Date:MAY 03, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:1COV Security ID:D0R41Z100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Approve Remuneration System for Management Board Members Management For Against 7 Approve Remuneration of Supervisory Board Management For For DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:AUG 18, 2015 Record Date:JUL 17, 2015 Meeting Type:SPECIAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Future Dividend Return Plan for Three Years After the A Share Offering Management For For 2 Approve Stabilization of the Company's Share Price for Three Years After the A Share Offering Management For For 3 Approve Undertakings on Matters Relating to the A Share Offering by the Company, Controlling Shareholder, Actual Controllers, Directors, Supervisors and Senior Management Management For For 4 Approve Dilution of Immediate Return and Recovery After the A Share Offering Management For For 5 Approve Da Hua Accounting Firm (Special General Partnership) as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Amendments to the Rules for the Management of Proceeds of the Company Management For For 7 Approve Amendments to the Decision Making System of Connected Transaction of the Company Management For For 8 Approve Report in Relation to the Use of Proceeds Raised by Previous H Share offering Management For For 9 Approve Self-Assessment Report in Respect of Land and Residential Property Sales Matters Related to the Real Estate Development Projects Management For For 10 Approve Undertaking in Respect of Land and Residential Property Sales Matters Related to the Real Estate Development Projects Management For For 11 Approve Plan Under the A Share Offering Management For For 11.1 Approve Type of Securities to be Issued Under the A Share Offering Management For For 11.2 Approve Par Value Under the A Share Offering Management For For 11.3 Approve Issue Size Under the A Share Offering Management For For 11.4 Approve Target Subscribers Under the A Share Offering Management For For 11.5 Approve Issue Method Under the A Share Offering Management For For 11.6 Approve Pricing Method Under the A Share Offering Management For For 11.7 Approve Underwriting Method Under the A Share Offering Management For For 11.8 Approve Listing Place Under the A Share Offering Management For For 11.9 Approve Form Conversion Under the A Share Offering Management For For 11.10 Approve Resolution Validity Period Under the A Share Offering Management For For 12 Approve Distribution of the Accumulated Undistributed Profits Before the A Share Offering Management For For 13 Approve Use of Proceeds to be Raised Through the A Share Offering and the Feasibility Analysis Management For For 14 Authorize Board to Deal with All Matters Relating to the A Share Offering Management For For 15 Amend Articles of Association Management For For 16 Amend Rules of Procedures Regarding General Meetings of Shareholders Management For For DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:AUG 18, 2015 Record Date:JUL 17, 2015 Meeting Type:SPECIAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Future Dividend Return Plan for the Next Three Years Management For For 2 Approve Stabilization of the Company's Share Price for Three Years After the A Share Offering Management For For 3 Approve Undertakings on Matters Relating to the A Share Offering by the Company, Controlling Shareholder, Actual Controllers, Directors, Supervisors and Senior Management Management For For 4 Approve Dilution of Immediate Return and Recovery After the A Share Offering Management For For 5.1 Approve Type of Securities to be Issued Under the A Share Offering Management For For 5.2 Approve Par Value Under the A Share Offering Management For For 5.3 Approve Issue Size Under the A Share Offering Management For For 5.4 Approve Target Subscribers Under the A Share Offering Management For For 5.5 Approve Issue Method Under the A Share Offering Management For For 5.6 Approve Pricing Method Under the A Share Offering Management For For 5.7 Approve Underwriting Method Under the A Share Offering Management For For 5.8 Approve Listing Place Under the A Share Offering Management For For 5.9 Approve Form Conversion Under the A Share Offering Management For For 5.10 Approve Resolution Validity Period Under the A Share Offering Management For For 6 Approve Distribution of the Accumulated Undistributed Profits Before the A Share Offering Management For For 7 Approve Use of Proceeds to be Raised Through the A Share Offering and the Feasibility Analysis Management For For 8 Authorize Board to Deal with All Matters Relating to the A Share Offering Management For For DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:JAN 29, 2016 Record Date:DEC 29, 2015 Meeting Type:SPECIAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ding Benxi as Director Management For For 2 Elect Qi Jie as Director Management For For 3 Elect Qu Dejun as Director Management For For 4 Elect Yin Hai as Director Management For For 5 Elect Liu Zhaohui as Director Management For For 6 Elect Wang Zhibin as Director Management For For 7 Elect Hu, Fred Zuliu as Director Management For For 8 Elect Qi Daqing as Director Management For Against 9 Elect Li Guinian as Director Management For For 10 Elect Zhao Deming as Supervisor Management For For 11 Elect Liu Chee Ming as Supervisor Management For For 12 Authorize Board to Fix Remuneration of Directors, the Supervisory Committee to Fix Remuneration of Supervisors and to Enter into Service Contracts Management For For 13 Approve Change of Use of Part of the Proceeds from the Issuance of H Shares and Related Transactions Management For For 14 Approve Issuance of Corporate Bonds Shareholder None For 15 Approve Issuance of Debt Financing Instruments Shareholder None For DEUTSCHE POST AG Meeting Date:MAY 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:DPW Security ID:D19225107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2017 Management For For 7.1 Elect Katja Windt to the Supervisory Board Management For For 7.2 Elect Werner Gatzer to the Supervisory Board Management For For 7.3 Elect Ingrid Deltenre to the Supervisory Board Management For For 7.4 Elect Nikolaus von Bomhard to the Supervisory Board Management For For 8 Amend Affiliation Agreement with Subsidiary Deutsche Post Beteiligungen Holding GmbH Management For For DEUTSCHE TELEKOM AG Meeting Date:MAY 25, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.55 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 8 Elect Helga Jung to the Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10 Amend Articles Re: Participation and Voting at Shareholder Meetings Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPV32346 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Mike Biggs as Director Management For For 5 Re-elect Paul Geddes as Director Management For For 6 Re-elect Jane Hanson as Director Management For For 7 Re-elect Sebastian James as Director Management For For 8 Re-elect Andrew Palmer as Director Management For For 9 Re-elect John Reizenstein as Director Management For For 10 Re-elect Clare Thompson as Director Management For For 11 Elect Richard Ward as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DUFRY AG Meeting Date:APR 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Juan Carlos Torres Carretero as Director and Board Chairman Management For Against 4.2.1 Reelect Andres Holzer Neumann as Director Management For For 4.2.2 Reelect Jorge Born as Director Management For For 4.2.3 Reelect Xavier Bouton as Director Management For For 4.2.4 Reelect Julian Diaz Gonzalez as Director Management For For 4.2.5 Reelect George Koutsolioutsos as Director Management For For 4.2.6 Reelect Joaquin Moya-Angeler Cabrera as Director Management For For 4.3.1 Elect Heekyung Min as Director Management For For 4.3.2 Elect Claire Chiang as Director Management For For 5.1 Appoint Jorge Born as Member of the Compensation Committee Management For For 5.2 Appoint Xavier Bouton as Member of the Compensation Committee Management For For 5.3 Appoint Heekyung Min as Member of the Compensation Committee Management For For 6 Ratify Ernst & Young Ltd. as Auditors Management For For 7 Designate Altenburger Ltd. as Independent Proxy Management For For 8.1 Approve Maximum Remuneration of Directors in the Amount of CHF 7.7 Million Management For Against 8.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 49 Million Management For For 9 Transact Other Business (Voting) Management For Against ENEL SPA Meeting Date:JAN 11, 2016 Record Date:DEC 29, 2015 Meeting Type:SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Partial Non-Proportional Demerger of Enel Green Power SpA in Favor of Enel SpA Management For For ENEL SPA Meeting Date:MAY 26, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3.1 Slate 1 Submitted by the Italian Ministry of Economy and Finance Shareholder None For 3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 4 Approve Internal Auditors' Remuneration Shareholder None For 5 Approve 2016 Monetary Long-Term Incentive Plan Management For For 6 Approve Remuneration Report Management For For 1 Amend Articles Re: 14.3 (Board-Related) Management For For EUSKALTEL S.A. Meeting Date:NOV 12, 2015 Record Date:NOV 06, 2015 Meeting Type:SPECIAL Ticker:EKT Security ID:E4R02W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Appointment of and Elect Javier Fernandez Alonso as Director Management For For 2 Approve Acquisition of R Cable y Comunicaciones Galicia SA Management For For 3 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 4 Appoint KPMG Auditores as Auditor Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For FLSMIDTH & CO.A/S Meeting Date:APR 05, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Actual Remuneration of Directors for 2015 in the Aggregate Amount of DKK 5.3 Million Management For For 3b Approve Remuneration of Directors for 2016 in the Amount of DKK 1.2 Million for the Chairman, DKK 800,000 for the Vice Chairman and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 4 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Torkil Bentzen as Director Management For For 5c Reelect Sten Jakobsen as Director Management For For 5d Reelect Tom Knutzen as Director Management For For 5e Reelect Caroline Marie as Director Management For For 5f Elect Marius Kloppers as New Director Management For For 5g Elect Richard Smith as New Director Management For For 6 Ratify Deloitte as Auditors Management For For 7.1a Amend Articles Re: Change from Bearer Shares to Registered Shares Management For For 7.1b Amend Articles Re: Notification of Annual General Meetings Management For For 7.2 Approve Creation of DKK 11 Million Pool of Capital without Preemptive Rights Management For For 7.3 Authorize Board to Declare Special Dividends Management For For 7.4 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 7.5 Authorize Share Repurchase Program Management For For 8 Other Business Management None None GENWORTH MORTGAGE INSURANCE AUSTRALIA LTD Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GMA Security ID:Q3983N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Approve the Grant of 364,119 Share Rights to Georgette Nicholas, Genworth Australia Chief Executive Office of the Company Management For For 3 Approve the Capital Reduction Management For For 4 Approve the Share Consolidation Management For For 5 Approve the On-Market Share Buy-Back Management For For 6 Approve the Renewal of the Proportional Takeover Provisions Management For For 7 Elect Stuart Take as Director Management For For 8 Elect Jerome Upton as Director Management For For 9 Elect Tony Gill as Director Management For For GLAXOSMITHKLINE PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Vindi Banga as Director Management For For 4 Elect Dr Jesse Goodman as Director Management For For 5 Re-elect Sir Philip Hampton as Director Management For For 6 Re-elect Sir Andrew Witty as Director Management For For 7 Re-elect Sir Roy Anderson as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For For 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Urs Rohner as Director Management For For 13 Re-elect Dr Moncef Slaoui as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For Against HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:DEC 16, 2015 Record Date:DEC 10, 2015 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Service Arrangement between OTE S.A., OTE Group, Deutsche Telecom AG and Telekom Deutschland GmbH Management For For 2 Approve Related Party Transactions Management For For HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:JUN 23, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Ratify Auditors Management For Against 4 Approve Director Remuneration Management For Against 5 Approve Director Liability Contracts Management For For 6 Approve Transactions with Subsidiaries Management For For 7 Amend Corporate Purpose Management For For 8 Announcement of the Election of New Board Members in Replacement of Resigned Directors Management None None HIBERNIA REIT PLC Meeting Date:JUL 30, 2015 Record Date:JUL 28, 2015 Meeting Type:ANNUAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Daniel Kitchen as a Director Management For For 3b Re-elect Colm Barrington as a Director Management For For 3c Re-elect Stewart Harrington as a Director Management For For 3d Re-elect William Nowlan as a Director Management For For 3e Re-elect Terence O'Rourke as a Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Approve Final Dividend Management For For 6 Authorize the Company to Call EGM with Two Weeks' Notice Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights to W.K. Nowlan REIT Management Limited Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights to W.K. Nowlan REIT Management Limited Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 11 Authorize Share Repurchase Program Management For For 12 Authorize Reissuance Price Range of Treasury Shares Management For For 13 Amend Memorandum of Association Management For For 14 Adopt New Articles of Association Management For For HIBERNIA REIT PLC Meeting Date:OCT 27, 2015 Record Date:OCT 25, 2015 Meeting Type:SPECIAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of the Entire Issued Share Capital of Nowlan Property Ltd Management For For 2 Elect Kevin Nowlan as Director Management For For 3 Elect Thomas Edwards-Moss as Director Management For For 4 Authorize the Company to Call EGM with Two Weeks Notice Management For For HOIST FINANCE AB Meeting Date:APR 29, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:HOFI Security ID:W4R31M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Receive Board's report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 0.75 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13.1 Determine Number of Members (7) and Deputy Members (0) of Board Management For For 13.2 Approve Remuneration of Directors in the Amount of 1.4 Million for Chairman and SEK 450,000 for Other Directors; Approve Fees for Committee Work Management For For 13.3 Approve Remuneration of Auditors Management For For 13.4 Reelect Ingrid Bonde, Liselotte Hjorth, Annika Poutiainen, Gunilla Wikman, Jorgen Olsson and Costas Thoupos as Directors; Elect Magnus Uggla as New Director Management For For 13.5 Reelect Ingrid Bonde as Board Chairman Management For For 13.6 Ratify KPMG as Auditors Management For For 14 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Close Meeting Management None None HSBC HOLDINGS PLC Meeting Date:APR 22, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4(a) Elect Henri de Castries as Director Management For For 4(b) Elect Irene Lee as Director Management For For 4(c) Elect Pauline van der Meer Mohr as Director Management For For 4(d) Elect Paul Walsh as Director Management For For 4(e) Re-elect Phillip Ameen as Director Management For For 4(f) Re-elect Kathleen Casey as Director Management For For 4(g) Re-elect Laura Cha as Director Management For For 4(h) Re-elect Lord Evans of Weardale as Director Management For For 4(i) Re-elect Joachim Faber as Director Management For For 4(j) Re-elect Douglas Flint as Director Management For For 4(k) Re-elect Stuart Gulliver as Director Management For For 4(l) Re-elect Sam Laidlaw as Director Management For For 4(m) Re-elect John Lipsky as Director Management For For 4(n) Re-elect Rachel Lomax as Director Management For For 4(o) Re-elect Iain Mackay as Director Management For For 4(p) Re-elect Heidi Miller as Director Management For For 4(q) Re-elect Marc Moses as Director Management For For 4(r) Re-elect Jonathan Symonds as Director Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Directors to Allot Any Repurchased Shares Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 12 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Approve Scrip Dividend Scheme Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI DEPARTMENT STORE CO. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A069960 Security ID:Y38306109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Three Inside Directors and Three Outside Directors (Bundled) Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Choi Young-hwi as Outside Director Management For For 3.2 Elect Choi Woon-yeol as Outside Director Management For For 3.3 Elect Yoo Seok-ryeol as Outside Director Management For For 3.4 Elect Lee Byeong-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Gyeong-hui as Outside Director Management For For 3.7 Elect Han Jong-su as Outside Director Management For For 4.1 Elect Choi Young-hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Gyeong-hui as Member of Audit Committee Management For For 4.4 Elect Han Jong-su as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Alignment Shares and Transformation Incentive Plan Management For For 5 Approve Final Dividend Management For For 6 Re-elect Daniel Bernard as Director Management For For 7 Re-elect Andrew Bonfield as Director Management For For 8 Re-elect Pascal Cagni as Director Management For For 9 Re-elect Clare Chapman as Director Management For For 10 Re-elect Anders Dahlvig as Director Management For For 11 Re-elect Veronique Laury as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Re-elect Karen Witts as Director Management For For 14 Elect Rakhi (Parekh) Goss-Custard as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For KONINKLIJKE PHILIPS N.V. Meeting Date:DEC 18, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect A. Bhattacharya to Management Board Management For Against KONINKLIJKE PHILIPS N.V. Meeting Date:MAY 12, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Reelect N. Dhawan to Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Share Issuances Under 8a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None KOREAN REINSURANCE CO. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and Four Outside Directors (Bundled) Management For For 4 Elect Han Taek-su as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LAFARGEHOLCIM LTD. Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 1.50 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Philippe Dauman as Director Management For For 4.1d Reelect Paul Desmarais as Director Management For For 4.1e Reelect Oscar Fanjul as Director Management For For 4.1f Reelect Alexander Gut as Director Management For For 4.1g Reelect Bruno Lafont as Director Management For For 4.1h Reelect Gerard Lamarche as Director Management For For 4.1i Reelect Adrian Loader as Director Management For For 4.1j Reelect Nassef Sawiris as Director Management For For 4.1k Reelect Thomas Schmidheiny as Director Management For For 4.1l Reelect Hanne Sorensen as Director Management For For 4.1m Reelect Dieter Spaelti as Director Management For For 4.2 Elect Juerg Oleas as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.4.1 Appoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.4.2 Appoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.5.1 Ratify Ernst & Young AG as Auditors Management For For 4.5.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LANCASHIRE HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Peter Clarke as Director Management For For 6 Re-elect Emma Duncan as Director Management For For 7 Re-elect Simon Fraser as Director Management For For 8 Re-elect Samantha Hoe-Richardson as Director Management For For 9 Re-elect Alex Maloney as Director Management For For 10 Re-elect Tom Milligan as Director Management For For 11 Re-elect Elaine Whelan as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Amend Company's Bye-laws Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Common Shares Management For For LANXESS AG Meeting Date:MAY 20, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 3.1 Approve Discharge of Management Board Member Matthias Zachert for Fiscal 2015 Management For For 3.2 Approve Discharge of Management Board Member Hubert Fink for Fiscal 2015 Management For For 3.3 Approve Discharge of Management Board Member Michael Pontzen for Fiscal 2015 Management For For 3.4 Approve Discharge of Management Board Member Rainier van Roessel for Fiscal 2015 Management For For 3.5 Approve Discharge of Management Board Member Bernhard Duettmann for Fiscal 2015 Management For For 4.1 Approve Discharge of Supervisory Board Member Rolf Stomberg for Fiscal 2015 Management For For 4.2 Approve Discharge of Supervisory Board Member Axel Berndt for Fiscal 2015 Management For For 4.3 Approve Discharge of Supervisory Board Member Werner Czaplik for Fiscal 2015 Management For For 4.4 Approve Discharge of Supervisory Board Member Ulrich Freese for Fiscal 2015 Management For For 4.5 Approve Discharge of Supervisory Board Member Hans-Dieter Gerriets for Fiscal 2015 Management For For 4.6 Approve Discharge of Supervisory Board Member Friedrich Janssen for Fiscal 2015 Management For For 4.7 Approve Discharge of Supervisory Board Member Robert J. Koehler for Fiscal 2015 Management For For 4.8 Approve Discharge of Supervisory Board Member Rainer Laufs for Fiscal 2015 Management For For 4.9 Approve Discharge of Supervisory Board Member Thomas Meiers for Fiscal 2015 Management For For 4.10 Approve Discharge of Supervisory Board Member Claudia Nemat for Fiscal 2015 Management For For 4.11 Approve Discharge of Supervisory Board Member Lawrence A. Rosen for Fiscal 2015 Management For For 4.12 Approve Discharge of Supervisory Board Member Hans-Juergen Schicker for Fiscal 2015 Management For For 4.13 Approve Discharge of Supervisory Board Member Gisela Seidel for Fiscal 2015 Management For For 4.14 Approve Discharge of Supervisory Board Member Ralf Sikorski for Fiscal 2015 Management For For 4.15 Approve Discharge of Supervisory Board Member Manuela Strauch for Fiscal 2015 Management For For 4.16 Approve Discharge of Supervisory Board Member Theo H. Walthie for Fiscal 2015 Management For For 4.17 Approve Discharge of Supervisory Board Member Matthias L. Wolfgruber for Fiscal 2015 Management For For 5.1 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For 5.2 Ratify PricewaterhouseCoopers AG as Auditors for the First Half of 2016 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For LIBERTY GLOBAL PLC Meeting Date:APR 20, 2016 Record Date:MAR 10, 2016 Meeting Type:SPECIAL Ticker:LBTY.A Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve Acquisition of CWC Shares Management For For 3 Adjourn Meeting Management For For METRO AG Meeting Date:FEB 19, 2016 Record Date:JAN 28, 2016 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015/2016 Management For For 6.1 Reelect Ann-Kristin Achleitner to the Supervisory Board Management For For 6.2 Elect Karin Dohm to the Supervisory Board Management For For 6.3 Reelect Peter Kuepfer to the Supervisory Board Management For For 6.4 Elect Juergen Steinemann to the Supervisory Board Management For For 7 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 8 Approve Remuneration of Supervisory Board Management For For METRO PACIFIC INVESTMENTS CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:MPI Security ID:Y60305102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Minutes of the Annual Meeting of Stockholders Held on May 29, 2015 Management For For 2 Approve the Audited Financial Statements for 2015 Management For For 3 Ratify the Acts of the Board of Directors and Management Management For For 4.1 Elect Manuel V. Pangilinan as Director Management For For 4.2 Elect Jose Ma. K. Lim as Director Management For For 4.3 Elect David J. Nicol as Director Management For For 4.4 Elect Edward S. Go as Director Management For For 4.5 Elect Augusto P. Palisoc, Jr. as Director Management For For 4.6 Elect Albert F. Del Rosario as Director Management For For 4.7 Elect Alfred V. Ty as Director Management For For 4.8 Elect Artemio V. Panganiban as Director Management For For 4.9 Elect Ramoncito S. Fernandez as Director Management For For 4.10 Elect Lydia B. Echauz as Director Management For For 4.11 Elect Edward A. Tortorici as Director Management For For 4.12 Elect Ray C. Espinosa as Director Management For For 4.13 Elect Robert C. Nicholson as Director Management For For 4.14 Elect Rodrigo E. Franco as Director Management For For 4.15 Elect Washington Z. SyCip as Director Management For For 5 Appoint External Auditors Management For For NINE ENTERTAINMENT CO. HOLDINGS LTD Meeting Date:NOV 17, 2015 Record Date:NOV 15, 2015 Meeting Type:ANNUAL Ticker:NEC Security ID:Q6813N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Holly Kramer as Director Management For For 3 Elect Hugh Marks as Director Management For For 4 Elect Kevin Crowe as Director Management For For 5 Approve the On-Market Share Buy-Back Management For For NN GROUP NV Meeting Date:OCT 06, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect Helene Vletter-van Dort to Supervisory Board Management For For 2b Elect Robert Jenkins to Supervisory Board Management For For 2c Elect Dick Harryvan to Supervisory Board Management For For 3 Close Meeting Management None None NN GROUP NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2015 Management None None 3 Discuss Remuneration Policy 2015 Management None None 4a Adopt Financial Statements 2015 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.51 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect Jan Holsboer to Supervisory Board Management For Abstain 6b Reelect Yvonne van Rooij to Supervisory Board Management For For 7a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 7b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 8 Authorize Shares Repurchase Management For For 9 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 19, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Louis R. Hughes, Jean C. Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa and Kari Stadigh as Directors; Elect Carla Smits-Nusteling as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12.1 Elect Vivek Badrinath as Director Management For For 12.2 Elect Bruce Brown as Director Management For For 12.3 Elect Louis R. Hughes as Director Management For For 12.4 Elect Jean C. Monty as Director Management For For 12.5 Elect Elizabeth Nelson as Director Management For For 12.6 Elect Olivier Piou as Director Management For For 12.7 Elect Risto Siilasmaa as Director Management For For 12.8 Elect Carla Smits-Nusteling as Director Management For For 12.9 Elect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 23, 2016 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.70 per Share Management For For 4 Approve CHF 24.9 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Authorize Repurchase of up to CHF 10 Billion in Issued Share Capital Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.16 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 93 Million Management For For 6.3 Approve Remuneration Report (Non-Binding) Management For For 7.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 7.2 Reelect Nancy Andrews as Director Management For For 7.3 Reelect Dimitri Azar as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Tom Buechner as Director Management For For 7.12 Elect Elizabeth Doherty as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Andreas Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against PICC PROPERTY AND CASUALTY CO., LTD. Meeting Date:JUN 24, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:2328 Security ID:Y6975Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Audited Financial Statements and Auditor's Report Management For For 4 Approve 2015 Profit Distribution Plan and Payment of Final Dividend Management For For 5 Approve 2016 Directors' Fees Management For For 6 Approve 2016 Supervisors' Fees Management For For 7 Elect Chu Bende as Director Management For For 8 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of 10-Year Capital Supplementary Bonds and Related Transactions Management For For REXEL Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:RXL Security ID:F7782J366 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.40 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Rudy Provoost, Chairman and CEO Management For For 6 Approve Severance Payment Agreement with Catherine Guillouard, Vice-CEO Management For For 7 Advisory Vote on Compensation of Rudy Provoost, Chairman and CEO Management For Against 8 Advisory Vote on Compensation of Catherine Guillouard, Vice-CEO Management For Against 9 Reelect Thomas Farrell as Director Management For For 10 Ratify Appointment of Elen Phillips as Director Management For For 11 Reelect Elen Phillips as Director Management For For 12 Ratify Appointment of Marianne Culver as Director Management For For 13 Reelect Marianne Culver as Director Management For For 14 Appoint KPMG as Auditor Management For For 15 Appoint Salustro Reydel as Alternate Auditor Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize up to 1.4 Percent of Issued Capital for Use in Restricted Stock Plans (with Performance Conditions Attached) Management For Against 19 Authorize up to 0.3 Percent of Issued Capital for Use in Restricted Stock Plans (without Performance Conditions Attached) Management For For 20 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for International Employees Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Martin Scicluna as Director Management For For 4 Re-elect Stephen Hester as Director Management For For 5 Elect Scott Egan as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Re-elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Elect Martin Strobel as Director Management For For 12 Re-elect Johanna Waterous as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Approve Directors' Fees Management For For 23 Amend Articles of Association Management For For 24 Amend Articles of Association Management For For 25 Approve Final Dividend Management For For SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SANDS CHINA LTD. Meeting Date:FEB 19, 2016 Record Date:FEB 05, 2016 Meeting Type:SPECIAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendment of the Terms of the Equity Award Plan of the Company Management For Against SANDS CHINA LTD. Meeting Date:MAY 27, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wong Ying Wai as Director Management For For 3b Elect Robert Glen Goldstein as Director Management For For 3c Elect Charles Daniel Forman as Director Management For For 3d Elect Steven Zygmunt Strasser as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SANOFI Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.93 per Share Management For For 4 Reelect Laurent Attal as Director Management For For 5 Reelect Claudie Haignere as Director Management For For 6 Reelect Carole Piwnica as Director Management For For 7 Elect Thomas Sudhof as Director Management For For 8 Elect Diane Souza as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Olivier Brandicourt, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plans Management For For 13 Authorize up to 1.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For SINOTRANS LTD. Meeting Date:MAY 18, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements and Auditors' Report Management For For 4 Approve Profit Distribution Proposal and Final Dividend Management For For 5 Authorize Board to Decide on Matters Relating to the Declaration, Payment and Recommendation of 2016 Interim Dividends Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Elect Lu Zhengfei as Director and Authorize Board to Fix His Remuneration Management For For 8 Authorize Board to Fix Remuneration of Directors Management For For 9 Amend Articles of Association Management For For 10 Approve Issuance of Debt Financing Instruments Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Repurchase of Issued Share Capital Management For For SINOTRANS LTD. Meeting Date:MAY 18, 2016 Record Date:APR 15, 2016 Meeting Type:SPECIAL Ticker:598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued Share Capital Management For For SINOTRANS LTD. Meeting Date:MAY 18, 2016 Record Date:APR 15, 2016 Meeting Type:SPECIAL Ticker:598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CMB Financial Services Agreement and Related Transactions Management For For SK HYNIX INC. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Jun-ho as Inside Director Management For For 2.2 Elect Park Jeong-ho as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Approve Terms of Retirement Pay Management For For STANDARD CHARTERED PLC Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect David Conner as Director Management For For 5 Elect Bill Winters as Director Management For For 6 Re-elect Om Bhatt as Director Management For For 7 Re-elect Dr Kurt Campbell as Director Management For For 8 Re-elect Dr Louis Cheung as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Andy Halford as Director Management For For 11 Re-elect Dr Han Seung-soo as Director Management For For 12 Re-elect Christine Hodgson as Director Management For For 13 Re-elect Gay Huey Evans as Director Management For For 14 Re-elect Naguib Kheraj as Director Management For For 15 Re-elect Simon Lowth as Director Management For For 16 Re-elect Sir John Peace as Director Management For For 17 Re-elect Jasmine Whitbread as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STOREBRAND ASA Meeting Date:APR 13, 2016 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8a Approve Indicative Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8b Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11 Proposal to Disband the Board of Representatives Management For For 12 Amend Articles to Reflect Proposal to Disband Board of Representatives and Changes to Local Regulation Management For For 13a Reelect Birger Magnus as Director Management For For 13b Reelect Laila Dahlen as Director Management For For 13c Reelect Hakon Reistad Fure as Director Management For For 13d Reelect Gyrid Skalleberg Ingero as Director Management For For 13e Reelect Nils Are Karstad Lyso as Director Management For For 13f Reelect Karin Bing Orgland as Director Management For For 13g Reelect Martin Skancke as Director Management For For 13h Reelect Birger Magnus as Board Chairman Management For For 14a Reelect Terje R. Venold as Member of Nominating Committee Management For For 14b Elect Odd Ivar Biller as New Member of Nominating Committee Management For For 14c Reelect Per Otto Dyb as Member of Nominating Committee Management For For 14d Reelect Olaug Svarva as Member of Nominating Committee Management For For 14e Rlect Terje R. Venold Chairman of Nominating Committee Management For For 15 Amend Rules of Procedure for Nominating Committee Management For For 16 Approve Remuneration of Directors; Approve Remuneration for Committee Work; Approve Remuneration for Nominating Committee Management For For 17 Approve Remuneration of Auditors Management For For 18 Close Meeting Management None None SUN HUNG KAI & CO., LTD. Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:86 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Simon Chow Wing Charn as Director Management For For 2b Elect Peter Anthony Curry as Director Management For For 2c Elect Jonathan Andrew Cimino as Director Management For For 2d Elect Alan Stephen Jones as Director Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against TAKARA LEBEN CO., LTD. Meeting Date:JUN 27, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:8897 Security ID:J80744105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 9 Management For For 2.1 Elect Director Murayama, Yoshio Management For For 2.2 Elect Director Shimada, Kazuichi Management For For 2.3 Elect Director Okabe, Takeshi Management For For 2.4 Elect Director Tejima, Yoshitaka Management For For 2.5 Elect Director Kitagawa, Toshiya Management For For 2.6 Elect Director Hara, Tadayuki Management For For 2.7 Elect Director Takaara, Mika Management For For 2.8 Elect Director Shida, Hitoshi Management For For 3 Appoint Statutory Auditor Kimura, Shunji Management For Against TELECOM ITALIA SPA Meeting Date:MAY 25, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:TIT Security ID:T92778108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Report Management For Against 4 Approve 2016-2019 Special Award Plan Management For Against 5 Approve Decrease in Size of Board Management For For 6 Approve Change in Company Name to TIM SpA Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:APR 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Yitzhak Peterburg as Director Until the 2019 Annual Meeting of Shareholders Management For For 1b Reelect Arie Belldegrun as Director Until the 2019 Annual Meeting of Shareholders Management For For 1c Reelect Amir Elstein as Director Until the 2019 Annual Meeting of Shareholders Management For For 2 Amend Compensation Policy for the Directors and Officers of the Company Management For For 2a Vote FOR if you are a controlling shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against 3a Approve an Increase to the Fees Payable to Erez Vigodman, CEO Management For For 3b Approve Amendment to Annual Cash Bonus Objectives and Payout Terms for Erez Vigodman, CEO Management For For 3c Approve Amendment to Annual Equity Awards for Erez Vigodman, CEO Management For For 4 Approve Amendment to the 2015 Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder Management For For 5 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For THYSSENKRUPP AG Meeting Date:JAN 29, 2016 Record Date:JAN 07, 2016 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015/2016 Management For For UBS GROUP AG Meeting Date:MAY 10, 2016 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of 0.60 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.25 Million Management For For 5 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 28.5 Million Management For For 6.1.1 Reelect Axel Weber as Director and Board Chairman Management For For 6.1.2 Reelect Michel Demare as Director Management For For 6.1.3 Reelect David Sidwell as Director Management For For 6.1.4 Reelect Reto Francioni as Director Management For For 6.1.5 Reelect Ann Godbehere as Director Management For For 6.1.6 Reelect William Parrett as Director Management For For 6.1.7 Reelect Isabelle Romy as Director Management For For 6.1.8 Reelect Beatrice Weder di Mauro as Director Management For For 6.1.9 Reelect Joseph Yam as Director Management For For 6.2.1 Elect Robert Scully as Director Management For For 6.2.2 Elect Dieter Wemmer as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 30, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.47 per Share Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify PwC Wirtschaftspruefung GmbH as Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Jutta Kath as Supervisory Board Member Management For For 7.2 Elect Rudolf Koenighofer as Supervisory Board Member Management For For VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOESTALPINE AG Meeting Date:JUL 01, 2015 Record Date:JUN 21, 2015 Meeting Type:ANNUAL Ticker:VOE Security ID:A9101Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For XINYI GLASS HOLDINGS LTD. Meeting Date:MAY 31, 2016 Record Date:MAY 26, 2016 Meeting Type:ANNUAL Ticker:868 Security ID:G9828G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Sze Nang Sze as Director Management For For 3A2 Elect Li Ching Leung as Director Management For For 3A3 Elect Wong Ying Wai as Director Management For For 3A4 Elect Tran Chuen Wah, John as Director Management For For 3A5 Elect Tam Wai Hung, David as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Authorize Repurchase of Issued Share Capital Management For For 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Reissuance of Repurchased Shares Management For Against XL GROUP PLC Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Stephen J. O. Catlin Management For For 1.3 Elect Director Dale R. Comey Management For For 1.4 Elect Director Claus-Michael Dill Management For For 1.5 Elect Director Robert R. Glauber Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Joseph Mauriello Management For For 1.9 Elect Director Eugene M. McQuade Management For For 1.10 Elect Director Michael S. McGavick Management For For 1.11 Elect Director Clayton S. Rose Management For For 1.12 Elect Director Anne Stevens Management For For 1.13 Elect Director John M. Vereker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Omnibus Stock Plan Management For For XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Cancellation of Capital Authorization Management For For 3 Approve Acquisition XL-Ireland ordinary shares by XL-Bermuda Management For For 4 Approve Authorization of Directors to Allot XL-Ireland Ordinary Shares to XL-Bermuda Management For For 5 Approve Ireland Reserve Application Proposal Management For For 6 Amend Articles Re: Ireland Memorandum Amendment Proposal Management For For 7 Amend Articles Re: Ireland Articles Amendment Proposal Management For For 8 Amend Bye-Law Re: Bermuda Bye-Law Threshold Proposal Management For For 9 Amend Articles Re: Bermuda Merger and Amalgamation Threshold Proposal Management For For 10 Amend Articles Re: Bermuda Repurchase Right Proposal Management For Against 11 Adjourn Meeting Management For Against XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:COURT Ticker:XL Security ID:G98290111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Adjourn Meeting Management For For Franklin Mutual Quest Fund ADVANCED EMISSIONS SOLUTIONS, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:ADES Security ID:00770C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Bradley Gabbard Management For For 1.2 Elect Director Derek C. Johnson Management For Withhold 1.3 Elect Director Paul A. Lang Management For Withhold 1.4 Elect Director Gilbert Li Management For For 1.5 Elect Director R. Carter Pate Management For For 1.6 Elect Director L. Heath Sampson Management For For 1.7 Elect Director J. Taylor Simonton Management For Withhold 1.8 Elect Director L. Spencer Wells Management For For 2 Ratify Hein & Associates LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For AGEAS SA/NV Meeting Date:APR 27, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Press Release of March 14, 2016 Management None None 3.1.1 Receive Directors' Reports (Non-Voting) Management None None 3.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 3.1.3 Adopt Financial Statements Management For For 3.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 3.2.2 Approve Dividends of EUR 1.65 Per Share Management For For 3.3.1 Approve Discharge of Directors Management For For 3.3.2 Approve Discharge of Auditors Management For For 4.1 Discussion on Company's Corporate Governance Structure Management None None 4.2 Discuss and Approve Remuneration Report Management For For 5.1 Elect Yvonne Lang Ketterer as Independent Director Management For For 5.2 Elect Antonio Cano as Executive Director Management For For 5.3 Reelect Jane Murphy as Independent Director Management For For 5.4 Reelect Lucrezia Reichlin as Independent Director Management For For 5.5 Reelect Richard Jackson as Independent Director Management For For 6.1 Approve Cancellation of 7,207,962 Repurchased Shares Management For For 6.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 6.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 6.3 Change Date of Annual Meeting Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Close Meeting Management None None ALLY FINANCIAL INC. Meeting Date:MAY 03, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Maureen A. Breakiron-Evans Management For For 1.4 Elect Director Mayree C. Clark Management For For 1.5 Elect Director Stephen A. Feinberg Management For For 1.6 Elect Director Kim S. Fennebresque Management For For 1.7 Elect Director Marjorie Magner Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Michael F. Steib Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 1.11 Elect Director Jeffrey J. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ALTERA CORPORATION Meeting Date:OCT 06, 2015 Record Date:AUG 12, 2015 Meeting Type:SPECIAL Ticker:ALTR Security ID:021441100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALTRIA GROUP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For Against 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For Against 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Health Impacts of Additives and Chemicals in Products Shareholder Against Against 5 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director George L. Miles, Jr. Management For For 1i Elect Director Henry S. Miller Management For For 1j Elect Director Robert S. Miller Management For For 1k Elect Director Linda A. Mills Management For For 1l Elect Director Suzanne Nora Johnson Management For For 1m Elect Director John A. Paulson Management For For 1n Elect Director Ronald A. Rittenmeyer Management For For 1o Elect Director Douglas M. Steenland Management For For 1p Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For B/E AEROSPACE, INC. Meeting Date:JUL 30, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For Withhold 1.2 Elect Director David J. Anderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Deferred Share Bonus Plan Management For For BB&T CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director James A. Faulkner Management For For 1.5 Elect Director I. Patricia Henry Management For For 1.6 Elect Director Eric C. Kendrick Management For For 1.7 Elect Director Kelly S. King Management For For 1.8 Elect Director Louis B. Lynn Management For For 1.9 Elect Director Edward C. Milligan Management For For 1.10 Elect Director Charles A. Patton Management For For 1.11 Elect Director Nido R. Qubein Management For Against 1.12 Elect Director William J. Reuter Management For For 1.13 Elect Director Tollie W. Rich, Jr. Management For For 1.14 Elect Director Christine Sears Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against BLUESTEM GROUP INC. Meeting Date:JUN 21, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:BGRP Security ID:09628D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles H. Cremens Management For Withhold 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Thomas L. Fairfield Management For Withhold 1.4 Elect Director Thomas F. Maher Management For For 1.5 Elect Director Steven H. Nave Management For For 1.6 Elect Director Scott A. Schroepfer Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Reappoint KPMG LLP as Auditors Management For For 6 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 7 Re-elect Richard Burrows as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Sue Farr as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Savio Kwan as Director Management For For 12 Re-elect Pedro Malan as Director Management For For 13 Re-elect Christine Morin-Postel as Director Management For For 14 Re-elect Gerry Murphy as Director Management For For 15 Re-elect Dimitri Panayotopoulos as Director Management For For 16 Re-elect Kieran Poynter as Director Management For For 17 Re-elect Ben Stevens as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve 2016 Long-Term Incentive Plan Management For For 22 Approve 2016 Sharesave Scheme Management For For 23 Authorise EU Political Donations and Expenditure Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Board Management For For 3 Approve 2015 Audited Financial Statements Management For For 4 Approve 2015 Profit Distribution Plan and Final Dividend Management For For 5 Approve 2015 Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and Authorize Directors' Committee to Fix Their Remuneration Management For For 7 Approve Mutual Coal Supply Agreement, Annual Caps and Related Transactions Management For For 8 Approve Mutual Supplies and Services Agreement, Annual Caps and Related Transactions Management For For 9 Approve Financial Services Agreement, Annual Caps and Related Transactions Management For For 10.01 Elect Li Dong as Director Management For For 10.02 Elect Zhao Jibin as Director Management For For 11 Elect Zhou Dayu as Supervisor Management For For CIT GROUP INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael A. Carpenter Management For For 1c Elect Director Alan Frank Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director Steven T. Mnuchin Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director John J. Oros Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Amend Charter to Remove NOL Provision Management For For CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di lorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPV32346 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Mike Biggs as Director Management For For 5 Re-elect Paul Geddes as Director Management For For 6 Re-elect Jane Hanson as Director Management For For 7 Re-elect Sebastian James as Director Management For For 8 Re-elect Andrew Palmer as Director Management For For 9 Re-elect John Reizenstein as Director Management For For 10 Re-elect Clare Thompson as Director Management For For 11 Elect Richard Ward as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For EASTMAN KODAK COMPANY Meeting Date:MAY 24, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:KODK Security ID:277461406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark S. Burgess Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director James V. Continenza Management For For 1.4 Elect Director Matthew A. Doheny Management For For 1.5 Elect Director John A. Janitz Management For For 1.6 Elect Director George Karfunkel Management For For 1.7 Elect Director Jason New Management For For 1.8 Elect Director William G. Parrett Management For For 1.9 Elect Director Derek Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FOREST CITY ENTERPRISES, INC. Meeting Date:OCT 20, 2015 Record Date:AUG 31, 2015 Meeting Type:SPECIAL Ticker:FCE.A Security ID:345550107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization to Facilitate Transition to REIT Status Management For For 2 Amend Articles of Incorporation to Add Provisions Necessary to Authorize Forest City to Declare and Pay a Special Dividend Part in Stock and Part in Cash in a Manner in which Shareholders May Receive the Dividend in Different Forms Management For For 3 Amend REIT Charter to Increase or Decrease the Aggregate Number of Shares of REIT Stock or the Number of Shares Any Class or Series of Shares of REIT Stock that the REIT is Authorized to Issue Management For Against 4 Approve Provision in the REIT Charter and Provision in the Amended and Restated REIT Bylaws to Grant the REIT Board of Directors, with Certain Limited Exceptions and Exclusive Power to Amend the REIT Bylaws Management For Against 5 Provide Right to Call Special Meeting Management For Against 6 Adjourn Meeting Management For Against FOREST CITY REALTY TRUST, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:FCE.A Security ID:345605109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Scott S. Cowen Management For Withhold 1.3 Elect Director Michael P. Esposito, Jr. Management For For 1.4 Elect Director Stan Ross Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GLAXOSMITHKLINE PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Vindi Banga as Director Management For For 4 Elect Dr Jesse Goodman as Director Management For For 5 Re-elect Sir Philip Hampton as Director Management For For 6 Re-elect Sir Andrew Witty as Director Management For For 7 Re-elect Sir Roy Anderson as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For For 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Urs Rohner as Director Management For For 13 Re-elect Dr Moncef Slaoui as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For Against GUARANTY BANCORP Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Edward B. Cordes Management For For 1B Elect Director John M. Eggemeyer Management For For 1C Elect Director Keith R. Finger Management For For 1D Elect Director Stephen D. Joyce Management For For 1E Elect Director Gail H. Klapper Management For For 1F Elect Director Stephen G. McConahey Management For For 1G Elect Director Paul W. Taylor Management For For 1H Elect Director W. Kirk Wycoff Management For For 1I Elect Director Albert C. Yates Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 03, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alison Cooper as Director Management For For 5 Re-elect David Haines as Director Management For For 6 Re-elect Michael Herlihy as Director Management For For 7 Re-elect Matthew Phillips as Director Management For For 8 Re-elect Oliver Tant as Director Management For For 9 Re-elect Mark Williamson as Director Management For For 10 Re-elect Karen Witts as Director Management For For 11 Re-elect Malcolm Wyman as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Approve Change of Company Name to Imperial Brands plc Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For Withhold 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. Macdonald Management For For 1.8 Elect Director Michael C. Morgan Management For For 1.9 Elect Director Arthur C. Reichstetter Management For For 1.10 Elect Director Fayez Sarofim Management For For 1.11 Elect Director C. Park Shaper Management For For 1.12 Elect Director William A. Smith Management For For 1.13 Elect Director Joel V. Staff Management For For 1.14 Elect Director Robert F. Vagt Management For For 1.15 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 4 Report on Methane Emissions Management Shareholder Against Against 5 Report on Sustainability, Including Human Rights Shareholder Against Against 6 Report on Steps Taken to Increase Board Diversity Shareholder Against Against KLX INC. Meeting Date:AUG 26, 2015 Record Date:JUN 29, 2015 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director John T. Collins Management For For 1.3 Elect Director Peter V. Del Presto Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:SEP 11, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Interim Dividend from Distributable Reserves Management For For 3 Insert Article 32.3 Re: Authorize Board to Distribute Interim Dividends from Distributable Reserves Management For For 4 Close Meeting Management None None KONINKLIJKE KPN NV Meeting Date:APR 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.114 Per Share Management For For 7 Decrease Share Capital with Repayment to Shareholders Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Ratify Ernst & Young Accountants LLP as Auditors Management For For 11 Opportunity to Make Recommendations Management None None 12 Relect P.A.M. van Bommel to Supervisory Board Management For For 13 Announce Vacancies on the Board Management None None 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Approve Cancellation of Repurchased Shares Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 18 Close Meeting Management None None LEE ENTERPRISES, INCORPORATED Meeting Date:FEB 17, 2016 Record Date:DEC 24, 2015 Meeting Type:ANNUAL Ticker:LEE Security ID:523768109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary E. Junck Management For For 1.2 Elect Director Herbert W. Moloney, III Management For For 1.3 Elect Director Kevin D. Mowbray Management For For 2 Ratify KPMG LLP as Auditors Management For For MACY'S, INC. Meeting Date:MAY 20, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:M Security ID:55616P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Stephen F. Bollenbach Management For For 1c Elect Director John A. Bryant Management For For 1d Elect Director Deirdre P. Connelly Management For For 1e Elect Director Leslie D. Hale Management For For 1f Elect Director William H. Lenehan Management For For 1g Elect Director Sara Levinson Management For For 1h Elect Director Terry J. Lundgren Management For For 1i Elect Director Joyce M. Roche Management For For 1j Elect Director Paul C. Varga Management For For 1k Elect Director Craig E. Weatherup Management For For 1l Elect Director Marna C. Whittington Management For For 1m Elect Director Annie Young-Scrivner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NEW MEDIA INVESTMENT GROUP INC. Meeting Date:MAY 25, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:NEWM Security ID:64704V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore P. Janulis Management For For 1.2 Elect Director Michael E. Reed Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NOVARTIS AG Meeting Date:FEB 23, 2016 Record Date:JAN 22, 2016 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.70 per Share Management For For 4 Approve CHF 24.9 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Authorize Repurchase of up to CHF 10 Billion in Issued Share Capital Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.16 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 93 Million Management For For 6.3 Approve Remuneration Report (Non-Binding) Management For For 7.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 7.2 Reelect Nancy Andrews as Director Management For For 7.3 Reelect Dimitri Azar as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Tom Buechner as Director Management For For 7.12 Elect Elizabeth Doherty as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Andreas Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against NRG ENERGY, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director Terry G. Dallas Management For For 1.6 Elect Director Mauricio Gutierrez Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Proxy Access Shareholder None For 6 Report on Lobbying Payments and Political Contributions Shareholder Against For NRG YIELD, INC. Meeting Date:APR 26, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:NYLD.A Security ID:62942X405 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Chlebowski Management For For 1.2 Elect Director Mauricio Gutierrez Management For For 1.3 Elect Director Kirkland B. Andrews Management For For 1.4 Elect Director Brian R. Ford Management For For 1.5 Elect Director Ferrell P. McClean Management For For 1.6 Elect Director Christopher S. Sotos Management For For 2 Amend Charter to Allow Removal of Directors With or Without Cause by Majority Vote Management For For 3 Ratify KPMG LLP as Auditors Management For For PINNACLE ENTERTAINMENT, INC. Meeting Date:MAR 15, 2016 Record Date:FEB 08, 2016 Meeting Type:SPECIAL Ticker:PNK Security ID:723456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Martin Scicluna as Director Management For For 4 Re-elect Stephen Hester as Director Management For For 5 Elect Scott Egan as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Re-elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Elect Martin Strobel as Director Management For For 12 Re-elect Johanna Waterous as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Approve Directors' Fees Management For For 23 Amend Articles of Association Management For For 24 Amend Articles of Association Management For For 25 Approve Final Dividend Management For For SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTRUST BANKS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr Management For For 1.8 Elect Director Frank P. Scruggs, Jr. Management For For 1.9 Elect Director Bruce L. Tanner Management For For 1.10 Elect Director Thomas R. Watjen Management For For 1.11 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:NOV 03, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish Public Policy Board Committee Shareholder Against Against TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:APR 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Yitzhak Peterburg as Director Until the 2019 Annual Meeting of Shareholders Management For For 1b Reelect Arie Belldegrun as Director Until the 2019 Annual Meeting of Shareholders Management For For 1c Reelect Amir Elstein as Director Until the 2019 Annual Meeting of Shareholders Management For For 2 Amend Compensation Policy for the Directors and Officers of the Company Management For For 2a Vote FOR if you are a controlling shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against 3a Approve an Increase to the Fees Payable to Erez Vigodman, CEO Management For For 3b Approve Amendment to Annual Cash Bonus Objectives and Payout Terms for Erez Vigodman, CEO Management For For 3c Approve Amendment to Annual Equity Awards for Erez Vigodman, CEO Management For For 4 Approve Amendment to the 2015 Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder Management For For 5 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Herbert L. Henkel Management For For 1d Elect Director Siddharth N. (Bobby) Mehta Management For For 1e Elect Director Jacques P. Perold Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 26, 2016 Record Date:JAN 29, 2016 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIME WARNER CABLE INC. Meeting Date:JUL 01, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Thomas H. Castro Management For For 1c Elect Director David C. Chang Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Peter R. Haje Management For For 1f Elect Director Donna A. James Management For For 1g Elect Director Don Logan Management For For 1h Elect Director Robert D. Marcus Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TIME WARNER CABLE INC. Meeting Date:SEP 21, 2015 Record Date:JUL 28, 2015 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TRONOX LIMITED Meeting Date:MAY 25, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For Withhold 1.4 Elect Director Peter Johnston Management For For 1.5 Elect Director Ilan Kaufthal Management For Withhold 1.6 Elect Director Jeffry N. Quinn Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 24, 2015 Meeting Type:ANNUAL Ticker:FOX Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For UNIQA INSURANCE GROUP AG Meeting Date:MAY 30, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.47 per Share Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify PwC Wirtschaftspruefung GmbH as Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Jutta Kath as Supervisory Board Member Management For For 7.2 Elect Rudolf Koenighofer as Supervisory Board Member Management For For VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOSSLOH AG Meeting Date:MAY 25, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:VOS Security ID:D9494V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3.1 Approve Discharge of Management Board for Fiscal 2015 Management For For 3.2 Postpone Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 6 Amend Corporate Purpose Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Corporate Values and Policies on Investments in Companies Tied to Genocide Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 26, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Lowndes A. Smith as Director Management For For 1.3 Elect Gary C. Tolman as Director Management For For 2.1 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 2.2 Elect Jennifer L. Pitts as Director for HG Re Ltd. Management For For 2.3 Elect Christine Repasy as Director for HG Re Ltd. Management For For 2.4 Elect John Sinkus as Director for HG Re Ltd. Management For For 3.1 Elect Lysa Brown as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.2 Elect Kevin Pearson as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.4 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.1 Elect Raymond Barrette as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.4 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 5.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 5.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 5.3 Elect Kevin Pearson as Director for Split Rock Insurance, Ltd. Management For For 5.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 6.1 Elect Sarah Kolar as Director for Grand Marais Capital Limited Management For For 6.2 Elect Jonah Pfeffer as Director for Grand Marais Capital Limited Management For For 6.3 Elect Davinia Smith as Director for Grand Marais Capital Limited Management For For 7.1 Elect Sarah Kolar as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.2 Elect Paul McDonough as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.4 Elect John Treacy as Director for Any New Non-United States Operating Subsidiary Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Mutual Shares Fund ACE LIMITED Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Shares Management For For 2 Change Company Name to Chubb Limited Management For For 3 Issue Shares in Connection with Merger Management For For 4.1 Elect Sheila P. Burke as Director Management For For 4.2 Elect James I. Cash, Jr. as Director Management For For 4.3 Elect Lawrence W. Kellner as Director Management For For 4.4 Elect James M. Zimmerman as Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against ALEXANDER'S, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Roth Management For For 1.2 Elect Director Thomas R. DiBenedetto Management For For 1.3 Elect Director Wendy A. Silverstein Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ALLEGHANY CORPORATION Meeting Date:APR 22, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Karen Brenner Management For For 1b Elect Director John G. Foos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLY FINANCIAL INC. Meeting Date:MAY 03, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Maureen A. Breakiron-Evans Management For For 1.4 Elect Director Mayree C. Clark Management For For 1.5 Elect Director Stephen A. Feinberg Management For For 1.6 Elect Director Kim S. Fennebresque Management For For 1.7 Elect Director Marjorie Magner Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Michael F. Steib Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 1.11 Elect Director Jeffrey J. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ALTERA CORPORATION Meeting Date:OCT 06, 2015 Record Date:AUG 12, 2015 Meeting Type:SPECIAL Ticker:ALTR Security ID:021441100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALTRIA GROUP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For Against 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For Against 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Health Impacts of Additives and Chemicals in Products Shareholder Against Against 5 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Ralph de la Vega Management For For 1f Elect Director Anne L. Lauvergeon Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director Theodore J. Leonsis Management For For 1i Elect Director Richard C. Levin Management For For 1j Elect Director Samuel J. Palmisano Management For For 1k Elect Director Daniel L. Vasella Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Prepare Employment Diversity Report Shareholder Against Against 6 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director George L. Miles, Jr. Management For For 1i Elect Director Henry S. Miller Management For For 1j Elect Director Robert S. Miller Management For For 1k Elect Director Linda A. Mills Management For For 1l Elect Director Suzanne Nora Johnson Management For For 1m Elect Director John A. Paulson Management For For 1n Elect Director Ronald A. Rittenmeyer Management For For 1o Elect Director Douglas M. Steenland Management For For 1p Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For B/E AEROSPACE, INC. Meeting Date:JUL 30, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For Withhold 1.2 Elect Director David J. Anderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Deferred Share Bonus Plan Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Diane Schueneman as Director Management For For 4 Elect Jes Staley as Director Management For For 5 Elect Sir Gerry Grimstone as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect John McFarlane as Director Management For For 11 Re-elect Tushar Morzaria as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Diane de Saint Victor as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For Against 20 Authorise Issue of Equity in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For Against BARCLAYS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:SPECIAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Barclays Group's Shareholding in Barclays Africa Group Limited Management For For BAXALTA INCORPORATED Meeting Date:MAY 27, 2016 Record Date:APR 11, 2016 Meeting Type:SPECIAL Ticker:BXLT Security ID:07177M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:SPECIAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for BG Group plc by Royal Dutch Shell plc Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:COURT Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Reappoint KPMG LLP as Auditors Management For For 6 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 7 Re-elect Richard Burrows as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Sue Farr as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Savio Kwan as Director Management For For 12 Re-elect Pedro Malan as Director Management For For 13 Re-elect Christine Morin-Postel as Director Management For For 14 Re-elect Gerry Murphy as Director Management For For 15 Re-elect Dimitri Panayotopoulos as Director Management For For 16 Re-elect Kieran Poynter as Director Management For For 17 Re-elect Ben Stevens as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve 2016 Long-Term Incentive Plan Management For For 22 Approve 2016 Sharesave Scheme Management For For 23 Authorise EU Political Donations and Expenditure Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CA, INC. Meeting Date:AUG 05, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For For 1B Elect Director Raymond J. Bromark Management For For 1C Elect Director Gary J. Fernandes Management For For 1D Elect Director Michael P. Gregoire Management For For 1E Elect Director Rohit Kapoor Management For For 1F Elect Director Jeffrey G. Katz Management For For 1G Elect Director Kay Koplovitz Management For For 1H Elect Director Christopher B. Lofgren Management For For 1I Elect Director Richard Sulpizio Management For For 1J Elect Director Laura S. Unger Management For For 1K Elect Director Arthur F. Weinbach Management For For 1L Elect Director Renato (Ron) Zambonini Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For CHUBB LIMITED Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary A. Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John Edwardson Management For For 5.9 Elect Director Lawrence W. Kellner Management For For 5.10 Elect Director Leo F. Mullin Management For For 5.11 Elect Director Kimberly Ross Management For For 5.12 Elect Director Robert Scully Management For For 5.13 Elect Director Eugene B. Shanks, Jr. Management For For 5.14 Elect Director Theodore E. Shasta Management For For 5.15 Elect Director David Sidwell Management For For 5.16 Elect Director Olivier Steimer Management For For 5.17 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Issue Shares Without Preemptive Rights Management For For 10 Approve Omnibus Stock Plan Management For For 11.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 11.2 Approve Remuneration of Executive Committee in the Amount of CHF 44 Million for Fiscal 2017 Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For Against CIGNA CORPORATION Meeting Date:DEC 03, 2015 Record Date:OCT 22, 2015 Meeting Type:SPECIAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CIGNA CORPORATION Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Cordani Management For For 1.2 Elect Director Isaiah Harris, Jr. Management For For 1.3 Elect Director Jane E. Henney Management For For 1.4 Elect Director Donna F. Zarcone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For CIT GROUP INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael A. Carpenter Management For For 1c Elect Director Alan Frank Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director Steven T. Mnuchin Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director John J. Oros Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Amend Charter to Remove NOL Provision Management For For CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against For CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di lorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.13 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Leo W. Houle as Non- Executive Director Management For Against 3.e Reelect Peter Kalantzis as Non-Executive Director Management For For 3.f Reelect John B. Lanaway as Non-Executive Director Management For For 3.g Reelect Guido Tabellini as Non-Executive Director Management For For 3.h Reelect Jacqueline A. Tammenoms Bakker as Non-Executive Director Management For For 3.i Reelect Jacques Theurillat as Non-Executive Director Management For For 3.j Reelect Suzanne Heywood as Non-Executive Director Management For Against 3.k Reelect Silke Scheiber as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Authorize Cancellation of Special Voting Shares and Common Shares Held in Treasury Management For For 6 Close Meeting Management None None COLUMBIA BANKING SYSTEM, INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David A. Dietzler Management For For 1b Elect Director Melanie J. Dressel Management For For 1c Elect Director Craig D. Eerkes Management For For 1d Elect Director Ford Elsaesser Management For For 1e Elect Director Mark A. Finkelstein Management For For 1f Elect Director John P. Folsom Management For For 1g Elect Director Thomas M. Hulbert Management For For 1h Elect Director Michelle M. Lantow Management For For 1i Elect Director S. Mae Fujita Numata Management For For 1j Elect Director Elizabeth Seaton Management For For 1k Elect Director William T. Weyerhaeuser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CONSOL ENERGY INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas J. Deluliis Management For For 1.2 Elect Director Alvin R. Carpenter Management For For 1.3 Elect Director William E. Davis Management For For 1.4 Elect Director Maureen E. Lally-Green Management For For 1.5 Elect Director Gregory A. Lanham Management For For 1.6 Elect Director Bernard Lanigan, Jr. Management For For 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director Joseph P. Platt Management For For 1.9 Elect Director William P. Powell Management For For 1.10 Elect Director Edwin S. Roberson Management For For 1.11 Elect Director William N. Thorndike, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against EDGEWELL PERSONAL CARE COMPANY Meeting Date:JAN 25, 2016 Record Date:NOV 25, 2015 Meeting Type:ANNUAL Ticker:EPC Security ID:28035Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hatfield Management For For 1b Elect Director Daniel J. Heinrich Management For For 1c Elect Director Carla C. Hendra Management For For 1d Elect Director R. David Hoover Management For For 1e Elect Director John C. Hunter, III Management For For 1f Elect Director Rakesh Sachdev Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against EMC CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald J. Carty Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director James S. DiStasio Management For For 1d Elect Director John R. Egan Management For For 1e Elect Director William D. Green Management For For 1f Elect Director Jami Miscik Management For For 1g Elect Director Paul Sagan Management For For 1h Elect Director Laura J. Sen Management For For 1i Elect Director Joseph M. Tucci Management For For 2 Ratify Pricewaterhousecoopers Llp as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENERGIZER HOLDINGS, INC. Meeting Date:FEB 01, 2016 Record Date:DEC 03, 2015 Meeting Type:ANNUAL Ticker:ENR Security ID:29272W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Mulcahy Management For For 1.2 Elect Director Alan R. Hoskins Management For For 1.3 Elect Director Kevin J. Hunt Management For For 1.4 Elect Director Patrick J. Moore Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Approve Executive Incentive Bonus Plan Management For For FCB FINANCIAL HOLDINGS, INC. Meeting Date:MAY 16, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:FCB Security ID:30255G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Bernikow Management For For 1.2 Elect Director Thomas E. Constance Management For For 1.3 Elect Director William L. Mack Management For For 1.4 Elect Director Frederic Salerno Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FEDERAL SIGNAL CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:FSS Security ID:313855108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Goodwin Management For For 1.2 Elect Director Paul W. Jones Management For For 1.3 Elect Director Bonnie C. Lind Management For For 1.4 Elect Director Dennis J. Martin Management For For 1.5 Elect Director Richard R. Mudge Management For For 1.6 Elect Director William F. Owens Management For For 1.7 Elect Director Brenda L. Reichelderfer Management For For 1.8 Elect Director Jennifer L. Sherman Management For For 1.9 Elect Director John L. Workman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For FMC CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:FMC Security ID:302491303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre Brondeau Management For For 1b Elect Director Eduardo E. Cordeiro Management For For 1c Elect Director G. Peter D'Aloia Management For For 1d Elect Director C. Scott Greer Management For For 1e Elect Director K'Lynne Johnson Management For For 1f Elect Director Dirk A. Kempthorne Management For For 1g Elect Director Paul J. Norris Management For For 1h Elect Director Robert C. Pallash Management For For 1i Elect Director William H. Powell Management For For 1j Elect Director Vincent R. Volpe, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against FORESTAR GROUP INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:FOR Security ID:346233109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Ashton Hudson Management For For 1.2 Elect Director Richard M. Smith Management For For 1.3 Elect Director Richard D. Squires Management For For 1.4 Elect Director Phillip J. Weber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For Withhold 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Increase Authorized Common Stock Management For Against 6 Provide Directors May Be Removed With or Without Cause. Management For For 7 Approve Omnibus Stock Plan Management For For 8 Report on Actions to Reduce Impact of Enhanced Oil Recovery Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Linda R. Gooden Management For For 1d Elect Director Joseph Jimenez Management For For 1e Elect Director Kathryn V. Marinello Management For For 1f Elect Director Jane L. Mendillo Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against GUARANTY BANCORP Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Edward B. Cordes Management For For 1B Elect Director John M. Eggemeyer Management For For 1C Elect Director Keith R. Finger Management For For 1D Elect Director Stephen D. Joyce Management For For 1E Elect Director Gail H. Klapper Management For For 1F Elect Director Stephen G. McConahey Management For For 1G Elect Director Paul W. Taylor Management For For 1H Elect Director W. Kirk Wycoff Management For For 1I Elect Director Albert C. Yates Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 23, 2016 Record Date:JAN 26, 2016 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For Against 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HP INC. Meeting Date:APR 04, 2016 Record Date:FEB 05, 2016 Meeting Type:ANNUAL Ticker:HPQ Security ID:40434L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director Shumeet Banerji Management For For 1c Elect Director Carl Bass Management For For 1d Elect Director Robert R. Bennett Management For For 1e Elect Director Charles V. Bergh Management For For 1f Elect Director Stacy Brown-Philpot Management For For 1g Elect Director Stephanie A. Burns Management For For 1h Elect Director Mary Anne Citrino Management For For 1i Elect Director Rajiv L. Gupta Management For For 1j Elect Director Stacey Mobley Management For For 1k Elect Director Subra Suresh Management For For 1l Elect Director Dion J. Weisler Management For For 1m Elect Director Margaret C. Whitman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Cumulative Voting Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:APR 29, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas B. Fargo Management For For 1.2 Elect Director John K. Welch Management For For 1.3 Elect Director Stephen R. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 03, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alison Cooper as Director Management For For 5 Re-elect David Haines as Director Management For For 6 Re-elect Michael Herlihy as Director Management For For 7 Re-elect Matthew Phillips as Director Management For For 8 Re-elect Oliver Tant as Director Management For For 9 Re-elect Mark Williamson as Director Management For For 10 Re-elect Karen Witts as Director Management For For 11 Re-elect Malcolm Wyman as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Approve Change of Company Name to Imperial Brands plc Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For INTERNATIONAL PAPER COMPANY Meeting Date:MAY 09, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Joan E. Spero Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against KINDER MORGAN, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For Withhold 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. Macdonald Management For For 1.8 Elect Director Michael C. Morgan Management For For 1.9 Elect Director Arthur C. Reichstetter Management For For 1.10 Elect Director Fayez Sarofim Management For For 1.11 Elect Director C. Park Shaper Management For For 1.12 Elect Director William A. Smith Management For For 1.13 Elect Director Joel V. Staff Management For For 1.14 Elect Director Robert F. Vagt Management For For 1.15 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 4 Report on Methane Emissions Management Shareholder Against Against 5 Report on Sustainability, Including Human Rights Shareholder Against Against 6 Report on Steps Taken to Increase Board Diversity Shareholder Against Against KLX INC. Meeting Date:AUG 26, 2015 Record Date:JUN 29, 2015 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director John T. Collins Management For For 1.3 Elect Director Peter V. Del Presto Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:SEP 11, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Interim Dividend from Distributable Reserves Management For For 3 Insert Article 32.3 Re: Authorize Board to Distribute Interim Dividends from Distributable Reserves Management For For 4 Close Meeting Management None None KONINKLIJKE KPN NV Meeting Date:APR 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.114 Per Share Management For For 7 Decrease Share Capital with Repayment to Shareholders Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Ratify Ernst & Young Accountants LLP as Auditors Management For For 11 Opportunity to Make Recommendations Management None None 12 Relect P.A.M. van Bommel to Supervisory Board Management For For 13 Announce Vacancies on the Board Management None None 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Approve Cancellation of Repurchased Shares Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 18 Close Meeting Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 1.50 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Philippe Dauman as Director Management For For 4.1d Reelect Paul Desmarais as Director Management For For 4.1e Reelect Oscar Fanjul as Director Management For For 4.1f Reelect Alexander Gut as Director Management For For 4.1g Reelect Bruno Lafont as Director Management For For 4.1h Reelect Gerard Lamarche as Director Management For For 4.1i Reelect Adrian Loader as Director Management For For 4.1j Reelect Nassef Sawiris as Director Management For For 4.1k Reelect Thomas Schmidheiny as Director Management For For 4.1l Reelect Hanne Sorensen as Director Management For For 4.1m Reelect Dieter Spaelti as Director Management For For 4.2 Elect Juerg Oleas as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.4.1 Appoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.4.2 Appoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.5.1 Ratify Ernst & Young AG as Auditors Management For For 4.5.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against MACY'S, INC. Meeting Date:MAY 20, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:M Security ID:55616P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Stephen F. Bollenbach Management For For 1c Elect Director John A. Bryant Management For For 1d Elect Director Deirdre P. Connelly Management For For 1e Elect Director Leslie D. Hale Management For For 1f Elect Director William H. Lenehan Management For For 1g Elect Director Sara Levinson Management For For 1h Elect Director Terry J. Lundgren Management For For 1i Elect Director Joyce M. Roche Management For For 1j Elect Director Paul C. Varga Management For For 1k Elect Director Craig E. Weatherup Management For For 1l Elect Director Marna C. Whittington Management For For 1m Elect Director Annie Young-Scrivner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MARATHON OIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:DEC 02, 2015 Record Date:NOV 19, 2015 Meeting Type:SPECIAL Ticker:NOK1V Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Issue 2.1 Billion Shares in Connection with Acquisition of Alcatel Lucent Management For For 7 Amend Articles Re: Corporate Purpose; Board-Related; General Meeting Management For For 8 Fix Number of Directors at Ten; Elect Louis Hughes, Jean Monty, and Olivier Piou as Directors Management For For 9 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Louis R. Hughes, Jean C. Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa and Kari Stadigh as Directors; Elect Carla Smits-Nusteling as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:JUN 16, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Ordinary Dividends of EUR 0.16 Per Share; Approve Additional Dividends of EUR 0.10 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 185,000 for Vice Chairman, and EUR 160,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Nine Management For For 12.1 Elect Vivek Badrinath as Director Management For For 12.2 Elect Bruce Brown as Director Management For For 12.3 Elect Louis R. Hughes as Director Management For For 12.4 Elect Jean C. Monty as Director Management For For 12.5 Elect Elizabeth Nelson as Director Management For For 12.6 Elect Olivier Piou as Director Management For For 12.7 Elect Risto Siilasmaa as Director Management For For 12.8 Elect Carla Smits-Nusteling as Director Management For For 12.9 Elect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 1.2 Billion Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 23, 2016 Record Date:JAN 22, 2016 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.70 per Share Management For For 4 Approve CHF 24.9 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Authorize Repurchase of up to CHF 10 Billion in Issued Share Capital Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.16 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 93 Million Management For For 6.3 Approve Remuneration Report (Non-Binding) Management For For 7.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 7.2 Reelect Nancy Andrews as Director Management For For 7.3 Reelect Dimitri Azar as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Tom Buechner as Director Management For For 7.12 Elect Elizabeth Doherty as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Andreas Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against NRG ENERGY, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director Terry G. Dallas Management For For 1.6 Elect Director Mauricio Gutierrez Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Proxy Access Shareholder None For 6 Report on Lobbying Payments and Political Contributions Shareholder Against For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Werner Geissler Management For For 1.5 Elect Director Jennifer Li Management For For 1.6 Elect Director Jun Makihara Management For For 1.7 Elect Director Sergio Marchionne Management For For 1.8 Elect Director Kalpana Morparia Management For For 1.9 Elect Director Lucio A. Noto Management For For 1.10 Elect Director Frederik Paulsen Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Stephen M. Wolf Management For For 2 Ratify PricewaterhouseCoopers SA as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Human Rights Policy, Including the Right to Health Shareholder Against Against 5 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against RELX PLC Meeting Date:APR 21, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint Ernst & Young LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Elect Marike van Lier Lels as Director Management For For 7 Elect Carol Mills as Director Management For For 8 Elect Robert MacLeod as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Wolfhart Hauser as Director Management For For 12 Re-elect Adrian Hennah as Director Management For For 13 Re-elect Nick Luff as Director Management For For 14 Re-elect Linda Sanford as Director Management For For 15 Re-elect Ben van der Veer as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For REYNOLDS AMERICAN INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:RAI Security ID:761713106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan M. Cameron Management For For 1b Elect Director Martin D. Feinstein Management For For 1c Elect Director Murray S. Kessler Management For For 1d Elect Director Lionel L. Nowell, III Management For For 1e Elect Director Ricardo Oberlander Management For For 1f Elect Director Jerome Abelman Management For For 1g Elect Director Robert Lerwill Management For For 2 Declassify the Board of Directors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Adopt and Issue a General Payout Policy Shareholder Against Against 7 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against RITE AID CORPORATION Meeting Date:JUN 22, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:RAD Security ID:767754104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Standley Management For For 1b Elect Director Joseph B. Anderson, Jr. Management For Against 1c Elect Director Bruce G. Bodaken Management For For 1d Elect Director David R. Jessick Management For For 1e Elect Director Kevin E. Lofton Management For For 1f Elect Director Myrtle S. Potter Management For For 1g Elect Director Michael N. Regan Management For For 1h Elect Director Frank A. Savage Management For For 1i Elect Director Marcy Syms Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SANDISK CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Balkcom, Jr. Management For For 1b Elect Director Archie L. Bransford, Jr. Management For For 1c Elect Director Kim M. Childers Management For For 1d Elect Director Ann Q. Curry Management For For 1e Elect Director Joseph W. Evans Management For For 1f Elect Director Virginia A. Hepner Management For For 1g Elect Director John D. Houser Management For For 1h Elect Director William D. McKnight Management For For 1i Elect Director Robert H. McMahon Management For For 1j Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Dixon Hughes Goodman LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTRUST BANKS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr Management For For 1.8 Elect Director Frank P. Scruggs, Jr. Management For For 1.9 Elect Director Bruce L. Tanner Management For For 1.10 Elect Director Thomas R. Watjen Management For For 1.11 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:NOV 03, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish Public Policy Board Committee Shareholder Against Against TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:APR 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Yitzhak Peterburg as Director Until the 2019 Annual Meeting of Shareholders Management For For 1b Reelect Arie Belldegrun as Director Until the 2019 Annual Meeting of Shareholders Management For For 1c Reelect Amir Elstein as Director Until the 2019 Annual Meeting of Shareholders Management For For 2 Amend Compensation Policy for the Directors and Officers of the Company Management For For 2a Vote FOR if you are a controlling shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against 3a Approve an Increase to the Fees Payable to Erez Vigodman, CEO Management For For 3b Approve Amendment to Annual Cash Bonus Objectives and Payout Terms for Erez Vigodman, CEO Management For For 3c Approve Amendment to Annual Equity Awards for Erez Vigodman, CEO Management For For 4 Approve Amendment to the 2015 Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder Management For For 5 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Herbert L. Henkel Management For For 1d Elect Director Siddharth N. (Bobby) Mehta Management For For 1e Elect Director Jacques P. Perold Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against Against THE KROGER CO. Meeting Date:JUN 23, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:KR Security ID:501044101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nora A. Aufreiter Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Anne Gates Management For For 1d Elect Director Susan J. Kropf Management For For 1e Elect Director W. Rodney McMullen Management For For 1f Elect Director Jorge P. Montoya Management For For 1g Elect Director Clyde R. Moore Management For For 1h Elect Director Susan M. Phillips Management For For 1i Elect Director James A. Runde Management For For 1j Elect Director Ronald L. Sargent Management For For 1k Elect Director Bobby S. Shackouls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Assess Feasibility and Benefits of Adopting Quantitative Renewable Energy Goals Shareholder Against Against 7 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 26, 2016 Record Date:JAN 29, 2016 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:JUN 27, 2016 Record Date:MAY 19, 2016 Meeting Type:SPECIAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For THYSSENKRUPP AG Meeting Date:JAN 29, 2016 Record Date:JAN 07, 2016 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015/2016 Management For For TIME WARNER CABLE INC. Meeting Date:JUL 01, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Thomas H. Castro Management For For 1c Elect Director David C. Chang Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Peter R. Haje Management For For 1f Elect Director Donna A. James Management For For 1g Elect Director Don Logan Management For For 1h Elect Director Robert D. Marcus Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TIME WARNER CABLE INC. Meeting Date:SEP 21, 2015 Record Date:JUL 28, 2015 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER INC. Meeting Date:JUN 17, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director William P. Barr Management For For 1.3 Elect Director Jeffrey L. Bewkes Management For For 1.4 Elect Director Stephen F. Bollenbach Management For For 1.5 Elect Director Robert C. Clark Management For For 1.6 Elect Director Mathias Dopfner Management For For 1.7 Elect Director Jessica P. Einhorn Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director Fred Hassan Management For For 1.10 Elect Director Paul D. Wachter Management For For 1.11 Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 24, 2015 Meeting Type:ANNUAL Ticker:FOX Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Corporate Values and Policies on Investments in Companies Tied to Genocide Shareholder Against Against WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Barry Rosenstein Management For For 1i Elect Director Leonard D. Schaeffer Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WESTROCK COMPANY Meeting Date:FEB 02, 2016 Record Date:DEC 08, 2015 Meeting Type:ANNUAL Ticker:WRK Security ID:96145D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy J. Bernlohr Management For For 1b Elect Director J. Powell Brown Management For For 1c Elect Director Michael E. Campbell Management For For 1d Elect Director Terrell K. Crews Management For For 1e Elect Director Russell M. Currey Management For For 1f Elect Director G. Stephen Felker Management For For 1g Elect Director Lawrence L. Gellerstedt III Management For For 1h Elect Director John A. Luke, Jr. Management For For 1i Elect Director Gracia C. Martore Management For For 1j Elect Director James E. Nevels Management For For 1k Elect Director Timothy H. Powers Management For For 1l Elect Director Steven C. Voorhees Management For For 1m Elect Director Bettina M. Whyte Management For For 1n Elect Director Alan D. Wilson Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 26, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Lowndes A. Smith as Director Management For For 1.3 Elect Gary C. Tolman as Director Management For For 2.1 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 2.2 Elect Jennifer L. Pitts as Director for HG Re Ltd. Management For For 2.3 Elect Christine Repasy as Director for HG Re Ltd. Management For For 2.4 Elect John Sinkus as Director for HG Re Ltd. Management For For 3.1 Elect Lysa Brown as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.2 Elect Kevin Pearson as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.3 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 3.4 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.1 Elect Raymond Barrette as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 4.4 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary of WTM Management For For 5.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 5.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 5.3 Elect Kevin Pearson as Director for Split Rock Insurance, Ltd. Management For For 5.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 6.1 Elect Sarah Kolar as Director for Grand Marais Capital Limited Management For For 6.2 Elect Jonah Pfeffer as Director for Grand Marais Capital Limited Management For For 6.3 Elect Davinia Smith as Director for Grand Marais Capital Limited Management For For 7.1 Elect Sarah Kolar as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.2 Elect Paul McDonough as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.3 Elect Kevin Pearson as Director for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7.4 Elect John Treacy as Director for Any New Non-United States Operating Subsidiary Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 20, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adjust Executive Compensation Metrics for Share Buybacks Shareholder Against Against XL GROUP PLC Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Stephen J. O. Catlin Management For For 1.3 Elect Director Dale R. Comey Management For For 1.4 Elect Director Claus-Michael Dill Management For For 1.5 Elect Director Robert R. Glauber Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Joseph Mauriello Management For For 1.9 Elect Director Eugene M. McQuade Management For For 1.10 Elect Director Michael S. McGavick Management For For 1.11 Elect Director Clayton S. Rose Management For For 1.12 Elect Director Anne Stevens Management For For 1.13 Elect Director John M. Vereker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Omnibus Stock Plan Management For For XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Cancellation of Capital Authorization Management For For 3 Approve Acquisition XL-Ireland ordinary shares by XL-Bermuda Management For For 4 Approve Authorization of Directors to Allot XL-Ireland Ordinary Shares to XL-Bermuda Management For For 5 Approve Ireland Reserve Application Proposal Management For For 6 Amend Articles Re: Ireland Memorandum Amendment Proposal Management For For 7 Amend Articles Re: Ireland Articles Amendment Proposal Management For For 8 Amend Bye-Law Re: Bermuda Bye-Law Threshold Proposal Management For For 9 Amend Articles Re: Bermuda Merger and Amalgamation Threshold Proposal Management For For 10 Amend Articles Re: Bermuda Repurchase Right Proposal Management For Against 11 Adjourn Meeting Management For Against XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:COURT Ticker:XL Security ID:G98290111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Adjourn Meeting Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Series Funds By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
